Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I would like the section of the Minutes concerning the vote on the calendar for part-sessions in 1997 to be corrected regarding my vote on Amendment No 27. I voted against, and so informed President Hänsch yesterday in writing.
I voted against deleting the Strasbourg sittings for the week of 6 October, like all my fellow citizens and many others. An error in transmission ascribed the opposite vote to me. Since machines are said to be infallible and humans are said to make mistakes, the mistake would therefore be mine. I disclaim all responsibility for the mistake, but I should like to stress that I have no wish to stir up controversy about it in Parliament.
The vote, apart from this mistake, apart from this single vote, quite clearly proves that Strasbourg should remain the seat of Parliament and should retain its rights. Besides, it is only a point of law, as several of my French colleagues reminded us and demonstrated to us before the debate.
Thank you, Mrs Fouque. I have noted that you intend to vote against Amendment No 27 to the calendar of Parliament's part-sessions for 1997. Your intention was duly recorded in the Minutes (Minutes of previous day's sitting). However, I have to say to you - as I shall probably have to do to other Members - that the outcome of the vote does not change given that Rule 123(5) states very clearly that 'the President shall decide whether the result announced is valid. His decision shall be final' .
Mr President, the draft Minutes distributed to us cannot be approved as they stand because they contain an obvious contradiction as regards the roll-call vote on Amendment No 27 concerning the calendar of part-sessions for 1997.
It has rightly been pointed out that Mrs Fouque wished to vote against, but this is not taken into account in the result of the vote, which, may I remind you, was decided by a single vote.
This being so, I request the addition to the Minutes of a sentence stating that Amendment No 27 cannot be adopted, failing which we would be forced to reject the Minutes.
Mr President, what we have just heard is a challenge to us. I am ready to admit that the rules should be applied to the letter and I am even in favour of doing so, but is the machine superior to human intentions?
In this particular case, a roll-call vote was taken. In such cases each Member of Parliament casting a vote is committing him or herself. As for the statement just made by Mrs Fouque, there is not the slightest doubt about the way in which she wished to vote. She has just made this declaration publicly. She herself only discovered a mistake had been made when she looked at the list of voters. Thus, her intention is clear and her good faith not in doubt.
This being so, I believe it should be possible to rectify the vote. It seems to me that generally speaking in electoral disputes - even if the case is not exactly the same - in all Member States, when a material error is discovered, the courts reinstate the vote and, sometimes, change the outcome of an election. Here, we have not an election but an important vote. I believe Parliament would do itself credit if, in view of Mrs Fouque's very clear and unambiguous statements, it rectified the vote.
Thank you Mr Striby and Mr Pasty, I have taken note of your remarks. Mrs Fouque's intention and good faith are obviously beyond doubt. She in fact made the point yesterday, immediately after the vote. As regards any mechanical error, I have to state that the technicians have checked Mrs Fouque's voting machine and have established that it was working properly; it is only right that Parliament should be given this information.
Mr President, I should like to intervene in application of Rule 133 of the Rules of Procedure. You have just taken a stand on the subject of disputes. But when there is a dispute about the Minutes, it is for Parliament to decide.
I challenge paragraph 12 in its entirety; in other words, from the end of page 9 to the middle of page 11, the whole of paragraph 12. In accordance with Rule 133(3), I request that, since these Minutes are challenged, Parliament should decide on the following change: ' Delete Item 12 in its entirety in application of Rule 133(2) and (3)' .
I should like Parliament to decide on this request for an amendment to the Minutes.
Mr President, you have made reference to the rights of the President of a sitting. Such rights, as Mr Fabre-Aubrespy has said, are exercised under the provisions of Rule 133. It is for Parliament to ratify the Minutes.
As regards our colleague Mrs Fouque, who is handicapped but has always very clearly shown her very positive attitude, I should add that it would seem to me deeply offensive to distort her wishes by making her cast a vote contrary to what she always intended.
Mr President, I should like to mention the varying rules that seem to apply in this Parliament when accepting or rejecting changes in roll-call votes. Yesterday, in connection with a vote, I went to the President's office to ask them to take into account a roll-call vote that I had not been able to cast in time. There was no problem about that. It was accepted. Why then, cannot Mrs Fouque's vote be accepted today?
Mr President, I believe this Parliament is at grave risk if, to protect the interests of a party - in this case, not a political party, but a Member of the House who has taken a specific position on a certain issue - moves are made to bend one of the fundamental principles of the way in which this Parliament functions. Of course, there may sometimes be a need to rectify, note or record in the Minutes the statement of a Member who, claiming to have made an error in voting, fails to find his or her intended vote in the Minutes - especially in the case of a roll-call vote - or, as our colleague has just said, may not have expressed his or her true opinion because of a brief misunderstanding. It is nonetheless obvious, as all the precedents of this House make clear, that, when there is a roll-call vote, or electronic confirmation of a vote, and when the difference between one position and another, between a yes and a no, whatever the subject of dispute, is determined by a very small number of votes - whether in the case of a qualified or some other form of majority - the result of the electronic vote must be honoured when it is proven, as you have just stated to be the case, that the machines are working properly. In the past, there have been hundreds of cases of Members who have made a mistake in voting, have had it recorded in the Minutes that they have made a mistake, without it changing the result of a vote. I should like to remind my colleagues that, in defending today a legitimate position that was obviously not shared by the majority of Members yesterday, they are bending the basic principles governing the functioning of this House.
Ladies and gentlemen, I understand very well the importance of the discussion we are having here, but I should now like to close the vote on the Minutes. Since there are still three Members who wish to speak, I shall, with your consent, invite those three Members to speak and then make a proposal.
Mr President, I would like to endorse what Mr Vecchi has said. The House has rules and it has precedents, and some of us who have been here a little longer have been through all this before. It is very important that we stick to the rules, as you stated them, taking note of what Mrs Fouque had to say. The fact is that the result stands and should be recorded in the Minutes.
I just wish to say to colleagues who may not like the result: we have been over this ground before, practically every year when the same subject has arisen. I stand by your decision, and we should support it.
Mr President, it would have helped if the leader of the Europe of the Nations Group, Sir James Goldsmith, had actually turned up on time.
I should like to suggest that in future, when he makes one of his passing visits, we ask the Visitors' Service to show him his seat!
Mr President, I have been a Member here ever since we first introduced electronic voting, and during that time there must have been hundreds of mistakes. I am very sorry for any Member who makes a mistake on an important vote. I myself have made dozens of mistakes of that kind. It is unfortunate, but there is no alternative but to stick clearly to the rules laid down. That was the result of the vote as it was announced yesterday. Of course, Members have every right to indicate what their intention was, but it was the result of the vote that counted, and I do not think we should seek through the Minutes to try to rectify mistakes. As Mr McMillan-Scott said, every single time we have this discussion almost every trick in the book is called - every possible way in which we can change the vote. We made a decision and we ought, in fact, keep to that decision.
Mr President, just a word to say that I have noticed that my name did not appear in the Minutes whereas, as the roll-call votes testify, I was in fact present yesterday. This is undoubtedly an omission on my part.
I feel I must repeat what I said earlier about Rule 123, which is very clear and has always been followed, as several Members have pointed out. There is a difference between intention and act: there have been frequent occasions when Members have said they made a mistake, but this has never led the House to change the result of a vote. However, Mr Fabre-Aubrespy and Mr Gollnisch have put forward a request under Rule 133. I accept their request and, since voting is due to start at 11.30 a.m., I shall ask the President in the Chair to put the Minutes to the vote at 11.30 a.m., at the beginning of voting time.
This is my proposal, which I think can be taken as a decision.
Mr President, I shall say nothing about what has just been said. I shall simply express an opinion about the proposal you have just made. You are sovereign, Mr President, but you are sovereign within the limits of the Rules of Procedure. Rule 133(2), to which I refer you, says that 'at the beginning of each sitting the President shall place before Parliament, for its approval, the minutes of the previous sitting' . A clearer paragraph does not exist and I am sure that you would agree with me about this for you are, I am certain, an honourable man: Parliament must decide at the beginning of the sitting, otherwise the vote would be null and void.
Thank you, Mr Gollnisch, for your suggestion and for the precise reference to the Rule. As you so rightly say, Paragraph 2 states that: ' At the beginning of each sitting the President shall place before Parliament, for its approval, the minutes of the previous sitting' .
Paragraph 3 adds that: ' If any objections are raised to the minutes Parliament shall, if necessary, decide whether the changes requested should be considered.' It also adds, and I quote for everyone's benefit, that: ' No Member may speak on the minutes for more than one minute' , but that is of secondary importance.
Now, let us be precise: the Minutes are placed before Parliament, for its approval, at the beginning of the sitting, and it is then up to the President to decide, if any objections are raised, whether a vote should take place at voting time. There are already precedents in this respect.
Mr President, what is being objected to here is not the Minutes themselves, though these provide the pretext; the aim is to challenge yesterday's vote in favour of Strasbourg at all costs. Rule 123 of the Rules of Procedure says that the President shall decide whether the result of the vote announced is valid. I would make the point to the honourable Members concerned that I have not heard the President himself challenging the result of the vote. So as far as we are concerned this means there is no need to amend the Minutes. You approved the vote yesterday. We all did and we must stand by that. The result is your doing.
Mr President, for myself, I simply want the Minutes to be clear for people outside.
When referring to the Minutes, we read 'October I, Amendment No 27, approved by roll-call vote, 544 voting Members, 269 for, 268 against, 7 abstentions' and in brackets it is clearly stated 'Mrs Fouque wished to vote against' . Mrs Fouque is deducted from those who voted for. Then we have a Minute saying that the vote was declared valid but that one Member of Parliament has very clearly stated that she made a mistake. In that case, I have to say that this throws some discredit on the votes cast in this Parliament.
That is why I have not asked for the vote to be retaken but for it to be rectified. In other words, for the Minutes to be brought into line with what has been stated by a Member of Parliament early enough for it to be recorded in the Minutes. The Minutes should be consistent with the intentions of the votes cast. What we ask is that the Minutes be made consistent.
Thank you very much, Mr Pasty; however, in responding to you and other Members, I should like to take up the point made by Mrs Oomen-Ruijten. We have two separate issues here: the Minutes are one issue and the result of yesterday's vote is another. This is the whole point! The outcome of yesterday's vote is no longer an issue, in accordance with Rule 123: it cannot be changed, and that is final. We cannot change the Rules simply to suit ourselves.
As for the Minutes, I repeat what I said earlier: they will be put to the vote at 11.30 a.m., at the beginning of voting time.
Mr President, yesterday evening we saw on the news pictures of the memorial service for those killed in the accident involving a military aircraft at Eindhoven airport at the beginning of the week. This morning we learned with horror that TWA Flight 800 en route from New York to Paris had crashed into the sea off Long Island after an explosion. More than 200 people are feared dead. May I ask you, Mr President, on behalf of the Committee on Transport and Tourism, to convey the condolences of the European Parliament to the victims' families. These tragic accidents require all of us to give greater priority to improving aviation safety.
Thank you, Mr Cornelissen. On behalf of Parliament as a whole, the President would like to offer condolences to the families of the victims.
Mr President, during the May sittings, Parliament adopted, as I assume that everybody remembers, a resolution condemning the violations of human rights in Tunisia.
This resolution drew particular attention to the case of Mr Khémaïs Chammari, member of parliament, head of the Mouvement des Démocrates Socialistes, who had been arrested and committed to the civil prison in Tunis.
I have just learnt that Mr Chammari was sentenced yesterday evening to five years imprisonment. This is a new violation of human rights, which particularly hits opposition parties, journalists and activists in human rights organizations. The need to combat fundamentalism should not be used as a pretext to undermine freedom of opinion and expression.
Mr President, I propose that you use Parliament's resolution to protest to the Tunisian authorities against the sentencing of the member of parliament, Mr Khémaïs Chammari.
Mr President, as the originator on behalf of my group, of the resolution on Tunisia to which Mrs Pailler has just referred, I should simply like to say that, in a personal capacity, I associate myself with her request.
Mr President, I should simply like to appeal to the Rules of Procedure to indicate that, for Amendments Nos 1 to 7, block II, I did not cast a vote against, but a vote for: in other words, I was in favour of them. I wish this to be recorded in the Minutes.
The necessary correction will be made.
Mr President, I propose, in order to put an end to a debate which threatens to drag on indefinitely, that, notwithstanding the reservations that have been expressed about the Minutes, we immediately pass to a vote on them in accordance with the Rules of Procedure.
Thank you for your suggestion, Mr Le Pen, which is not the first I have received. However, I have already said how we shall proceed: the vote will take place at 11.30 a.m.
Mr President, you have called on certain Members to speak several times: you may of course call on anybody several times. But you are calling on some speakers several times while we are discussing one item on the agenda. Exercise your role as chairman properly. We come to one item on the agenda, then we pass on to the next.
I wished to make it clear to Mrs Oomen-Ruijten that the request I made referred to Item 12 in its entirety and not just to Amendment No 27 that we have talked about. And if I contest the whole of Item 12, it is also because, as I said yesterday at the sitting, even though I asked to speak before the vote on the amendments that I had tabled on behalf of my group, I was not called. I wished to speak to withdraw some of the amendments which were then put to the vote. This was a basic infringement of the right of every Member of Parliament to speak before the vote on amendments. I therefore ask, Mr President, for the vote to be taken on the whole of Item 12 in order to withdraw it and you should put this to the vote immediately because you have opened discussion on the adoption of the agenda and if you alter the agenda you must have the agreement of Parliament.
(The President cut the speaker off)
Mr Fabre-Aubrespy, I have already answered your question and my answer has not changed.
Mr President, I would ask you to bring this circus to an end now, whereby French Members are deliberately harassing Parliament in its work. There is so much we have to do, and we cannot go on listening to people who are just deliberately hindering our work. I would ask you to let us proceed with our agenda and stop listening to this nonsense.
Mr Blak, in some particularly delicate situations, a little patience is required .
Cooperation with South Africa
The next item is the recommendation for second reading (A4-0214/96) on behalf of the Committee on Development and Cooperation, on the common position established by the Council with a view to the adoption of a Council Regulation on development cooperation with South Africa (rapporteur: Mrs Günther).
. (DE) Mr President, I am grateful now, albeit half an hour late, to be able to introduce this item on the agenda and will not hide my feeling that, with all the interest shown in the preceding debate, it might not have been such a bad thing to cut it short.
We now come to the Regulation on arrangements for cooperation with South Africa, which forms part of a series of similar regulations under which we place development cooperation on a legal footing. This recommendation for second reading is concerned with the regulation of the favourable relations that exist between the European Union and South Africa. In line with the negotiating directives adopted by the Council in June 1995, the European Union and the Government of South Africa have agreed that future financing for development projects will be channelled through a special financing facility of the European Union and not through the European Development Fund. This gives Parliament other possibilities of involvement in the process.
The explanatory memorandum to the draft regulation at the time recognized the key role played by the European Parliament over the years in support for South Africa. Excuse me, Mr President, but it is extremely difficult to speak when an argument is going on in the background. Could you please ask the colleagues concerned to hold their debate outside the Chamber?
You are quite right, Mrs Günther. Some Members are behaving particularly badly at the moment. I invite you all to pay attention or, if you do not wish to listen, to leave the House.
South Africa has undergone gratifying development in recent years and has largely achieved its re-entry into the family of nations. Hence it is also important to remedy the existing deficiencies in our cooperation as quickly and as completely as possible in order to clear the way for a course of sustainable development. The Committee on Development and Cooperation has endeavoured to bring about a long-term solution which measures up to the significance of this cooperation. The earlier draft for the Regulation itself was to a large extent satisfactory. A number of changes have been made, however, in order to bring the Regulation more closely into line with actual needs and, more especially, in order take proper account of the situation that has arisen since the free elections in South Africa and under the new government since April 1994.
It had become apparent early on that priorities different to those of the past needed to be applied, in the use of resources too. From this point of view, it is to be welcomed that the common position already contains a number of the amendments proposed by Parliament on first reading. That applies in particular to the demand that the measures pursued be geared not only to lasting development, but also to environmentally sound development, and that environmental protection projects also be systematically covered by the Regulation. In the development field, we are occasionally confronted with the fact that the resources available are not always used quickly enough. Hence, from the point of view of Parliament, it is to be welcomed that the demand for an indicative programme is formulated in a more detailed manner than was the case on first reading. A further amendment that, in our view, can be accepted consists in the fact that the involvement of the South African National Development Agency has been broadened to the point where we can now speak of a permanent dialogue. A key point, however, which had been demanded by Parliament but does not appear in the common position, is that more powers should be given to the Head of Delegation in South Africa. With a budget line of about ECU 130 million a year - and that is not really a huge sum - it makes little sense, in my opinion, to make practically every project subject to approval in Brussels and to leave part of the decision-making to people in the field. The Regulation in any case covers everything precisely and in detail, so that it would certainly be possible to ensure proper monitoring here too.
I strongly urge the Commission to back Amendment No 4, perhaps with a reduced amount in order to show willingness to compromise here. This point is not without relevance to the effective implementation of the proposed Regulation. The improvement of the financial management of aid programmes must quite simply be taken more seriously. The European Parliament has repeatedly pointed out that staffing needs to be increased for the implementation of programmes in South Africa. At the same time, it is necessary to streamline decisionmaking procedures. The Court of Auditors has also raised this matter and has given a clear indication of the importance of programmes in South Africa.
I am completely at a loss to understand why the Council decided to reject Amendment No 6 from first reading. Again and again we hear that decisions taken at European level are incomprehensible and often impossible to implement for those concerned. Through the amendment tabled on first reading we had called for more transparency - in vain, as it turns out. In the cumbersome procedure laid down in Article 8 of the common position, decisions for prompt action will certainly not be capable of implementation, and the text has been so radically altered in its new formulation that, in my opinion, the conciliation procedure should be brought into operation if no amendment results from the second reading. In this context, I would like to thank the coreporting committees once more for the constructive dialogue. Their contributions should, in my opinion, also have been reflected in the common position. For the reasons stated, I urge support for the amendments we are now proposing for the second reading.
Mr President, as Commissioner Pinheiro will be well aware, there are many stories coming from South Africa of bureaucracy, confusion, delays and, indeed, of missed opportunities in our dealings with NGOs in that country. We know, in fact - and I spoke to NGOs in South Africa only yesterday - that the first provisional decisions concerning expenditure in the 1996 budgets were only taken this month. We know too that the transitional National Development Trust which is responsible for working with NGOs in South Africa only received its first tranche of money on 24 June. That means that the money will not get through to NGOs until August.
South African NGOs are going to the wall. They are extremely confused and the EU's proceedings are misunderstood, as you know, Commissioner. They are in desperation, forced to take out loans with high interest rates, and that increases their difficulties.
The lessons for us are clear and the amendments which Mrs Günther has referred to reflect the concerns we have about our work with South African partners. Our amendments are aimed, above all, at ensuring that the European Union can be, as it should be, a properly responsive partner. Our first proposal is that the European Commission delegates in South Africa be given the power to authorize expenditure on projects up to a maximum ceiling of ECU 500, 000. One facet of this is that it would mean that we would have a much more rapid response and it would be a more effective European Union relationship with our NGOs.
The Development Committee is also extremely concerned with the imposition of a III(a) committee procedure by the Council. It is quite clear that this will cause enormous difficulties and the situation will undoubtedly deteriorate even further. The limited staff resources available to the Commission in this area will indeed be stretched to breaking point. The paper work will mount even as the lines of responsibility and decision-making in the Commission become even more confused. I see only one outcome to the Council's determined and obstinate insistence on maintaining its pre-eminence in every single decision. The outcome, I think, clearly will be further delay and damage to the European Union's reputation in South Africa.
For many years the Union has worked to give the poorest people in South Africa the best kind of support. The proposal before us today provides us with a much valued opportunity to take this work forward. I certainly hope the Commission will play its part in persuading the Council not to undermine the possibilities we have here to make that kind of contribution in South Africa.
Indeed, as Mrs Günther has said, I call upon the Council to come to conciliation in order to negotiate with Parliament on these matters.
I can keep it short, Mr President. Mrs Günther's report is an excellent one. She did a very good job in the first round, receiving very broad support in the Committee on Development and in our Group too, of course. Nevertheless we are not happy with the situation as such. I refer not to Mrs Günther's splendid report, but to the way in which the European Commission handles aid funds for South Africa. The situation in South Africa is good at the moment, but it is certainly not without its dangers and that means that a lot of effort is required to improve prosperity in the country quickly so that potential political risks for the future can be eliminated as far as possible. It is thus a serious matter that there are so many delays in the aid projects being managed by NGOs and that European Union red tape is responsible for adding to those delays. We really must urge the European Commission to be more flexible and more helpful here and to ensure that projects are moved forward faster.
My second point is that the approval of small-scale projects is most important. The Netherlands has many years' experience of this practice. Embassies can approve small-scale projects on their own initiative and it always works very well. It also works often when bridging arrangements are needed. So we think this provision should be available.
My third point is that transparency is exceedingly important in all aid projects. This is needed not only in South Africa itself, where in general it is very good, but also in the decision-making processes of the European Commission. It is these which pose a number of problems, and it is these which Mrs Günther rightly highlights. We are with her on this and we call on the Commission and the Council to ensure that these kinds of procedures and these kinds of aid programmes are carried out better and in a more flexible manner.
Mrs Günther's report, on which I too must compliment her, deals with the setting of the legal basis for development cooperation between the EU and South Africa. The problems so clearly outlined by Mrs Kinnock are very real and I thus hope that a large majority of the House will support the amendments so that we can secure a change in the EU's policy and introduce greater flexibility into its workings with the NGOs in the field.
But one of the most important points to be considered at present in our review of development cooperation overall is the specific status which South Africa should have vis à vis the Lomé Convention. In this context we would point to a problem raised a few weeks ago in the Committee on Development and Cooperation, namely the apparent desire amongst some of the South African negotiators to seek exemption from Article 39 of the Lomé Convention which bans the importing and exporting of toxic waste. There have been great problems with this in South Africa in the past, with the British multinational Thor Chemicals in particular playing a dubious role. It would be most regrettable if South Africa did not sign up to Article 39 because despite the claims of official spokesmen at the talks she really cannot guarantee to manage toxic waste adequately. There is no adequate legislation. 1000 of the 12000 dumps are illegal and thus not subject to licensing controls. I call on Parliament to put pressure on the Commission and the South African Government to end this situation.
Mr President, in March of this year I was privileged to be in Lesotho and to visit South Africa, Namibia and Botswana as a European Parliamentary representative. It was tremendously encouraging to go back after 20 years and see the transformation that had taken place in South Africa. It behoves us all to do everything possible to encourage the process of economic regeneration in South Africa so that the democratic gains which have already been made and which have so delighted us are not put at risk. That is a fundamental point. In a month in which we have seen Nelson Mandela fêted - and rightly so - in London and in Paris there is all the more reason to be pro-South African and do everything we can to support South Africa and the neighbouring countries, which are very much dependent on the prosperity of South Africa.
I would like to make one particular point in support of Mrs Günther's excellent report. It seems to me to make all kinds of sense to delegate the responsibility for small-scale projects to the Commission's representative in South Africa. This is the kind of thing, as Mrs Kinnock has rightly said, that will make a tremendous difference. Instead of these horrendous delays, waiting half the year to know if your project is going to get the go-ahead, let that be given to our man in Pretoria, Cape Town, or wherever he is, so that he can authorize and they can get on with development.
I am delighted to see the broad support in the House across the political groups for this. I hope the report will be totally supported. We thank Mrs Günther and should back all her amendments.
Mr President, ladies and gentlemen, Mrs Günther's good report shows up what, to me, is a significant weakness in the implementation of all cooperation projects with third countries, namely the need for an increase in staff resources for the conduct of programmes in South Africa. The implication of this, of course, is that many projects which have been put into effect were not carried out efficiently enough.
The conclusion that an improvement in financial management is needed is to be welcomed. I think it right to demand that responsibility for approving commitments and payments in respect of projects be transferred to the Head of Delegation in South Africa, but that alone will not solve the problem. It is much more important only to release projects for implementation when human resources are up to proper strength.
I therefore oppose the proposal of the Commission to create a special South Africa committee, since such a committee can do no more than the Court of Auditors, i.e. to note in retrospect that project resources were not used efficiently enough.
Mr President, I think that only when we have fewer commissions and, instead, more competent implementation capacity will it be possible to achieve the necessary efficiency.
Mr President, The European Programme for Reconstruction and Development in South Africa, which needs to be provided with a legal basis, follows a special programme set up in 1985, on the initiative of the European Parliament, to tackle the problems caused by apartheid. The objective is to promote sustainable economic and social development in South Africa and, therefore, to consolidate the foundations of a democratic society, focusing mainly on aid for the weakest members of the South African population and redefining the sphere of application of cooperation to direct it towards new sectors, such as education, training, health, rural development, urban development, economic cooperation, the promotion of trade and investment, support for very small, small and medium-sized enterprises, and the promotion of good government and increasing democracy.
I think it is really important that priority be given to measures concerning education and vocational training, which have in the past accounted for more than half of the funds allocated to the special programme, including projects in the health sector. This Regulation certainly takes on special significance in the context of relations between South Africa and the European Union, which have together identified the special financing facility as a means of channelling the future funding of development projects in South Africa, which will not, therefore, be governed by the European Development Fund.
Also, the nature of many of the European Union's commitments to cooperation programmes and projects has also changed to take into account the priorities of the new government; in particular, there have been two significant modifications:
a. the proportion of funds directed towards non-governmental or community-based organizations has diminished considerably;
b. resources have been redirected, through larger projects, to central or provincial government departments.
This agreement should, therefore, be considered of major importance because of its social, political and economic implications, and the new legal basis also makes it possible to implement cooperation programmes through the new South African Government, but without excluding NGOs as partners.
I should like to compliment the rapporteur, Mrs Günther, on her excellent work, particularly in calling upon this House to adopt the amendments aimed at deleting the proposed expiry dates for the Regulation, which, if maintained, would give a negative signal to South Africa. Finally, we need to recognize the commitment that South Africa has convincingly maintained through clear actions to improve conditions in the country, which has, let us remember, undergone a major political change, initiated by President De Klerk and concluded with the first multi-racial elections. That commitment, with strong participation by local communities, has provided the basis for the success of development programmes.
Mr President, I would like to thank Mrs Günther for the high quality of her report which, of course, we expected.
The world has been inspired by the courage of the people of South Africa and the decisions that they have taken during the last few years. We have been especially inspired by the quality of the political leadership in South Africa which, I have to say, is in contrast with the performance of some politicians in Europe and the behaviour of some Members in the European Parliament this morning who attempted to change their votes: I have often had cause to complain about people abusing the right of one-person-one-vote in this way.
I say that with some feeling, having spent a lot of time travelling backwards and forwards between Europe and South Africa over the last 25 years and had the privilege of being an observer at the elections. The European Union, and Parliament in particular, has a proud record of support for the democratic process. It is important that we make the best use of our resources and contacts and do everything to make our work more effective and more efficient.
The special programme for the victims of apartheid has been the most successful programme of the European Union. It was our biggest programme and the biggest overseas programme for South Africa itself. It was administered very efficiently by the Commission, particularly in the early days, supporting small projects - including, for example, small projects supporting an independent media. Cooperating with our partners, we built up an incredible fund of experience of working with churches, trade unions, and a special trust.
Many of us are anxious that experience should not be squandered or put on one side, but should be built on. But clearly there are areas where we need to be more efficient and more effective. The amendments that we are tabling seek to ensure that our Commission team in South Africa, which is very impressive indeed, is given a free hand in a new and very difficult situation.
Whilst we are celebrating the visit of Nelson Mandela to Europe, which has been an inspiration in so many ways, it is very important that we continue to show solidarity with the people of South Africa. Unfortunately, he is returning to South Africa in many ways empty handed, partly because of the lack of progress that has been made in the trade agreement. I would like to ask Mr Pinheiro, in particular, to use to the full all his experience and ability and knowledge on the college of Commissioners and in the Council itself.
Mr President, I congratulate Mrs Günther on the work she has done on this report. I share her worries which were also expressed by Mrs Kinnock. President Mandela recently visited London, and it was one of the most moving state visits the United Kingdom has seen for decades. The humility of this man is an example to the world of how someone who has endured so much suffering over so many years can show so much forgiveness and become such a respected world leader. He needs total support.
South Africa - and its peaceful future - is the key to stability for the whole continent of Africa. If we can see a steady transition from the old oppressive regime to a new democracy supported by the European Union, not just in financial terms, but in genuine moves to rebuild a fair, equal and peaceful society as an example to the other African nations, then the European Union will have played its part in that new stability.
The whole question of the future of Lomé is in the melting pot. South Africa's position is being carefully examined. But South Africa is already in cooperation with her neighbouring states on a regional basis, and I look forward to a strengthening of those frameworks. Careful consideration will have to be given to see how South Africa will fit into any new organization that replaces Lomé if this can be negotiated. It is a major step forward that funding will be channelled through a special financing facility and not through the European Development Fund. This improves budget control and transparency.
The whole emphasis of the new government must be to provide basic provisions for the people and this is what they are trying to do under difficult constraints. This means a rapid development in housing, health and education if the expectations of the people after the elections are to be fulfilled. NGOs will still have a major role to play. I support this report but I believe that further discussions should take place.
Mr President, I also wish to go along with those who have congratulated Mrs Günther on her brilliant work. From my point of view, her work is also an ideal legal basis and not only in order to set up a framework for a harmonious and efficient regulation of the relationship between the European Union and South Africa. South Africa is a country where, in recent years, fantastic changes have taken place which deserved our applause and which have been a source of great emotion. But it would be foolish and irresponsible of us to think that what has happened so far in South Africa is already enough to guarantee the future and stability of this great southern African nation.
What has been done is huge. But what still has to be done is a Herculean task and we are all responsible and are obliged to set up a framework for a pragmatic relationship as well as one which is flexible, rigorous and transparent. In order for all of this to take place it is fundamental, in a new type of relationship, that the European Union should, if possible, pay even greater attention to ensure that bureaucracy is not a factor of restriction and impediment and that, with our cooperation, we achieve swift and effective results.
Nor shall we forget that, after the success of President Mandela's visit to Europe, the situation in South Africa is at this moment in time full of uncertainty and a great number of imbalances. We also know that, from a political point of view, President Mandela is preparing for his own succession and consequently it is necessary for us to create all of the objective political conditions and also to orient our relationship in the field of cooperation. Europe must lead the way in terms of the support that the western and developed world must give to a country which has undergone fantastic changes and which has a fundamental role to play, not only in the development of southern Africa, but also in effectively helping this country to play a part in tackling many of the problems which exist in the African continent and which must be eradicated.
I think that, despite resistance by the Council, the work done by Mrs Günther, together with the sense of responsibility shown by Commissioner Deus Pinheiro (he is a man who has dedicated much of his political life to the subject of South Africa and has done so with a great sense of responsibility), is essential. We must give them all of our backing right now so that Europe can make a positive response, as is required and vital for this great South African nation and for the people of South Africa who are our friends.
Mr President, for the great majority of European citizens, South Africa is no longer a problem: having got rid of the odious apartheid system, it has irrevocably committed itself to the path of multiracial democracy and economic development under the leadership of an outstanding man, President Nelson Mandela.
Having myself visited South Africa several weeks ago in order to launch a policy of partnership between French and South African towns, I became aware, however, that the situation was in some respects disturbing and that the future was threatening. For although the black population representing 75 % of the total population, now enjoys civil rights, its living conditions have not improved very much and the average income of Whites is eight times that of Blacks.
I believe we can say, without lapsing into pessimism, that, if the living conditions of the black population do not improve significantly in a reasonable time as regards security, employment, housing, public services and education, we can anticipate some unrest.
This would be serious, not only for South Africa, but also for the whole of the African continent because many Africans, both peoples and governments, are turning their eyes towards South Africa. They expect South Africa to be a model for democracy and also to contribute actively to the economic development and political stability of the African continent. This means that what is at stake in South Africa is more than the future of South Africa: the European Union should take full responsibility for giving South Africa every opportunity to accept the challenge of building a new democracy, so that it can respond to the expectations of the African continent. What is at stake in South Africa is a good part of the future of the African continent in the years to come! I very much appreciate the work put in by Mrs Günther and, of course, I approve her report.
Mr President, the instruments the European Union is setting up for cooperation with the new democratic South Africa are of two-fold strategic significance. Firstly, because South Africa is an African country that has actually experienced, and is still living, the drama of under-development. A considerable proportion of the black population is living in terrible socio-economic conditions, has difficult and sometimes nonexistent access to basic services and is concentrated in suburban areas with very high unemployment and crime rates. Secondly, because South Africa is nonetheless the continent's strongest economic unit and is in a position to serve as a driving force for development in neighbouring countries and, more generally, throughout Africa. This role is, of course, an important one as regards its positive impact on political stability.
The European Programme for Reconstruction and Development, like the special programme before it, is, together with the trade agreements currently being negotiated and South Africa's accession to some parts of the Lomé Convention, the basic instrument for cooperation with South Africa. The legal basis we are discussing is obviously broad enough to include interventions of various kinds. But two basic requirements must be met during the operational phase. The first concerns the need to continue to involve not only the South African Government and authorities but all the possible agents of development, that is, non-governmental organizations, local authorities, grassroots associations and even European non-governmental organizations, because of the important contribution they can make, both on the technical side and in terms of partnership. The second is that, in contrast with what has happened in the past, management of the programme must be marked by maximum publicity and transparency, which means that, as our amendments propose, there is a need to reinforce the European Parliament's democratic control of the programme.
Finally, I should like to thank Mrs Günther for her exceptional work.
Mr President, ladies and gentlemen, first of all I should like to thank personally, and on behalf of the Commission, Mrs Günther, the rapporteur of this report, for her excellent and highly constructive work in respect of this draft regulation which we hope, once approved, will act as a solid legal basis for a European programme for reconstruction and development in South Africa.
The amendments proposed after the second reading confirm that the European Parliament and the Commission share many points of view which are fundamental in terms of identifying and executing cooperation activities for development in South Africa.
First of all, we want to strengthen those processes which are already under way in South Africa in a crucial phase of transition both in the framework of public institutions -parliament, government and public administration - and civil society, a society where South African NGOs in the past conducted noteworthy activity in particular when apartheid prevented them from having direct interaction with the government.
South African society as a whole is endeavouring at the present moment to get over the inheritance of apartheid so that all of its children can enjoy the concrete benefits of democracy. But as Mr Torres Couto was saying, what has been accomplished is fantastic but what remains to be done is almost frightening.
On the other hand, the European Parliament and the Commission consider that the European Plan for Reconstruction and Development can contribute to the diffusion of those benefits through flexible processes which reflect the basic principles of sound financial management and working methods used in cooperation programmes for development and executed in the framework of the Lomé Convention.
Against this background, the Commission is continuing to make every effort so that execution of the European Plan for Reconstruction and Development can make progress in a way which is similar to that of the national indicative programmes in ACP states, given that the parallels between this European Reconstruction and Development Plan and the European Development Fund might allow a valuable contribution to be made by the Commission and the South African government as well as South African companies in ACP states and the Member States of the Union.
As for the amendments, Mr President, ladies and gentlemen, in respect of Amendment No 1 the Commission welcomes the new reference to the regulation project in terms of political dialogue with the South African government which, in the opinion of the Commission, is the sole possible interlocutor in the framework of a political dialogue which could prove productive.
As far as the National Development Agency is concerned, the Commission feels that this body, which has not yet really been set up, cannot be the Commission's partner in terms of policy but, once it is created, it could act as an appropriate organisation for coordinating South African and European NGOs. It might also be a useful organisation for channelling financing into NGO projects which are compatible with the sectoral priorities defined by the legitimate and democratic government of South Africa.
In respect of the important question of NGOs, the Commission would like to emphasise once again the decisive role which they played in the fight against apartheid and the importance of not letting them disappear in the context of transition towards democracy and development. However, I should like to say that some of these NGOs have already played an important role in the execution of the European Plan for Reconstruction and Development in 1995 and 1996. What might be useful is finding ways, jointly with the South African government, of determining methods which are more flexible and of interest for NGOs and, following the recent reshuffle of the South African government, I think that this might well be possible in the near future.
In respect of Amendment No 2, I should like to say that the Commission is not in favour of a specific reference to a maximum amount up to which the head of the delegation can authorise expenditure and operations since, in our opinion, such questions should not be covered by a regulation. That said, I should like to add that, in the past, responsibility for this and other matters was left to the head of the delegation in the Republic of South Africa; here I must say that the Commission is considering, at this moment, increasing those responsibilities quite a lot and it has not done so, so far, not because the head of the delegation is not of high quality - quite the contrary - but because we have suffered from a very considerable lack of human resources at our delegation in South Africa. It would not be right to ask the head of our delegation to take on further responsibilities given the staff shortage but I should like to tell you that it is our intention to substantially increase the responsibilities of the European Union delegate to the South African Republic.
In respect of Amendment No 3, the Commission has to welcome the fact that, in terms of the committee arrangements planned for monitoring the European Reconstruction and Development programme, the European Parliament is still backing the position taken by the Commission, which is in favour of a 2A-type committee; this is the right one for quickly dealing with questions concerning this very programme.
In respect of Amendment No 4, the Commission also agrees with the European Parliament that there should be no reference to a period of effectiveness nor to a financial appropriation given that this question is the responsibility of the budgetary authority. Again, I should like to tell you that, in Brussels on 8 July 1996 - in other words, about 11 days ago - the Commission presented to the representatives of the Union Member States eight finance proposals relating to the European Programme for Reconstruction and Development, totalling around 88 million ECU. All of these projects, prepared together with the South African government, by NGOs and the Commission, with the object of a favourable opinion by the Member States of the Union. Bearing in mind projects already approved or being approved, this means that, at this moment in time, we have now achieved authorisation of 95 % in terms of the available resources for the European Reconstruction and Development programme.
It might be argued that, given the situation in South Africa, it would be good to have those authorisations by the beginning of the year. What I can tell you is that we hope that by February or March 1997 we will be able to come before the European Parliament and tell you that we have 95 % of all authorisations for that year.
Once again, I must thank Mrs Günther and the European Parliament for the support which you have given us in respect of execution of European programmes on South Africa.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 11.30 a.m.
Respect for human rights in the European Union in 1994
The next item is the report (A4-0223/96) by Mr De Esteban Martin, on behalf of the Committee on Civil Liberties and Internal Affairs, on respect for human rights on the European Union in 1994.
Given the short amount of time left for the debate on respect for human rights I should like, as rapporteur, to hear from Members about how to proceed on this report.
Do you have any proposal to make?
I would prefer first to hear from the political groups.
Mr President, ladies and gentlemen, as far as I can see, we have twelve minutes left to debate this very important report. We could then continue the debate this afternoon, and possibly vote this evening. Another variant I have just heard mentioned would be not to have a debate, only a vote. It is out of the question that we should only vote on such an important report without previously debating it.
Now I know that the secretariat has great problems with the agenda. We lost half an hour of our time this morning because of a completely pointless debate, and that again encroaches on the quality of the work we should be doing here. We really should spare ourselves the kind of rubbish we had to listen to this morning. It is an impossible situation when we are put under such pressure of time to discuss a problem that has been under lengthy discussion between the groups in this House, a process extending back over a period of several months, including three committee meetings, and when this problem should now be driven through the House at such breakneck speed. I therefore officially request, on behalf of our group, that the debate and vote be deferred to the September part-session in Brussels. I know that will give rise to difficulties, but the groups must decide amongst themselves what priority is to be assigned to the human rights report. Another topic may simply have to give way.
There is a proposal for referral to committee. Does anyone wish to speak in favour? Mrs Roth.
Mr President, I wish to support the request of the previous speaker from the Socialist Group because I think that the subject of human rights, especially human rights in the European Union, which is covered by Mrs Laura De Esteban Martin's report, is of great importance to this House, also that it has great relevance to our own credibility. Having experienced a fair amount of agitation over this issue in the past, this House should not now fail to attribute the required degree of importance to such a report, even if only for the sake of form. It would be completely unacceptable if Mrs De Esteban Martin were to start the debate in the quarter of an hour now remaining, followed quickly by a contribution from a PSE spokesman, and the debate were then to be suspended in order to be continued this evening just before the summer recess; we would end up voting on it tomorrow, perhaps with many fewer Members present. I do not think that would do any justice at all to this subject: the world looks not only at how the European Parliament deals with human rights in Iran, Turkey and elsewhere, but also at how we handle what happens in our own Union.
For that reason, I request that this debate be adjourned to the Brussels part-session. But I appeal to you, Mr President, when we meet in September, let us not debate this matter at midnight, but after Question Time with the Commission; in other words it should be given a prominent position on the agenda.
Thank you very much, Mrs Roth.
Since nobody has spoken against, I put the request for referral to committee to the vote.
(Parliament decided to refer the matter back to the committee responsible)
Mr President, if I may take up your time once again, I am glad we have adjourned this report. But I appeal to colleagues from all groups to exert their influence on the Bureau in order to ensure that the matter is not simply tacked on to the end of the agenda in Brussels, but that the report can be debated at a prominent stage in the proceedings. I consider that to be very important. Also, Mr President, I ask that this be recorded in the minutes and that you take the matter up with the Bureau.
Under the rules we can postpone it to the next part-session. Then the Conference of Presidents can decide whether to include it. That is what we have voted for.
Mr Cars, you are the rapporteur for the next report. Do you think that we can open the debate now, until 11.30 a.m., and then continue it this afternoon?
Mr President, I think it would be quite all right to start the debate now.
Reconstruction aid to former Yugoslavia
The next item is the report (A4-0247/96) by Mr Cars, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Regulation relating to aid for Bosnia and Herzegovina, Croatia, the Federal republic of Yugoslavia and the former Yugoslav Republic of Macedonia (COM(96)123-8256/96 - C4-0333/96-96/0096(CNS)).
Mr President, the report by the Committee on Foreign Affairs, Security and Defence Policy on which Parliament is now to adopt a position concerns the rules which should govern the disbursement of EU resources for the reconstruction of the former Yugoslavia - just that, nothing more and nothing less.
Our starting point is the Council of Ministers' preliminary decision on the issue. This in turn is based on a proposal from the Commission. In accordance with the Union's decision-making procedures the Council should, before reaching a final decision on issues such as this, seek the views of Parliament. It is surely good for us in Parliament to be reminded of the fact that ultimately it is the Council alone that takes the decisions.
The Committee on Foreign Affairs' proposal contains some valuable ideas, including those on the political conditions for EU aid, on the option of withdrawing aid if the recipients cease to meet the conditions, and on a whole range of issues for which I, as rapporteur, would not be so bold as to take the credit. It would almost be true to say that many of the amendments which were approved in the Committee on Foreign Affairs are more the result of the knowledge and the willingness of certain well-known and prominent members of the committee to improve on even the smallest details.
Please permit me also to express my appreciation of the efforts made by the others who worked on the report with me and by the committee they represent. Nevertheless, Mr President, it is one issue and one issue alone which really dominates the present report. I know that what I am now saying has the support both of the people who worked on the report with me and of a broad majority of the committee. It is a matter of which countries should be given the right and the opportunity to submit tenders and obtain contracts as part of the current aid programme. Let me remind you that for the years 1996-1999 this amounts to ECU 400 million, a far from insignificant sum.
At the suggestion of the Commission the Council of Ministers' preliminary decision was that only companies and organisations in EU Member States and from countries in the former Yugoslavia should have the right to submit tenders. Following a proposal made by myself and the others who worked on the report with me the Committee on Foreign Affairs would like to extend this right to include the PHARE countries as well, that is to say those countries of Central and Eastern Europe which have concluded Europe Agreements with the EU and which are now seeking membership.
There are three strong reasons for this proposal. Firstly, tenders could come from PHARE countries which would make it possible to provide more assistance using EU funds for the reconstruction of the former Yugoslavia. Secondly, companies and economic development in Central and Eastern Europe would receive a boost, and thirdly, some of the funds which the EU is now using for aid to the former Yugoslavia came out of resources which were originally intended for countries in Central and Eastern Europe. I should stress that the Committee on Foreign Affairs attaches very considerable importance to this matter.
The Committee calls for a conciliation procedure to be opened with the Council of Ministers on its amendments. However, the Committee has, at my suggestion, unanimously agreed that if the Council can accept what the Committee and Parliament propose concerning the PHARE countries there would be no further need for the conciliation procedure. If, on the other hand, the Council is unable to agree with Parliament on this issue, it would be particularly appropriate for representatives of Parliament immediately to be informed of the Council's reasons and to have the opportunity to discuss the matter with the Council.
All the amendments now being put before the House have already been tabled in committee, debated there and rejected. I therefore propose that the House rejects the amendments and approves the proposals made by the Committee on Foreign Affairs and myself as rapporteur.
Mr President, ladies and gentlemen, the way the European Union organizes its reconstruction aid to former Yugoslavia leaves much to be desired. We have discussed this problem many times before, and it crops up again in the draft Regulation before us. The Regulation seeks to provide the legal basis for rapid and effective aid. Not only has it come rather late, when one considers that the money has been available in the budget since the beginning of this year and it has not been possible to spend it! Worse still: this Regulation will make it difficult to provide really prompt and effective aid.
Anyone who wants to act meaningfully and effectively in aiding former Yugoslavia must seek cooperative and trustworthy partners at local and regional level. For example, anyone wishing to help Mayor Radic of Banja Luka to hold out against Karadzic must find a way of supporting him directly. That is something the Regulation does not make provision for, and it is a fundamental design fault that it gives precedence to an aid programme directed centrally and organized on a centralized basis. The reasons for this can be traced back to the underlying policy. The theory is apparently that this is the only way to make the political conditionality of the aid effective. I have nothing against this conditionality. It is an unavoidable necessity. The only thing is that this approach overlooks the fact that the basic prerequisite is missing. There are no central political structures and central administrations in operation. It is to be hoped that such structures will ultimately be present, as a result of the reconstruction process. But they cannot and must not be made a prerequisite of reconstruction. Hence conditionality must be applied in a meaningful way in Bosnia-Herzegovina, in particular on a local and regional basis. For that reason, a high profile on the ground, in terms of the presence of Commission agents, is absolutely indispensable.
The Committee on Budgetary Control unanimously adopted a proposal to amend the Regulation on those lines. Unfortunately, it did not attract majority support in the main reporting committee, the Committee on Foreign Affairs, Security and Defence Policy. My group has therefore reintroduced the amendments in question, and I appeal to you to support them. The same applies to our amendment on the annex introduced by the Council, which will turn the Regulation into a complete monster of bureaucracy. Instead, the Committee on Budgetary Control recommends that the rules of the Financial Regulation should apply without restriction where invitations to tender are concerned and should also be considered sufficient.
Before we vote, Mr President, just a few comments on this regulation on behalf of the Group of the Party of European Socialists. It is to be hoped that this regulation will put an end to the confusion surrounding EU financial aid to the reconstruction of former Yugoslavia. Rules have been drafted which hopefully will provide the necessary clarity. It is a pity it had to take so long. It is half a year since the reconstruction programme started and this regulation has only now reached Parliament. Really we would be better at present concerning ourselves with the arrest of Mladic and Karadzic or the way in which EU aid is provided. There has been enough debate in this House on the EU's contribution to the success of Dayton. Reconstruction, visible and fast, is an essential part of that. We hope to have encouraging reports of it soon. Despite all the problems there are on the ground, this aspect of Dayton is one which must be tackled with vigour.
My Group thus calls once again for attention to be focused on implementation. We want the EU's people on the spot to be able to act fast and effectively. The EU offices must be adequately staffed. People must be able to take decisions. The rules are there to facilitate this, not to create a local bureaucracy. We want Parliament to monitor this and we thus support proposals which will make that possible, including those in proposed amendments to this regulation. The regulation should facilitate the provision of aid. The EU's bureaucratic interests come second.
The regulation rightly states the priorities in reconstruction aid. In our view there is one major omission, namely support for the development of democracy, and that is a major shortcoming of this regulation. The fragility of the situation there is obvious from the run-up to the elections in Bosnia. We hope they will be a success and lay the foundations for a democratic system stronger and broader than exists at present. The addition of this element, through our amendment on the consolidation of democracy, is consistent with the more general emphasis on human rights in the regulation which the European Parliament rightly wishes to have clarified. But in addition to wagging a finger over human rights, the Union must also be prepared to invest in democracy and human rights through its reconstruction aid. That will make the EU stronger in its dialogue with other countries concerned such as Croatia and the rump Yugoslavia.
Thank you very much, Mr Wiersma.
The debate is suspended and will resume at 3 p.m. We shall now proceed to the vote.
Votes
For reasons of which some of you will be aware, the approval of yesterday's Minutes was postponed. I therefore put them to the vote now.
(Parliament approved the Minutes of the previous sitting)
Madam President, given the importance of this subject I should like to make a few specifications about the Spanish version. In paragraph 12.4 of the Spanish version there is a sentence missing from the beginning which in Spanish would come out more or less as 'toda actividad de investigación sobre embriones humanos, así como la producción...' .
I should also like to draw attention to the translation of Amendment No 21 which was originally drafted in German, for which the translations into Spanish and Italian, at least, are really quite strange and cannot be accepted.
Mrs Palacio Vallelersundi, thank you for your intervention. The same perhaps arises for other language versions, particularly for the Swedish version which also requires several corrections. It should be made very clear that all the versions will be checked and brought into line with the original version, i.e. to the German version.
After the vote on Amendment No 32:
I should like to say, Madam President, that my machine is not functioning and that I wish to vote for.
Mrs Poisson, that was only an electronic check and most fortunately has no effect on the vote. Having said that, I would be obliged to you if you would let me know immediately when the machines are not working before I declare the vote closed.
Madam President, I think that Mrs Poisson's remark, if you will allow me to say so, poses a more general technical problem.
We are seated in a semicircle and no President, given the normal arrangement of the eyes in the human anatomy, can scan the whole of our Assembly. This poses an often irritating problem, namely, that requests to speak on points of order, coming mainly from the right of the Assembly, escape the attention of the President. In order to overcome this problem, our national parliament, which you know very well Madam President, has provided an official on each side of the President whose function is to observe requests for the floor. I believe it would be extremely useful to proceed in this way in this Assembly. I do not understand why colleagues are trying to interrupt me. There is nothing extraordinary in wishing to defend the rights of the minority.
Mr Gollnisch, I can tell you that the President takes great care to look carefully in all directions. The best proof of this is that I have just called on you to speak.
Madam President, I am very pleased to propose this oral amendment but have to make it clear that it concerns more particularly Amendment No 11 from the Liberal Group. The principle of the oral amendment is that any research on the embryo must be forbidden unless its aim is to help the embryos development. And, since I heard just now another oral amendment which must have been submitted to you the words 'and it is forbidden to destroy the embryo' could be added. Thus, the oral amendment becomes: ' research on the embryo is forbidden unless it allows the later development of the embryo' , which is logical from the time when only three implanted embryos are authorized. And there should also be added: ' destruction of the embryo is forbidden' .
Mr Pompidou, let us take one thing at a time. You are proposing an oral amendment which in reality applies to all the amendments and to the whole paragraph. I think, ladies and gentlemen, that it is preferable for me to ask you if there are any objections to this oral amendment being considered.
(Parliament rejected the oral amendment)
Madam President, as this is a fundamental question which concerns the conscience of each individual, my group has decided that everyone should vote as he thinks fit.
Very well, Mrs Gebhardt, it is true that this is an important problem and we are all voting according to our consciences.
Madam President, this is about banning gene therapy on germ cells, that is on the embryo, the ovary and the testicles, and on all cells which affect descendants. If this amendment is adopted, or if this proposal is adopted, it will no longer be possible to use radiotherapy or chemotherapy to treat ovarian cancers or testicular cancers in men. This being so, I request that gene therapy on germ cells be banned except for treatments of gonad cancers by radiotherapy or chemotherapy.
(Parliament rejected the oral amendment)
(Parliament rejected the motion for a resolution)
Madam President, our main concern through this report and through this vote was, once more, to make it clear to the Commission that we will not accept further cuts in spending on development. We see from the supplementary and amending budget that the agreements we reached with the Commission are simply not being applied.
We have reinstated the budget lines which had been deleted - women and the Third World, environment and the Third World. We had agreed with the Commission that further posts should be filled in DG VIII and that the money for these posts, on which we cannot take a decision, should be used by the Commission for DG VIII, so that NGO projects, which at present cannot be implemented because of lack of staff, can go ahead.
We have to note that these posts have not been created. On the contrary, in the next financial year these very posts are to be transferred to DG I. I think that these arrangements must be queried once again in the supplementary and amending budget procedure. They conflict with what Parliament has discussed with the Commission. This whole process suggests that we are being drawn into something we prevented last year: the Commission is cutting back on funds for development policy in order to promote what I would call a militarized foreign policy. Our group does not want that, the Committee on Development and Cooperation does not want that and I personally was opposed to it. I have therefore cast my vote accordingly.
Brinkhorst report
Madam President, I voted against Mr Brinkhorst's report because in reality it seeks yet again to call in question the distinction between compulsory and non-compulsory expenditure.
Contrary to what has been said, both by the Committee on Budgets and in this Assembly, the decision of the Court of Justice does not mean that the Council is obliged to come to a decision and to reach agreement with Parliament about this classification. By creating a EAGGF reserve of close to ECU 1.4 billion, the rapporteur's real aim this year was in reality to allow the redistribution of unspent appropriations to programmes qualifying for non-compulsory expenditure.
Now, the wish of the Council of Ministers, which is to cancel these unspent appropriations, should be supported at a time when considerable sacrifices are demanded of Member States - ECU 1 billion refunds for the all 15 Member States, a billion francs for France for example - should be supported, I repeat, in order to play a part in the overall effort to reduce public expenditure.
Mr Brinkhorst's report has unfortunately the same objectives as Mr Wynn's report last year. Its technical objective is simple: rapporteur Brinkhorst wishes to create a reserve from the unused funds of the EAGGF (Guarantee Section).
This is a disguised transfer of compulsory expenditure to non-compulsory expenditure, in spite of the opinion of the Court of Justice in Luxembourg.
Politically, the consequences of creating this reserve are disastrous for agriculture and fisheries. In effect, the European Parliament wishes to be the decision-maker for part of the budgetary funds of these two sectors, accounting for more than 50 % of Union expenditure.
We all know that agriculture now represents no more than 5 % of the electorate in the Union. As a result, Members of Parliament will tend to favour interests other than those of agriculture. We have to insist here, to all Members present, that agriculture has always been a pillar of Europe.
Of course, the Common Agricultural Policy is not exempt from criticism. Far from it! But would no agricultural policy at all be any better? We do not think so.
Rather than take away agricultural funds to the advantage of other policies, it is absolutely necessary to use all available Community funds and to use them to best purpose, so that the European Union can continue to be a major world agricultural power and at the same time preserve the unity of its rural communities. The balance of our society is at stake.
Like the rest of my group, I voted against the whole of Mr Brinkhorst's report because it follows the deviant line that part of Parliament is seeking to impose and that we denounce: a deviant line whereby more and more compulsory expenditure is slipped into the category of non-compulsory expenditure and the distribution of powers laid down by the Treaties is surreptitiously changed. After all, it is not up to Parliament to replace the Council in deciding the allocation of agricultural and fishery budgets.
The composition of the European Parliament is such that farmers and fishermen are under-represented in it, whereas the importance of these social categories in terms of direct and indirect employment, economic production, social equilibrium, national and regional development and preservation of the countryside, is absolutely decisive for some of our countries. There is thus a great risk that the majority of Members of the European Parliament will give priority to interests other than those of the rural and coastal communities.
I have a second reason for firmly rejecting the principle of creating a reserve: this is a proposal based on preliminary documents whose data are completely arbitrary: they do not, and cannot, take into account uncertainties in the weather, variations in world currencies and the results of free trade agreements.
Kittelmann report
As we voted against the establishment of a customs union between the EU and Turkey we have, for the sake of consistency, abstained from voting on this report. We see no reason to reverse our decision since we can see that political prisoners still exist in Turkey and that the torture of political prisoners continues there. The establishment of the customs union has unfortunately not moved Turkey to cease its violations of human rights.
The EU should impress upon Turkey that it is bound to carry out the pledges it made concerning democracy, human rights, freedom of expression and the release of political prisoners, in response to the requirements set by the EU in connection with the approval of the customs union with Turkey.
I voted against the customs union in order to have some leverage in negotiations with Turkey on the issue of human rights. The conditions imposed on Turkey by the European Parliament when it voted for the customs union on 12 December 1995 must now be met.
The conditions imposed on Turkey by the EU in connection with the customs union have not been fulfilled. I have therefore voted against the report.
The Green Group in the European Parliament voted against Mr Kittelmann's report, not because we are against the amendments to the Commission text proposed by the rapporteur, but because we are more than ever opposed to a Customs Union with Turkey. Technically the amendments, which the Committee on External Economic Relations also approved in its opinion, are perfectly sensible, if we do not wish to leave the Commission and the Council free to take autocratic decisions on the Joint Committee, but seek to ensure a minimum degree of control by the European Parliament.
But these proposals for technical improvements, which make sense within the framework stated, do not alter anything of substance in the politically wrong premise of this Customs Union. The last time this House voted on the Customs Union - seven months ago, in the middle of December last year - is still fresh in my memory. The chorus of voices from almost all political groups, including the Social Democrats, was in favour of the Customs Union, because it was the only way to support the Çiller Government in the elections and to prevent Turkey from sliding into Islamic fundamentalism. Today the Islamists there are in the government - and Mrs Çiller has smoothed the path for them into it.
Even before the passing of power to the Islamists, Turkey was a police state with some of the distinguishing marks of a military dictatorship. Now it is becoming a religious dictatorship as well. A further factor of oppression has been added, but it is apparently not thought that that will have any consequences.
I was in Istanbul myself from 1 to 3 June, with a delegation of the Green Group in the European Parliament, on the occasion of the HABITAT II Conference. We wanted to shield the Human Rights Association, which seeks to highlight the brutal repression of the autonomy movement in Kurdistan, by our presence and support it publicly. Even as parliamentarians, we were constantly spied upon and harassed in Istanbul. Claudia Roth was questioned by the police for over an hour after she had held a press conference. One group worker was detained for over an hour because she had distributed information about our events at the NGO Forum.
There must be no customs union with a state which does not respect even the most basic rights, such as freedom of opinion, and which wages a dirty war against part of its own population, against a whole region. The European Parliament should therefore take no further steps in the wrong direction and wait until democracy and peace have returned to Turkey, before taking any decisions that will give effect to the Customs Union.
Pelttari report
Madam President, its failure to adopt the Pelttari report brings shame on the European Parliament. This is a black day for Parliament. The fact that the House has failed to address a question of such importance as the draft Bioethics Convention is a disgrace. The draft Bioethics Convention, as originally conceived by the steering committee, meant a relativization of human rights. It rightly unleashed a wave of revulsion in the Member States. It is a sign of moral destitution that we did not take a stand on a convention under which, for example, research on persons incapable of consent would continue to be allowed. For this opens the way to the circumvention of human rights.
There are also no clear provisions in the draft Bioethics Convention to prohibit research on genetic determinism. This leaves the door wide open to the breeding of laboratory human beings. Also, the draft Bioethics Convention allows scope for disposable embryo research by the back door. Of course, it is only to be permitted when adequate safeguards are provided. This does not go beyond vague assurances, however, since the draft convention says absolutely nothing about the form these safeguards would take.
The Pelttari report would have been a chance to send a very clear signal to the parliamentary assembly and to the Council of Europe, saying that this draft convention must be rejected. By failing to adopt the report, we have unfortunately thrown away this chance. We could have made it clear through our resolution that we intend to oppose the devaluing of human rights, for established human rights must not be called into question. The draft Bioethics Convention, on the other hand, does not safeguard human rights; on the contrary, it positively legitimizes their devaluation. Hence I think it is a scandal, a sign of moral destitution and a disgrace to the European Parliament that we have failed to adopt this excellent report, which would have sent a clear signal for the rejection of the convention.
Madam President, it is a great pity that Parliament has not adopted the Pelttari report, which expressed reservations about this draft convention, so very dangerous in its present state. There are undoubtedly some excellent principles to be found in this draft convention, but it refers the most important questions to protocols whose ultimate contents are not known to us and which arouse the deepest concern, particularly as regards the consent of incapacitated people. Parliament had expressed reservations, which the Committee on Legal Affairs and Citizens' Rights supported, and it is a great pity that, when we voted, we did not endorse these reservations in order to protect the consent of incapacitated people.
Similarly, in the case of the protection of embryos, the question is again referred to the protocol. So what will the CDBI, the body responsible for drawing up the protocol, do? We do not know. I associate myself with what is said in items 3, 4 and 5 of paragraph 12: these should be used as guidelines in drafting the protocol, failing which there would effectively be a real violation of human rights in a matter of the greatest importance.
In the case of artificial insemination, the Pelttari report emphasizes a very important point: only embryos for implantation should be generated, otherwise it will really be a matter of the freezing, or frozen preservation of human beings, of actual experimentation, even though we know that, for mice themselves on which experiments are carried out, there are after-effects and problems resulting from the freezing.
As for the genome, here again it is not possible for a few human beings, be they experts or scientists, to have the outrageous power to intervene with the germ line, thereby calling into question the very future of the human species. As regards action on genes concerning organs, we are in total agreement but, for genes involved in the transmission to descendants, it is unacceptable that any human being whatsoever should have the power to act. This is exploitation of human by human and is much more serious than economic, social or any other type of exploitation.
In conclusion, I should like to say that, here, it is really a question of civilization, of basic human values, on which the European Parliament, like the Council of Europe, has a duty to take a stand. We should not err by doing nothing. Science and our consciences are at one on this issue: the Pelttari report made it possible to honour both. As a result, I am expressing great regret and great sorrow on behalf of my group.
As politicians we have a responsibility to pose the questions and to suggest answers but the implications of human gene technology reach into every corner of people's private lives. These are not matters which the European Parliament or the Council of Europe can simply pronounce upon from on high. They are matters which require the consent of society. The report calls for the widest possible public debate and participation in order to form a consensus. This debate should take place before, not after, we produce a statement of what is right and what is wrong.
The debate has shown that the issues go to the core of the way society chooses to view itself and the conflict which this technology introduces. Reproductive rights, abortion, genetic testing, embryo research, gene therapies, genetic privacy, the rights of incapacitated people - all these and more are delicate and sensitive questions.
We will be offered simplistic solutions to problems that we may not even know we had. Genetic determinism - the concept that everything about our physical and mental make-up can be identified by reference to our DNA - is a most dangerous road.
We will be under pressure to use the technology to 'normalize' humankind by selecting only those characteristics and traits which reflect some 'ideal' notion of humanity. We risk creating a 'monoculture of humankind' .
It is unacceptable to trade in human embryos or to create embryos for research. Research on human beings without their consent must only be carried out for their direct benefit. The rejection of this report by Parliament is shameful.
The use of biology, biotechnology and medicine and research in these fields confronts us human beings with some difficult ethical questions.
In biotechnology developments are proceeding extremely quickly and it is a field which is so complex and advanced that there is no public debate on the subject - dialogue and debate remain the exclusive preserve of researchers (who often disagree).
If we are to have a broad public debate - and this is essential in respect of an issue as crucial for humankind as genetic engineering - more time will be needed - a moratorium, especially as regards applied research in genetic engineering.
The precautionary principle - concern for future generations - must weigh more heavily than the rapid development of genetic engineering.
Biotechnology is one of the fastest growing industrial areas in Europe. It also gives rise to difficult ethical problems. What, for example, happens to those human embryos which are 'left over' from artificial fertilization? Is it permissible to use them for research purposes? Or can the genome be changed by any specific gene? How far dare we or should we go in genetic testing?
Under the Council of Europe's draft declaration, the parties are supposed to protect the dignity and identity of the human being and guarantee a right of self-determination for all in the areas of biology and medicine. However, immediately afterwards, the declaration states confusingly that the welfare of the individual should be paramount alongside the exclusive interests of society and science. How can these two be placed side by side in the same sentence? Does this mean that if the results of research are of great importance, greater risks can be taken in carrying it out?
The articles of the declaration also take up a position on consent procedure. The individual should give his or her free consent to experiments. However, there are people who do not have sufficient mental or physical capacity to understand the experiments. There is also a problem that it is in any case not healthy always to understand what the doctor is saying.
The Green Group voted in favour of the report because it is important that we now take up a clear critical position towards this international agreement. Nevertheless, Mr Pelttari's report could have taken up a much firmer position. For example, the lack of any reference to genome research is dangerous.
There is a need for agreement and a bioethical guideline to prevent us from creating human beings as uniform, functional monsters, in the same way as we do with animals, such as the bundle of muscle in Belgium vaguely reminiscent of a cow, barely holding up a mass of beef on wobbling legs. We need a public debate on bioethics now.
I am voting for the report, which deals with very important ethical issues surrounding an area of research which is expanding extremely rapidly. If the new technology concerned is not to escape from our control it is now high time that a proper, strict framework was established for the conduct of the research involved. Research involving embryos in particular is an area where ethics and not technology must determine the limits.
It is also totally unacceptable that genetic screening should be carried out in order to produce offspring with 'desirable' aptitudes. Undoubtedly genetic engineering can help people with serious, at present incurable illnesses, but to modify human beings' genetic make-up for other reasons is completely reprehensible and risks undermining the principle that all people are of equal worth. The precautionary principle should obviously be applied in the genetic engineering field.
Finally, I should like to stress that the debate on bioethics which concerns so many people must be conducted openly and with the involvement of the public at large, so as to ensure that any committee of experts which may be established does not drift away from generally accepted ethical principles.
There was a time when people were the masters of technology and when the needs of mankind controlled the development of technology and research.
Today, in 1996, the situation is often reversed. Technology and research lead a life of their own - often irrespective of whether any real need has been established. Research into genetic engineering is one example of this. It is also a cautionary example of a 'development' , the consequences and risks of which we today have no way of knowing. Perhaps our children and grandchildren will have every right to curse us in the future.
In the current situation a moratorium would be the best way of creating the time and space for a broad, public debate, before any further decisions are taken.
The Pelttari report was an attempt, in the present situation, to curb and gain tighter control over developments and I therefore voted for it.
It is extremely regrettable that the report did not receive the support of Parliament.
The subject on which the European Parliament has to vote today is a very delicate one that has, in various ways and at various times, stirred the imagination and, of course, also the conscience of many scientists, artists, philosophers and writers. The story of Faust and his pact with the devil, the tale of Frankenstein, the wizard's apprentice, and the film 'Blade Runner' all come to mind as just a few of the more outstanding examples. And a passage of the Bible also comes to mind: ' Be fruitful, and multiply, and replenish the earth, and subdue it; have dominion over the fish of the sea, and over the fowl of the air, and over every living thing that moveth upon the earth' .
Of course, new experimental techniques based on a deeper knowledge of the qualities and weaknesses of our genes and those of other animals open new and enticing horizons for medical research. But they also allow the possibility of aberrant developments that are a threat to humanity and the entire earth and are difficult to control.
For this reason, I welcome any attempt to establish a code of conduct in the field of bioethics. And the Greens have, in committee, made a practical contribution to adjusting the sights.
More specifically, we believe:
that the production of human embryos should be absolutely prohibited on all grounds and not just for research purposes; -incapacitated people must be guaranteed protection against all forms of exploitation; -as regards antenatal treatment, women must have the ultimate and sole right to decide; -the intimate genetic make-up of each individual must be rigorously respected.Hopefully, the Bioethics Convention will help ensure that the 'gothic' fantasies I mentioned earlier remain nothing more than powerful literary inventions. It is because of our knowledge of history that the establishment of rules for bioethics is still a problem for society at the close of the millennium, and a most passionate problem, because it touches the unconscious roots of life and death and, especially, the view that human beings have of themselves.
The future path of human gene technology is full of ethical and practical problems. In the next few years we will have almost complete technical knowledge of the make-up of the human genome, but we will probably still not have an understanding of the complex interactions of the human mind and body or of the inter-relationship between people and their living environment.
The debate has shown that the issues go to the core of the way society chooses to view itself and the conflicts which this technology introduces. Reproductive rights, abortion, genetic testing, embryo research, gene therapies, genetic privacy, the rights of incapacitated people - all these and more are delicate and sensitive questions.
We will be offered simplistic solutions to problems that we may not even know we had. Genetic determinism - the concept that everything about our physical and mental make-up can be identified by reference to our DNA - is a most dangerous road. We will be under pressure to use the technology to 'normalize' humankind by selecting only those characteristics and traits which reflect some ideal notion of humanity. We risk creating a 'monoculture of mankind' .
It is a feature of our obsession with technical progress that if we have information and new techniques, we must use them. It is true that we cannot unlearn knowledge, but in a mature society it would be good to think that we can exercise a high degree of responsible choice over what we do with it. Put simply, even if we can do something, should we?
As politicians we have a responsibility to pose the questions and to suggest answers but the implications of human gene technology reach into every corner of people's private lives. These are not matters which the European Parliament or the Council of Europe can simply pronounce upon from on high. They are matters which require the consent of society. The report calls for the widest possible public debate and participation in order to form a consensus. This debate should take place before, not after, we produce a statement of what is right and what is wrong.
I believe that we have only just begin to scratch these issues and although this report defines some of the ground, it is a long way from producing an ethical and philosophical framework which will guide us into the next century.
For all these reasons, it was of paramount importance for the European Parliament to take up a position on this subject - even though I was not unreservedly happy with every point in the report. The disappointment at the fact that, once again, we stand without a voice before a subject on which we should have been heard loud and clear is consequently great. And I do not understand the reasons why those colleagues, particularly from the ranks of the PSE, who voted against it, have denied this House a critical standpoint on the draft Bioethics Convention of the Council of Europe. As a result, the convention has gained validity, and the painstaking detailed work to improve it has suffered a grave setback. Despite this, that work will continue.
I should like to express my vote in favour of the Pelttari report on the draft Bioethics Convention, or rather, on 'human rights, biology and medicine' , and stress the need for further clarifications and significant amendments to the draft text.
In particular, I should like to stress the need to guarantee the free, conscious and sufficiently informed agreement of any person undergoing medical intervention, especially in the case of biomedical experimentation. And more especially, when the intention is to treat an incapacitated person who cannot give that agreement, intervention is acceptable only if it is advantageous to the person directly concerned and only if due agreement is given by that person's legal guardian.
It is also essential to emphasize that human experiments must never be performed in return for payment, because any commercialization of the human body is inadmissible; and the same should apply to donations of organs and tissue.
Experiments on embryos should perhaps be banned, and the production of embryos for experiments should certainly be banned. The only acceptable experiments are those whose objective is to protect the health of either the unborn child or the mother or both, without prejudice to the woman's right to decide. No intervention should have the purpose of eugenic selection or manipulation.
And finally, no experiment should affect the genetic line, with altered characteristics being passed on to later generations. For these reasons, the draft convention will need to be amended. This means that the Pelttari report needs to be supported as a way of keeping open the debate on these issues, whose importance for the future of humanity means that we must not make any vague or hasty decisions.
The discoveries and perspectives laid open by scientific developments and their applications create an urgent social need to protect human rights and dignity. This necessity applies particularly to scientific achievements in the field of biotechnology, especially in the field of genetics, which on the one hand offer vast possibilities in the area of health for the prevention and treatment of disease, but which at the same time harbour significant dangers of deviating from the true mission of medicine and science, with incalculable consequences for the future of mankind itself.
Interventions in the genetic code aiming to develop selected properties for the creation of individuals and populations suitable for particular uses and services can be described as a form of eugenics and create huge issues of deviation from mankind's destiny, with unforeseen results for the future of humanity, since the results of scientific experience so far are not enough to be considered trustworthy in relation to the compatibility of genetically modified organisms with the environment.
It is of particular concern to us that a subject such as this, with extremely serious consequences and ethical dimensions, is mainly approached from the standpoint of economics and commerce. Biotechnological products are used not solely on the basis of scientific criteria, but also to serve the need for movement of the available capital and to make profits. Biotechnological development is already taking place in major centres of large economic potential where the participation of specialist scientists determining in the final utilization of discoveries is not always definitive. The procedures and legal framework are formulated on the basis of business criteria and are essentially concerned only with the multiplication of economic activities, the creation of a market and the securing of competitive investments.
We think it is essential that in parallel with biotechnology, branches of research should be developed and supported to assess and study the probable risks associated with biotechnological and genetic discoveries in relation to man and the environment. Detailed studies should be carried out and ethical rules formulated, which govern both research and applications in the field of biotechnology, and regulatory orders should be established within the scope of a legal framework that will protect humanity against unreasoned and improper use of the results of biotechnology and genetic engineering.
The European Union is a moral entity with heavy responsibilities to its own citizens and the citizens of other countries, both those countries which have applied to join the European Union and other regions of the world, which look towards it. Given that the respect of the human being lies at the very heart of the democratic spirit of the West it is unjustifiable that we should continue with a situation whereby the European Union is not a party to the European Convention on Human Rights or the Bioethics Convention. Laws and treaties exist to serve people and not the contrary. If the Treaty does not allow for accession then the Treaty should be changed and this is the moment to do so.
What is important is that we should not continue to put on for the world the sad spectacle where the Union is very swift to defend its interests but very slow to defend its principles.
The vote against by the European Parliament, given that this text is unsatisfactory, should not be confused with our duty to make an active contribution to the regulation of a vital matter for European research in the coming years.
Many a colleague, particularly from the south of the EU, will find it unenlightened to argue in terms of categories such as respect for creation, the humanum , and the like when discussing this question. I on the other hand - after the emergence of the ecological paradigm - consider it to be quite the opposite: a central category of an enlightenment, which also strives for enlightenment about itself and which, in respect of the dangers and risks incurred by it, can no longer rely on a metaphysical belief in future technological problem-solving. Rather it is important, here and now, to furnish sufficient proof that illimitable risks can be positively excluded - instead of being somehow concealed within the ill-defined category of the residual risk.
The core of responsible scientific rationality lies precisely in this conscious and responsible acceptance of the burden of proof - not in taking comfort in some blind faith that future technical advances will be able to solve all problems!
Caudron report
The dramatic situation in the steelmaking sector, which was in the past one of the cornerstones of the development of Europe's economy, cannot be doubted.
During the past twenty years over 500, 000 jobs have been lost in the branch, and thousands of enterprises have closed down. In my country, just recently, within the scope of a new and broad restructuring, the largest firm in the branch announced the closure of two departments and the redundancy of 250 workers, with the result that those still employed number only 500, compared with 3, 000 before the successive restructurings that have taken place. There are also fears that the company may close down entirely.
What is the attitude of the EU towards this situation?
In this sector too, the EU is pursuing a policy of non-support and essentially contributing to the dissolution of the branch, to the benefit of major monopolistic interests in third countries. On the other hand, it forbids Member States to adopt a branch policy. Within the framework of the policy on State support, it makes approval of such support depend on the adoption of restructuring programmes whose basic aim is to reduce further the productive capacity and to bring about drastic cuts in jobs. At the same time, it adopts no measures to deal with the problem of uncontrolled steel imports from third countries that are implementing dumping policies, with the result that situations of unfair competition are created to the cost of Community production.
Action to deal with existing serious problems, such as the development of productivity and competitiveness, cannot be used as an excuse to do away with any notion of protection for working people, or to justify widespread recourse to part-time working or subcontracting. Experience shows that restructuring which does not take into account the rights of working people, can have no substantive results.
The EU must adopt direct measures to deal with the problem of mass imports of steelmaking products in the branch from countries that implement dumping practices, either by concluding related agreements or by applying the defensive measures recognised in the context of international trade exchanges.
It must make use of the possibilities existing at an international level to develop exports, mainly to the developing countries.
It must adopt measures to support investment in the branch, mainly in sectors related to the production of new products, and measures to encourage demand for Community steel products, mainly in sectors such as building and public works.
The stubborn continuation of practices and choices condemned by experience can only result in an exacerbation of the crisis and in the withering of one of industry's most dynamic branches.
I agree with the rapporteur, Mr Caudron, that a restructuring of the steel industry is necessary, inter alia in order to solve environmental problems and the social dumping and unemployment which accompany industrial decline.
However, it is my opinion that it is up to each Member State itself to judge and decide whether it wishes to support its steel industry or not. Member States must be able to draw the dividing lines as regards social, regional and/or production support.
Fernández-Albor report
Madam President, I was forced to abstain, although in my opinion the basic premise of the report is correct. The European Union's power to act in the areas of foreign and security policy must be reinforced, as the sad example of Bosnia shows. However, the report suffers from two failings: firstly, it does not admit NATO's position as the cornerstone of Europe's security structure. It is rather remarkable that the report on the CSFP does not mention NATO at all. It is distant from reality, particularly since I-For and the CJTF are such important parts of the European security structure and since France has returned or is returning to the administrative structures of NATO. Secondly, the report does not make sufficiently clear the importance of neutrality as a part of Europe's developing security system. Neutrality is not necessarily an ancient dogma carved on stone tablets, but in the current situation it is a positive element in the stability of Europe, particularly northern Europe. From this point of view the report also contradicts Mrs Maij-Weggen's report on which we voted when we discussed the Intergovernmental Conference.
Madam President, we Austrian Social Democrats are very pleased finally to have been able to vote for this report because, after the adoption of amendments, a security policy perspective which in our opinion is dangerous, risky and, more especially, unacceptable to our country no longer represents the opinion of this House. We are not in favour of the continuation of the Cold War by other means; we favour a new start in security policy free of preconceptions. This new start must not lead us into military blocs bristling with weapons, but only to a new kind of common security system for Europe. This text now explicitly recognizes that we can learn from different forms of security policy experience, especially that of the neutral states, and that has enabled us to vote for this report.
Madam President, the Austrian Social Democrats are convinced that the solution of the security problems Europe undoubtedly has can only be reliably sought in the doubtless difficult creation of a pan-European security system. Such a system, in particular, must not regard Russia as an adversary but as a partner, and it must be applicable to Europe in the geographic sense.
Such a system will be capable of achieving what, in the view of all the experts, simply extending the existing military blocs and tying them in with the common foreign and security policy will certainly not bring about, namely the creation of greater security for Europe. A European military bloc extending to the Russian border, on the other hand, will mean less, not more security for this continent.
Madam President, ladies and gentlemen, the fundamental question we must ask ourselves is: what kind of Europe have we in mind for the future? Is it a Europe vying for the possession of nuclear weapons, which regards the countries surrounding it as dangerous foes and deals with them accordingly? Is it a Europe that behaves as though the Cold War had never ended and now rejoices in the fact that the line of defence against the 'enemy' has receded a little? Or is it a Union functioning as the strong core of a comprehensive European security system and pursuing an effective common foreign policy which regards neighbouring states, not as hostile powers, but as security policy partners?
This is the only security policy concept that we Austrian Social Democrats can consider - not least on the basis of the experience we have had with our nationality policy.
Madam President, ladies and gentlemen, Austria has a good and successful tradition of neutrality. We Social Democrats have never regarded neutrality as a strategy of remaining aloof from developments, but as a political duty to act even in difficult conflict situations on the basis of a commitment to peace without loss of independence.
We also do not view our neutrality as constituting any barrier to active participation and initiative-taking in a common security policy of the Union and to honouring those obligations of solidarity that are incumbent on every Member of this Union. We know only too well that the outline conditions of world politics within which our neutrality functions are different to what they were a decade ago.
But, to us, neutrality does not mean inflexibility, and I think we have demonstrated in our approach to the European conflicts of recent years that neutrality in the new circumstances is also capable of redefinition.
Madam President, the Austrian Social Democrats are convinced that the security policy experience gained by our country and its people from our neutrality stance has been positive, not only in historical terms. This experience still has its value in present-day terms and, by dint of that updated value, is still able to determine our security policy.
We Austrian Social Democrats concede that other countries, like us, have gained security policy experience of their own, which they also consider positive and on which they intend to draw for future needs. But it is just not the case that one security policy concept, namely NATO membership, has since 1989 more or less won the contest and the other, namely neutrality, has lost. Europe must learn from both concepts, and I believe it will gain from that.
Madam President, it is already worrying enough that the Budget Office of the US Congress, in the event that NATO is enlarged to extend as far as the borders of Russia, estimates the additional costs arising up to the year 2010 at $18.9 billion for the USA, $54 billion for the existing NATO members in Europe and $51.8 billion for the new members in Eastern Europe. It is even more worrying, however, when the Budget Office then notes that, even with this enormous cost burden of over $124 billion, effective military protection cannot be provided at all for the Baltic States, Romania and the Ukraine and only limited protection for the other Eastern Europe states.
Such an admission of the non-viability of a security policy concept of this kind must surely encourage us to seek alternative concepts. We Austrian Social Democrats in the European Parliament regard this search for a new security policy concept for Europe as one of the main tasks of European politics.
Madam President, we Austrian Social Democrats want to see the European Parliament make an effective contribution to the search for a comprehensive, forward-looking security policy concept. Today's vote was a step in that direction. By adopting the amendments of the Social Democratic Group, this House has turned aside from continuing the outworn concept of the Cold War. We are happy that reference to a common nuclear deterrent could be removed from the report, that the report reflected not only the historical experience of NATO but also the positive historical experience of neutrality and that no one-sided emphasis was placed on military security.
We Austrian Social Democrats advocate a modern comprehensive security concept. We will participate actively and in a spirit of solidarity to the further development of an effective common foreign and security policy in Europe, but on the basis of a comprehensive security policy.
We are pleased that our standpoint on the amendment of paragraph 21 was listened to. This was crucial if we were to vote for the report as a whole.
On the other hand, it was a shame that our Amendment No 7 was not sympathetically received. The proposal of course explained that security policy, including international relations, economic relations, trade, aid and cooperation with neighbouring countries, comprises much more and is much more important than defence policy.
A common security policy should be aimed at resolving conflicts rather than fighting them out militarily.
We should like once again to state that it is a common peace policy with a common system for the prevention of conflicts that we need in Europe.
Although the European Union may be an economic giant, it is regrettably a political dwarf on the world stage. The reason for this contrast is quite simple. We have a defective procedure for developing a cohesive and coherent common foreign and security policy. This current procedure requires unanimity. This means that one Member State can effectively ensure that no common policy is agreed. The emphasis is therefore on the brake rather than the engine room.
The consequence has been that at times of international crisis the EU has been totally impotent. Either we had a weak, ineffectual policy or no policy at all. And to make matters worse Member States often spoke with different voices.
I hope that the IGC resolves this matter by agreeing on the introduction of qualified majority voting in the CFSP area to ensure that in fact we do have a policy and are able to implement it.
Eriksson and Sjöstedt (GUE/NGL), Gahrton, Holm, Lindholm and Schörling (V), in writing. (SV) We have nothing against constructive civil intergovernmental cooperation between EU Member States where this is better able than other forms of foreign policy cooperation to foster peace, democracy and human rights in the rest of the world. However, we cannot support the manifestly all-embracing objective of the Fernández-Albor report which is evidently to establish the EU as an interventionist military superpower (and a nuclear one at that) which, using a modern variation on the gunboat diplomacy of the past, is intended to participate in a kind of competition for world domination.
We also oppose the ambition which is evident from this and from other reports to charge EU institutions with international responsibilities which are already vested in existing international organisations of which all the EU Member States are members, such as the UN, OSCE and the Council of Europe.
The Member States of the EU should instead work constructively within these bodies to make them better able to carry out their responsibilities. We consider it obvious that the international peace system should be a comprehensive one, which is true in respect of the UN and OSCE (within its field) but can never be true of the EU. An effective peace system for the over 50 states in Europe cannot be based on an EU with 15 Member States or for that matter on an EU enlarged, in accordance with current plans, to at most 27 Members.
We believe that it is a strength that the Member States of the EU can unanimously adopt common positions and decide on common measures. Clear and unanimous action by the EU in favour of peace, reconciliation, conflict management, cooperation and support for sustainable development is a positive thing for Europe and the rest of the world. We do not share the view of the majority that 1995 saw far too little progress on the common foreign and security policy. That the EU's 15 Member States agreed on 106 declarations, 13 common positions and 10 joint actions should be seen as a positive result of intergovernmental cooperation founded on the unanimous decision-making procedure.
The European Parliament's decision in connection with the Fernández-Albor report demonstrates a lack of respect for the non-aligned Member States. The European Parliament should rather set great store by and respect the Member States' different security policy choices. We vehemently oppose turning the EU into a military alliance. We believe that in the report the European Parliament is seriously over-interpreting the EU's objective as regards the common foreign and security policy as laid down in Article J.4.
We consider that the plans to create a military alliance with mutual defence obligations within the framework of EU cooperation are completely the wrong way to go. This is all the more evident as a result of France's decision once again to participate fully in NATO cooperation. The responsibility for issuing binding military security guarantees in respect of its member countries should rest with NATO in the future too. We do not believe that a successful common foreign and security policy requires a common defence policy, let alone a common defence, in order to be successful. On the contrary, the common foreign and security policy is strengthened by the different choices made by the Member States as regards security policy.
Lasting common security can only be established through cooperation between democratic states which is based on trust. Common security in Europe can only be established in collaboration with a democratic Russia and with the USA. The fora for cooperation where the USA, Russia and the other countries of Europe meet, such as the OSCE and the Partnership for Peace should therefore form the basis for the establishment of common security in our part of the world.
As the Fernández-Albor report on progress on the common foreign and security policy approaches the subject from a perspective completely different to that we have described we voted against the report as a whole.
Abduction of children
The increasing number of abductions of the underaged is yet another of the many problems faced by children both in the European Union and in other countries. Children are the citizens of our present and future society. No geographical boundaries can be placed on their prosperity. Society has a long-term responsibility to extend, support and protect the rights of children. The development of activities related to the rights of children and to satisfying their needs must be a political priority.
The increase of sex tourism, the sale of organs for transplants, the development of pornography via electronic computers, the exchange of pornographic material with underage protagonists and in many cases the trade in children themselves for the purpose of sexual exploitation and brutalization by members of international networks, are issues of daily concern to twentieth century society.
The freedom of movement and establishment of working people between the Member States of the EU and the continually increasing flow of immigrants from third countries, have led to the birth of more and more children from parents of different nationalities. In the event of divorce, existing national family laws are unable to solve issues relating to custody and the protection of children, and to the rights of children to maintain contact with the parent that has not undertaken custody, with the result that we often hear about the abduction of children by their own parents.
The UNO Convention on the rights of children, in common with the recent Conventions of the Hague and the Convention of the Council of Europe in Luxembourg on the abduction of children, have proved ineffectual. Children are the first victims of armed conflict, economic recession and cuts in the economy. Activities should concentrate on the prevention of difficult situations instead of trying to deal with the exceptional circumstances and problems that arise every time.
We must adopt all necessary measures to protect children particularly in former Yugoslavia, to avoid a repetition of the appalling trade in children that happened in Greece during and after the end of the Civil War when an entire network was organised for the abduction of children who were to be sold in America.
It should be our concern to cover the basic needs of children, to adopt all necessary initiatives at national, Community and international level for the promotion of harmonised policies to safeguard the rights of children, and to make available resources sufficient for the promotion and support of those policies, so that the rights of children will become a reality both in Europe and in the rest of the world.
The Danish social democrats support the idea of extending the Brussels Convention to include the area of family law. We are not in favour of harmonizing the rules of family law, but we should agree on some fundamental matters, for example that cases should be dealt with where the child is living, so that the child is able to be heard. Our starting-point should be that the interests of the child are taken into account as far as possible.
We should also ensure that cooperation agreements are established with third countries in this area.
I wish to explain my vote for this joint resolution because I think it is absolutely necessary to harmonize legislative procedures Community-wide on such a delicate subject as that of the abduction of children, as a result of the violation of custody in Member States.
Especially since this is the sector of the population whose rights are most vulnerable and who very often are totally dependent on court decisions which cannot always take account of all the circumstances surrounding a particular case, I insist on the need to give greater scope to this resolution, calling for the revision and extension of the legal instruments at our disposal and making them explicit in this resolution, such that they include extremes such as leaving the conjugal home or even the country of residence because of ill-treatment, harassment or discrimination, directed either against the child or children or the parent, and that special attention is paid to the causes behind each case of abduction so as to guarantee legal aid based on the respect of human rights, women's rights and children's rights.
The harmonization of these laws and rights must be the basis of all legal provisions for this purpose.
McCartin report
Madam President, I should first like to congratulate Mr McCartin, who has produced an excellent report on a subject which should be close to our hearts, not simply because it concerns 600, 000 producers whose income is still falling, but because there has been great injustice to shepherds who are part of our identity - and I am not thinking simply about Giono, Alphonse Daudet, about transhumance, sheep tracks and causses - and who play a fundamental role in the balance of disadvantaged regions, whether it be in Larzac, la Mancha in Spain or Deux-Sèvres with goat rearing.
It is very unjust because we are short of sheep. The French herd has fallen from 30 million head of sheep to 8 million head. In France, we are only 50 % self-sufficient, and in the European Community only 80 %. We import 250, 000 tonnes against exports of 5000 tonnes, and we have created an anti-sheep mechanism! When there are more than 63 million head of sheep, there is a stabilizing mechanism, there are penalties, and quotas. Mr Debatisse even proposed fixing an electronic chip in the ear of every sheep to monitor them by satellite! The European Community Court of Justice refused to consider that the wool from sheep was an agricultural product, which would at least have produced some additional income.
So I ask that we do justice to the shepherds, who had managed to make a move towards what was going to be a fundamental part of our identity, and I also ask the European Court of Auditors in its turn to stop thinking that ECU 1 per kilo is too dear. For sheep are firebreaks and contribute actively to both organic farming and a balanced environment in the most disadvantaged regions.
We do not agree with the basic criticism by the Court of Auditors of the alleged explosion in spending. On the other hand, we do agree with the criticism that the Member States have failed to meet their obligations, making it almost impossible for the EU to administer the market organization. Against this background, we regard a general tightening-up of the market organization as essential to enable intervention measures to be implemented within it.
(The sitting was suspended at 1.15 p.m. and resumed at 3 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0890/96 by Mr Bertens, on behalf of the Group of the European Liberal Democrat and Reform Party, on a Comprehensive Test Ban Treaty (CTBT); -B4-0900/96 by Mr Macartney and others, on behalf of the Group of the European Radical Alliance, on the Comprehensive Test Ban Treaty; -B4-0908/96 by Mr Piquet and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on negotiations on the nuclear test ban treaty; -B4-0935/96 by Mrs McKenna and others, on behalf of the Green Group, on the nuclear test ban treaty; -B4-0945/96 by Mr Wiersma and others, on behalf of the Group of the Party of European Socialists, on the Comprehensive Test Ban Treaty; -B4-0950/96 by Mr Oostlander and Mrs Oomen-Ruijten, on behalf of the European People's Party, on the Comprehensive Test Ban Treaty.Ladies and gentlemen, I have just made one of my biggest mistakes ever while in the chair. As I gave the floor to Mr Bertens you all saw that he was leaving the Chamber. I hope that Mr Macartney will not leave and will use his one and a half minutes to address you. Thank you, Mr Macartney. You have the floor.
Mr President, I am delighted to step into the breach. I thought that in your generosity you would give me the Liberal Democrats' allocation of time as well, seeing as I had helped to save their bacon.
However, seriously, I think this is one of the issues on which a very wide spectrum of this House, if not the entire House, can unite. Even those of us who are very critical of the nuclear powers within the European Union, the French and the British, can, I think, make common cause on this issue. I have many times asked people who support the nuclear deterrent held by the United Kingdom, who they were going to use it against, and the answer is usually 'nobody' , in which case I ask them why they don't just abolish it. The same argument applies to the French nuclear deterrent. However, the justification is always given that with the nuclear deterrent, with the nuclear weapon, you have a seat at the top table, you can influence events in the wider world, and so I think in the European Union we want in particular to ask the UK and France to use that influence and, with all of us behind them, to say, in particular to the Chinese that they must stop testing nuclear weapons. This testing of nuclear weapons is an abomination, it threatens the environment, it threatens the vulnerable communities on the periphery of their own country, and just as we condemned Jacques Chirac when he came to this Chamber in unequivocal terms for what was happening in the French Polynesian testing, we do the same to China. Let us have a united front on this and I would be very happy indeed to either propose or second the joint resolution.
Mr President, I also wish to sign up to this joint resolution since from the beginning it was a serious mistake to make nuclear weapons and they are a danger not only when they are used but also because they affect many generations after.
It is inconceivable that, after the end of the cold war, we should continue to test nuclear bombs when it is clear that they are a hazard for the whole of mankind. It is inconceivable that France should have continued its nuclear tests and that the United Kingdom should continue to take part in US nuclear programmes or that China should still explode atomic bombs.
That is why it is urgent that, within the timetable set by the General Assembly of the United Nations, there should be ratification of the full test ban on nuclear weapons. In a climate as negative as the present one, we must shed a ray of hope for mankind. The European Parliament would be making a primordial contribution to that step if, by adopting this resolution, it made it known to the General Assembly of the United Nations so that a new step for mankind can be taken.
Mr President, these dreadful weapons of destruction have hung over all our heads for a very long time now this century. Many of us have been involved in trying to find some way out of the planetary catastrophe that could ensue. Therefore, it is really important that we pursue in good faith to bring the negotiations for a Comprehensive Test Ban Treaty to fruition. It is really important that we send out a signal from this House to ensure that they move speedily, because we are concerned at the failure of the Conference on Disarmament to meet the deadline for the conclusion of negotiations. This House must send out a clear signal here today that we in the European Parliament, representing the citizens, want them to work in good faith.
I particularly would like to ask the UK, France and the United States - although we only have the opportunity in this Parliament to directly address the UK and France - to constrain and curb nuclear weapons development. We do not need to develop them: we already have these weapons of destruction. Why were we testing nuclear weapons in the Pacific last year? We already had all the knowledge necessary. It was an outrage, and continues to be an outrage, that we develop these weapons. We need to constrain them, not develop them.
I would ask this House, therefore, to send a clear signal by adopting the resolution and to urge all the Member States to speedily conclude the negotiations, because it is even an outrage that it should be suggested in the negotiations that there could be 'peaceful' nuclear explosions. There cannot, and we must stop this exploding of these toxic materials in the atmosphere for the good of the citizens of the world and for the sake of the planet.
On a point of procedure first, Mr President. When we suspended the debate here in order to vote your predecessor in the chair said that we would be continuing the debate on Mr Cars' report, but clearly the weather and time of year do nothing for the way in which Parliament organizes itself. And I am looking at your officials. I think it is disgraceful to change things without prior agreement. Now to the main points of my speech, if you have no objection.
The first deadline for the test ban treaty has passed and the second one is very close. The world is waiting for a treaty of this kind. The nuclear states committed themselves to this when the non-proliferation agreement was completed and Chairman Ramaker, a Dutch diplomat, is doing his utmost to push it through.
At present a new text awaits the negotiators' verdict. This will be delivered between 29 July and 12 August. The talks are not easy. India is only ready to sign if the timetable for total nuclear disarmament is accepted. I appreciate that ambition, but I think it would mean the kiss of death to the treaty as things stand at the moment. It is, of course, desirable though that stockpiles of nuclear weapons should be reduced.
And then the continuation of Chinese nuclear testing is of course unacceptable and especially damaging in the current climate. What credibility can there be for the CTBT if China is still carrying out nuclear tests during the final phase of negotiations?
As we said last month: it is more important to have the treaty come into force than to have everyone on board. Political pressure will have to ensure that all other countries sign up to it. The Union must set an example and the Council must use all the instruments at its disposal to complete the negotiations, get the treaty signed, ratified and brought into force.
Mr Bertens, I have taken note of the remarks you made at the beginning but please bear in mind that to err is human and that the agenda is not amended unless a vote in plenary has authorized any changes.
I fully understand, Mr President. To err is indeed human - very human.
Mr President, a full year ago agreement was reached in New York to extend the NonProliferation Treaty sine die . Following several rounds of talks in which the European Union presented a united front agreement was finally reached on an unconditional extension sine die . Many reluctant states were persuaded by the promise that a comprehensive ban on nuclear testing would soon be forthcoming.
Talks on that ban are currently in progress in Geneva. But the earlier deadline of 28 June as the date for an agreement has regrettably not been met. The talks are to resume at the end of the month. The new deadline has been set for 12 August so that the treaty can be submitted to the 51st General Assembly of the UN.
The impasse caused by India's refusal to sign unless the preamble contains provision for a reduction of the nuclear weapons arsenal of the nuclear states is a cause for concern. If India does not sign, Pakistan most probably will not either. That will mean that a chance has been lost of getting the 'threshold' countries signed up to an international treaty which opposes the development of nuclear weapons. Because these countries are not bound by the Non-Proliferation Treaty since they did not sign it. The British reaction, that unless India signs the treaty is pointless, is regrettable. It has heightened the tensions and offers no solution. We urge all the parties concerned to sign the treaty and halt the negative spiral which has begun. We urge the Union too to take action.
Nuclear states which claim that the nuclear test ban treaty is concerned not with nuclear weapons but with nuclear tests are of course right in theory. Notwithstanding this there is a direct link between the NonProliferation Treaty and the ban on testing. As we have said, nuclear testing is the best way of halting the further spread of nuclear weapons. The question is whether one cannot find a formula, for example a reference to the Non-Proliferation Treaty, to Article 6, which everybody could accept, so that the problem of India could be resolved. The five official nuclear states which have pushed for signature of the Non-Proliferation Treaty have undertaken to make their intentions on further nuclear disarmament clear and to continue making them clear vis à vis the threshold countries. Even if no agreement can is reached on the passage which India wants - and again, I think it should be possible to find a solution - I think the treaty should in any event be signed by the nuclear states and by Great Britain too, so that we do at least have something in the bag, a treaty signed by as many countries as possible and hopefully by some of the threshold nuclear states too. In conclusion, this treaty must be signed, ratified and brought into effect as soon as possible. The debate on it has gone on for too long.
Mr President, in a few weeks' time, the international community will have the opportunity to take a major step towards nuclear non-proliferation and disarmament with the signature of the Comprehensive Nuclear Test Ban Treaty.
This Treaty will succeed the decision of May 1995 in favour of the indefinite extension of the Treaty on the Nonproliferation of Nuclear Weapons for which the European Union has been very actively working.
The Commission regrets India's decision not to sign the Comprehensive Nuclear Test Ban Treaty. At a time when the Commission is encouraging the European Union to strengthen its partnership with India, the signing of this Treaty by India would have been seen by the Commission and by the Member States as an extremely positive sign.
The Commission wishes to pay tribute to the efforts of the ambassador, Mr Ramaker, who proposed a text on 28 June allowing Member States for the first time to consider the conditions for an agreement. Like the European Parliament, the Commission hopes that the members of the Conference on Disarmament will reach an agreement before 12 August 1996 allowing the Comprehensive Nuclear Test Ban Treaty to be signed before the end of the year, and so help to strengthen the conditions for international security and hence the security of the European Union.
Thank you very much, Mr de Silguy.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the debate on the following motions for resolutions:
B4-0872/96 by Mr Cars and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on the need to arrest indicted war criminals in former Yugoslavia; -B4-0887/96 by Mr Stewart-Clark and others, on behalf of the European People's Party, on the need to arrest war criminals Karadzic and Mladic.
Mr President, I have here before me a small cutting from a Swedish newspaper. It refers to what the French Minister of Defence, Charles Millon, said in Sarajevo on Sunday. On behalf of France he calls upon the UN Security Council to give IFOR, the NATO-led peacekeeping force in Bosnia, a clear mandate to arrest people accused of war crimes. He stresses that France is concerned that people such as Karadzic and Mladic are still at large, despite the fact that both of them stand accused of genocide, among other things, and that the UN's war crimes tribunal in The Hague has issued orders for their arrest.
It is precisely this, Mr President, that lies behind the resolution we have tabled. I am convinced that if we really want peace in the former Yugoslavia and want to get people to understand that they must be reconciled with one another we must also find those who should be held to answer for the crimes committed.
I believe that it is very, very regrettable that IFOR at present lacks the clear mandate that I hope, after today's debate, Parliament will demand, just as the French Minister of Defence has.
It is my hope, Mr President, that after this debate Parliament will adopt a clear standpoint to the effect that war criminals, be they in the former Yugoslavia or elsewhere, should not be allowed to remain at liberty.
Mr President, the International War Crimes Tribunal was set up to bring war criminals to justice. From the outset Judge Richard Goldstone made clear that his mission would only be meaningful if the top culprits in Bosnia and elsewhere were brought to justice. Accordingly, Radovan Karadzic and Ratko Mladic were indicted on 24 July last for crimes committed between April 1992 and July 1995, including, and I quote: ' The shelling of civilian gatherings in order to kill, terrorize and demoralize the Bosnian Muslim and Bosnian Croat civil population; the creation of numerous detention camps, where thousands were held in inhumane conditions; the systematic destruction of Muslim and Catholic places of worship; the appropriation, plunder and destruction of property.'
What have we done to bring these men to justice? Nothing! Take Karadzic: Carl Bildt threatens to reimpose sanctions unless Karadzic gives up the presidency of the Republic of Srpska and retires from public life. And then what happens? He steps down and becomes Secretary-General! I recall that Stalin held that title.
Mladic continues to hold military power. When he was colonel, he was the person who flattened and raped Vukovar before Milosevic promoted him to general for his valour. The man who took 25, 000 inhabitants of Srebrenica, over 50 % of the entire population, and had almost all of the males massacred, whilst the United Nations looked the other way, desecrating the name of safe haven.
Karadzic and Mladic will only surrender if they are forcefully arrested. If this does not happen now, elections in Bosnia in September will be a farce! Democracy and the rule of law will become meaningless. Hardliners and moderates alike will judge that looting, aggression, bestiality, ethnic cleansing: all pay. We will eventually pay the price. Vukovar, Dubrovnik, Srebrenica and the War Crimes Tribunal will be our tombstones.
IFOR must be enabled to act before it is too late!
Mr President, the important thing now in Bosnia-Herzegovina is to establish democracy and the rule of law, because only in that way can the fragile peace be secured. The implementation of the terms of the Dayton Agreement and, in particular, the unhindered staging of the free elections planned for 14 September, must make way for an auspicious new beginning for this tortured country and its people.
An essential element in this new beginning is that the disastrous fragmentation of the population on nationalist lines should be halted. It is therefore crucial that the traditional parties, some of which are heavily implicated in the atrocities of the war, should not be the only ones within the national groups to put up candidates. Those which represent other forces in the political spectrum that is also present in Bosnia-Herzegovina must be free to put up candidates without hindrance, especially those which stand for a perspective cutting across individual ethnic groups.
A particularly important point is that by no means the whole of the Serbian population group supports the disastrous and bloody policy of the leadership dominated by Karadzic and Mladic. As long as these two are performing key functions and are able to exert pressure on their fellow citizens, the possibility of free and democratic elections will be in doubt. This and growing evidence of the involvement of Karadzic and Mladic in the terrible atrocities of the war make it urgently necessary that the international arrest warrants against both be executed as soon as possible, at all events before 14 September.
Mr President, the former Yugoslavia and Bosnia-Herzegovina are really an open wound in the EU's conscience. When I visited Banja Luka in Bosnia last week, and also Croatia, I observed that the elections to be held on 14 September cannot be implemented unless those indicted of terrible war crimes are brought before the Court of Justice in the Hague. The debate has centred on Karadzic and Mladic but I am not so naïve as not to see that there are some 30 people on all sides in this war, as Carl Bildt mentioned, who should be brought before the Hague Court. I-For's mandate, and the respect in which it is held, now depend - and this is the EPP Group's opinion - on whether those indicted of war crimes are actually brought before the Court in the Hague. In my opinion, it is not possible for a person to act as president of a party if he refuses to come before a court to be tried or to demonstrate his innocence. For the rest, I-For's operations are in my opinion a good example of the fact that, although we have not yet got common defence policy guidelines, because some of us are neutral countries - not non-aligned, but neutral - we have all worked together in the I-For troops, our neutral Finland as well as the NATO countries. Now we really expect that all those indicted of committing or ordering atrocities during the war, should be brought before the court. Thank you, Mr President, I know you understand Finnish.
Mr President, ladies and gentlemen, Commissioner, I should first like to recall that three years ago, when the International Tribunal was set up, there were many Members of this Parliament who criticized this initiative or expressed scepticism about the first serious initiative by the international community regarding Yugoslavia.
Today, thanks to three years of unremitting work, but also thanks to the tenacity of the President of the Tribunal, the public prosecutor, the judges and the investigators, Parliament is in a position to support the request for the arrest of the two main people responsible for organizing the ethnic cleansing policy and, in particular, for the tragedies of Srebrenica and Zepa.
There is now every possibility that Parliament will be supporting a similar request very soon, this time concerning the 'planner in chief' of the ethnic cleansing policy and the tragedies I have just mentioned who, as we all know, lives in Belgrade.
So many very good reasons, therefore, to vote with conviction in favour of this resolution.
Mr President, the Commission is pleased that the European Parliament has included the case of Mr Karadzic and Mr Mladic on the agenda for this urgent debate.
In so doing, Parliament is once again calling attention to the unacceptability of continuing to allow these two persons, still living in the Republika Srpska, to remain free. According to the Dayton Accords, they should long ago have been brought before the Tribunal in The Hague. The Federal Yugoslav Republic and the Republika Srpska have not fulfilled their obligations in this matter and have thus violated the peace accords. The Commission considers that the influence that Mr Karadzic and Mr Mladic continue to exercise in the Republika Srpska is a constant threat to the peace process. It is unacceptably complicating the return of refugees, the reconstruction of the country and the holding of free and democratic elections. The formal transfer of the powers exercised by Mr Karadzic as President of the Republika Srpska will hardly change the situation.
The recent uncovering of mass graves in and around the town of Srebrenica once more reminds us of the cruelty of the indescribable acts of violence committed at the instigation of Mr Karadzic and Mr Mladic. Covering more than fifty pages, the indictment of the International War Crimes Tribunal describes, sometimes in horrible detail, how far the deliberate policy of genocide and ethnic cleansing was taken and the part played in it by Mr Karadzic and Mr Mladic.
The international community has a political and moral duty to bring these two accused without delay before the International War Crimes Tribunal. Any further delay, which is in any case unjustifiable and intolerable, can only thwart the peace process. All the efforts, both military and civilian, made up till now would then have been in vain.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the debate on 20 motions for a resolution on human rights. As you know, the Bureau has decided that this debate should be held as follows: each subject will be debated separately but the Commission will answer at the end of the whole debate on all subjects.
Burma
B4-0873/96 by Mr Haarder and others, on behalf of the Group of the European Liberal Democratic and Reform party, on the situation in Burma; -B4-0883/96 by Mr Kristoffersen and Mrs Oomen-Ruijten, on behalf of the European People's Party, on the circumstances of the death of James Leander Nicols, Consul of Denmark, Finland, Norway and Switzerland, following his detention in a prison in Rangoon; -B4-0895/96 by Mr Pasty and Mr Caligaris, on behalf of the Union for Europe group, on the death in prison of the Danish Consul in Burma; -B4-0899/96 by Mr Vandemeulebroucke and others, on behalf of the Group of the European Radical Alliance, on the situation in Burma; -B4-0919/96 by Mr Vinci and Sornosa Martínez, on behalf of the Confederal group of the European United Left - Nordic Green Left, on the political situation in Burma and human rights violations by the SLORC; -B4-0924/96 by Mr Telkämper and others, on behalf of the Green Group, on the situation in Burma; -B4-0944/96 by Mrs Kinnock and others, on behalf of the Party of European Socialists, on the political situation and continued human rights abuses in Burma.Cyprus
B4-0949/96 by Mrs Green and Mrs Rothe, on behalf of the Party of European Socialists, on the political assassination of Kutlu Adali in the occupied area of Cyprus; -B4-0959/96 by Mr Hatzidakis and Mrs Oomen-Ruijten, on behalf of the European People's Party, on the assassination of Mr Adali in the occupied area of Cyprus.' Boat people'
B4-0874/96 by Mrs Gredler, on behalf of the Group of the European Liberal Democrat and Reform Party, on Vietnamese boat people; -B4-0927/96 by Mr Telkämper and Mr Kreissl-Dörfler, on behalf of the Green Group, on Vietnamese boat people; -B4-0940/96 by Mr Howitt, on behalf of the Party of European Socialists, on events in Hong Kong.Ethiopia
B4-0892/96 by Mr Fassa and Mrs André-Léonard, on behalf of the group of the European Liberal Democrat and reform Party, on the human rights situation in Ethiopia; -B4-0917/96 by Mr Pettinari, on behalf of the Confederal group of the European United Left - Nordic Green Left, on the arbitrary arrest of Mr Taye, an Ethiopian citizen; -B4-0930/96 by Mr Telkämper and Mrs Aelvoet, on behalf of the Green Group, on the human rights situation in Ethiopia.Philippines
B4-0885/96, by Mrs Banotti and others, on behalf of the European People's Party, on respect for human rights in the Philippines and the mistreatment of Father Shay Cullen.Algeria
B4-0906/96, by Mrs Elmalan and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on violations of press freedom in Algeria; -B4-0937/96, by Mr Cohn-Bendit and others, on behalf of the Green Group, on violations of press freedom in Algeria.Salman Rushdie
B4-0876/96, by Mr Cars and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on the fatwa on Salman Rushdie.Arrest of Father Tomislav Matanovic
B4-0955/96, by Mr von Habsburg and others, on behalf of the European Parliament People's Party, on the arbitrary arrest of Tomislav Matanovic, a priest in Prijedor, and his parents by agents of the self-styled Republic of Srpska.
Mr President, the circumstances surrounding the death of consul Nicols in Rangoon are typical of the totally unacceptable way in which the SLORC oppresses and rules Burma. The international community must take action to tackle the continuing human rights abuses in that country and the total suppression of any democratic forces. 250 parliamentarians belonging to the National League for Democracy who are held in detention must be freed. A new law making political dissent punishable by a 20-year sentence must be withdrawn and the election result which plainly showed that the now banned NLD was the most popular party must be honoured. The Union must send out a very tough and unequivocal signal and must take action. Following the worthy decision by Heineken and Carlsberg - commendable decisions prompted by the work of a number of action groups - following the decisions of these two companies a commercial and economic boycott must be imposed on Burma. It must be made plain to the countries of ASEAN, which as we know are keen to admit Burma to their number, that they must not fill the gaps vacated by European firms in Burma. The Regional Forum of ASEAN is an excellent stage on which to deliver this message. It must be made clear that the proposal to admit Burma to ASEAN is altogether unacceptable and inopportune at the moment. It is most important that the world community should present a united front here. It is through economic sanctions that we can hurt the SLORC given that the SLORC, the regime, itself has major interests in the economy. I wish also, on behalf of my Group and on my own account too, to express my support for the persistence and courage of Aung San Suu Kyi. Despite countless threats against her, her supporters and her party she continues with these weekend meetings which have become famous and which have become an important signal. We should respond to that signal!
Mr President, the situation in Burma continues to attract the maximum attention on a worldwide scale. It is crucial and of major importance that we work hard to secure democracy and human rights in this country which is ruled by a dictatorship. In Scandinavia, we are deeply shocked by the death of our consul, James Nicols, in a Burmese prison. All the diplomatic efforts to clarify the circumstances of his death have been dismissed by the regime in Rangoon. The Burmese ambassador in London has been summoned to Denmark, where he is also accredited, but he has simply not come. The body of the Danish consul has not been released to his family. A post-mortem examination has been refused, and there has been no explanation as to why he was convicted and imprisoned. It is simply claimed that he had too many fax machines in his office in Rangoon. What an explanation!
In my view and that of the PPE Group, the time has come for the EU to take steps to apply sanctions against the regime in Rangoon. Dialogue and requests are leading nowhere. Firm action is the only thing that will command respect, so with the PPE Group, I am asking for Denmark's calls for specific measures to be followed, such as the suspension of Burma's trade preferences with the EU. Like Mr Bertens, I also wish to appeal to the ASEAN countries to block full membership for Burma. I would endorse Commissioner Marín's view that the ASEAN countries should be helping to move Burma in the direction of democracy. Otherwise, this could have a direct bearing on the EU's relations with ASEAN. I also welcome the fact that all the groups in Parliament have worked closely together to increase the pressure on Burma.
Mr President, ladies and gentlemen, the death on 22 June of James Nicols, Consul of Norway, Denmark and Switzerland, after being held in prison for six weeks, is shattering news of the greatest concern to us. The Consul's arbitrary arrest by the Burmese authorities for operating telephones and fax machines at his home without permission, the authorities' refusal to allow him to be attended by a doctor, his delicate state of health and, above all, the serious violations of human rights that are going on in Burma, all call for urgent special investigation by the entire international community.
The European Union must make every possible effort and officially request the details needed to establish the responsibility of the Burmese authorities, who are continuing to pursue a policy of repression and violation of human rights in the face of all opposition.
Furthermore, the inhumanity of the SLORC (State Law and Order Restoration Council) in refusing to release the body of James Nicols to his family or allow them to attend his burial, and the arrest of more than 250 members of the National League for Democracy, led by Nobel and Sakharov Prize Winner Aung San Suu Kyi, are evidence of how serious the situation in Burma is as regards respect for human rights and democracy.
The European Union must implement strong and urgent economic and political sanctions against Burma, including suspension of the Generalized System of Preferences and concessional finance. All economic links based on trade, tourism and investment by European organizations operating in Burma must be broken off. Finally, we must make Burma understand clearly that its request for full membership of the ASEAN Regional Forum will be affected by the trade relations that ASEAN is developing with the European Union and the West. And, lastly, let us express our full solidarity with James Nicols' family and our hope that they have not suffered in vain.
Mr President, the military dictatorship in power in Burma is once again becoming notorious for its cruelty, its inhumanity, its despotism. The specious grounds for the arrest of Consul Nicols, the conditions of his detention, the treatment inflicted on him which certainly led to his death, the inhumanity of this National Council, which has refused his family the right to attend his burial, must demand from us a vigorous reaction, going beyond simple condemnation. This case is added to the long list of oppressive acts that we have unceasingly denounced.
For democracy has not advanced in Burma, and even though the situation of Mrs Aung San Suu Kyi, a Nobel Prizewinner, has improved, she herself is continuing to alert world opinion to the increase in violations of human rights in her country. Political expression is a criminal offence, forced labour is current practice. All these machinations merit sanctions.
In the first place, questions should be raised about the observer status granted to Burma in the ASEAN Regional Forum. It would be desirable for the Commission and the Council to denounce this decision at the next meeting of this Assembly. Next, economic sanctions must be applied to Burma. Let us decide to break off all relations with that country, whether it is over investment, trade or tourism. Let us follow the example of the Carlsberg and Heineken Companies and make the Burmese government face its responsibilities. This is the stance my group wishes the Council and the Commission to take.
Mr President, I should like to address the Commissioner, because what we are calling for in this debate are measures that European Parliament has been calling for unanimously for several months. But the Council and Commission have done nothing, absolutely nothing. The Council has even refused to make a statement on the sanctions proposed by Denmark after the murder - and that is what it was - of James Nicols. We want to see an end to diplomatic shilly-shallying and we are asking for the economic and political isolation of the Rangoon government, as every group in this House has requested today; we also call on the Commission to remove Burma immediately from the list of countries benefiting from the Generalized System of Preferences. This would be a political signal of Europe's resolve in respect of Burma. If the Commission refuses to move in this direction, it must at least explain its reasons, Mr Commissioner.
We call upon the Council to take immediate action to urge the ASEAN countries not to accept Burma as a full member, because of the very serious human rights situation. Failure to do even that would be a sign of complicity.
Mr President, I do not see that as a threat. Some months ago we discussed Burma, last month we discussed Burma, and now we are doing so again. We are disturbed by the death of James Nicols, the Consul for Denmark, Switzerland and Sweden. His death is evidence of torture in that country. He was prevented from sleeping, he was not given medical care. We can no longer tolerate this inhuman behaviour, this inhuman treatment by the SLORC.
According to information from the IMF, 3.1 % of the gross domestic product of Burma in 1994 was generated by forced labour. That is a measure of this tragedy, which we cannot simply stand aside from. Perhaps it was our protest, perhaps it was also the commitment of the NGOs that has so far prevented Heineken and Carlsberg from investing there. There are other potential investors, such as BMW, who we hope will adopt the same stance. We, particularly the Commission and the Council, are also being called upon to react. I do not think the Commission should grant any more preferences. We must make it clear diplomatically that relations will be suspended if the situation does not change. The Council must also make that clear, particularly in the context of relations with the ASEAN states.
In conclusion, let me say that we must continue to support Mrs Aung San Suu Kyi, and I hope that diplomacy will bear fruit in this matter.
Mr President, you recognize of course, just as the Commission does, that what we are dealing with here is one of the most barbaric regimes in the world; a regime which relies upon child labour, forced labour and slave labour for its very existence. In fact Amnesty International very recently published a report which clearly said that people are being held in leg-irons, in chains and beaten into unconsciousness as they work on the railways and roads of that country. The SLORC and military junta is clearly a regime that we cannot deal with or indeed make deals with.
Aung San Suu Kyi has today, in a video in this Parliament, spoken unequivocally about the need for economic sanctions, for a stop to all investments, an end to tourism, and for every possible measure to be taken to isolate that regime. The fact that she, as the democratic leader of the opposition in that country, is asking the European Union to do that should surely be a signal to us to take action immediately. Nelson Mandela has been visiting Europe recently and it was that kind of economic pressure that brought the apartheid regime in South Africa to its knees. These are the kind of practical measures, economic measures, which will bring the political change that Aung San Suu Kyi wishes to see.
We recognize in the European Union, as the Commission well knows, that in our dealings with third countries we should work for the promotion of democracy and human rights. So if that is the case, and if that is our guiding principle, then that has to be an essential element in our dealings with Burma.
We are, of course, as others have said, very encouraged by the fact that Heineken, Carlsberg, Levi Strauss and to a certain extent Pepsi Cola, have, as a result of citizen's pressure, pulled out of that country. That kind of investment needs to be discouraged and from this Parliament we urge European Union citizens also to put pressure on Total, a French company, to take similar measures.
I would like to ask the Commission what they intend to say in the ASEAN Conference next week in Jakarta, where they will be present. I would like to ask the Commission to state very strongly that they abhor that regime. I would also ask the Commissioner to tell us when we are going to see that report on forced labour, which we are waiting to see, because it is only on the basis of that report on forced labour that we will see the leverage that we need to withdraw the GSP privileges from Burma. Those are two categorical questions where I would like answers from the Commission.
The legitimate leaders of Burma are asking Europe to introduce economic sanctions against the military junta which has unlawfully taken power in the country. We should take heed of this request. As in the case of South Africa, sanctions should be implemented if they are supported by the opposition and accepted by the population. Today, many national leaders are queuing up to take the credit for the sanctions policy against South Africa, but they were by no means so full of confidence when the sanctions had to be applied. Burma gives those leaders a chance to do the right thing once again. We received Aung San Suu Kyi's son and husband here in the European Parliament on her behalf, and we admire her for her courage, vision, love of her people and historical awareness. We must listen to this woman. She is asking us to introduce economic sanctions. I cannot see how we could say no to this.
Let me explain the vile nature of the present regime in Burma. It is waging a war against its own people. It has introduced forced labour, so there is slavery. It has ignored the landslide victory of the democracy movement in 1990. It has imprisoned the leaders or placed them under house arrest. And it is imprisoning diplomats. How can the western world be content to respond to the despicable actions of the Burmese junta with diplomatic censure, when the regime is imprisoning those who represent us? How can we be diplomatic with people who are throwing diplomats in prison? James Nicols was the representative of Denmark and other European countries. He was imprisoned because he had too many fax machines; he was subjected to hardships, including long periods of interrogation, and was deprived of sleep. He did not receive his medicine, and his burial was kept secret. A Burmese newspaper has written of Mr Nicols that he was a petty scoundrel who received his well-deserved fate, because he was a glutton for food and an idler with a taste for luxury. Any newspaper which is allowed to publish in Burma is approved by the junta, which is thus turning the knife in the wound it has tried to inflict on us through Mr Nicols' death. I am grateful to Carlsberg and Heineken, because they have pulled out, but how can anyone bring themselves to embark on a joint venture in a country where their partner will be the Defence Ministry in a military junta?
Mr President, ladies and gentlemen, thanks to Mrs Kinnock we were able this morning to see a video of a question and answer session with Aung San Suu Kyi. I was profoundly impressed by it, to see how someone who has to endure such difficult personal circumstances, such miserable conditions, has the courage, the energy and the strength to fight for democracy. I regard myself today simply as a mouthpiece. We have a chance here to voice her demands for her.
In the first instance, and this is a question which I put on her behalf to the Commission, what exactly does the Commission understand by a 'critical dialogue' on trade, foreign investment and tourism, in the light of worldwide calls for Burma to be isolated? I received a fax this morning in which 46 NGOs support this remarkable woman's request, 46 NGOs from Europe and America. Let us isolate Burma. Let us stop investing there. As paragraph 9 of the resolution states, we are of course extremely glad that Heineken and Carlsberg have pulled out. But yesterday's papers said that Heineken had not in fact pulled out. Spokesmen in Burma dispute it. I would like the Commission - and this is my second request - to investigate the truth or otherwise of this rumour.
Lastly, in line with paragraph 10 of our resolution, I would ask the Commission to ensure that others do not step in to fill the vacancies created. It would be very cynical if some investors pulled out, only to have other European firms seize the opportunity and speedily move in there themselves. That would be appalling.
Cyprus
Mr President, the Cyprus problem is an issue of human rights for both Greek and Turkish Cypriots. The presence of 35, 000 Turkish troops occupying over one-third of the island of Cyprus denies the human rights of Greek Cypriots but also of Turkish Cypriots. The situation in the northern part of Cyprus has been made deliberately worse by the illegal settlement of many thousands of mainland Turks, in itself a clear contravention of the Geneva Conventions.
Progressive forces in the occupied area are recognizing, with the support of the European Commission and this Parliament, that membership of the European Union for Cyprus and the imminent accession talks provide not just the right future for Cyprus but also a window of opportunity to solve the Cyprus problem. Increasingly, over the last two years there has been an escalation of terrorist activity often focused on those very progressive forces promoting and discussing the future of a united Cyprus as a member of the European Union.
Kutlu Adali, a distinguished Turkish Cypriot intellectual, author and respected journalist has paid with his life for openly expressing and defending these views. He was murdered on 6 July in occupied Nicosia. Nobody has yet been brought to justice for this terrorist act nor the many bombings of offices, houses, cars and political offices in the occupied part of Cyprus. We are told that one in five people in occupied Cyprus is a member of the Turkish security forces. Yet it seems they cannot catch anybody responsible for these acts. The illegal regime and the Turkish security forces must act to find the perpetrators of these acts and the person or persons who murdered Kutlu Adali. We all need to remember that the voice of the illegal regime is not the only voice of Turkish Cypriots. There are other distinguished and courageous Turkish Cypriots whose voices need to be heard. Kutlu Adali was one such.
Mr President, what is needed in Cyprus today, is peaceful coexistence of the two communities, the Greek and Turkish communities. Though the Turkish Cypriot side is unyielding, I must say that there are indeed democratic progressive forces which favour a closer approach between the Greek and Turkish elements.
Kutlu Adali, who was murdered under mysterious circumstances a few days ago, was one of the moderate Turkish Cypriots and his murder was clearly a political act, bearing in mind his activities and the nature of the Denktash regime. Kutlu Adali, a distinguished author and journalist, had in the past repeatedly written articles severely criticising the Denktash regime, and condemning in particular: first, the mass introduction to the occupied part of Cyprus of colonists who constitute a foreign element of Turkish Cypriot society, and secondly, the systematic terrorisation of Denktash's political opponents.
Ladies and gentlemen, in the occupied part of Cyprus a regime of military and police rule has been established which is particularly harsh towards dissidents and the Turkish Cypriots. It is characteristic that numbers are declining in Turkish Cypriot society, which from 120, 000 people in 1974, numbers barely 85, 000 today with more and more Turkish Cypriots leaving all the time. It is indicative of the violence of the regime that prevails in the occupied areas that among a population of 160, 000, approximately 35, 000 are soldiers or security forces, in other words one in five of the citizens, as the President, Mrs Green told us, is under arms. Today, Cyprus is the most highly militarized place in the world, in relation to its size.
With today's resolution, we of course are saying that this situation must be brought to an end and a process should begin of bringing the two societies closer together, which was also what Kutlu Adali wanted.
Mr President, more than ever Europe should make amends for what it has done since the fall of the Ottoman Empire in 1922. Indeed, it is important that Cyprus should become a part of Europe as soon as possible to avoid a continuation of the situation of violence which has lasted for 20 years.
The murder of an intellectual like Kutlu Adali, a writer who was known for his tolerance and seems to have had the confidence of the people on that island and ended up being punished with his death, while the Turkish authorities in Cyprus stood aside, is a form of violence which we witness every day whether it is in Cyprus, Bosnia or anywhere else; it all results from the fall of that other empire, the Soviet empire.
This is a historic moment when Europe could help to change the situation but fails to do so because it prefers to grant economic benefits to countries which depend on it for economic reasons and continues to turn a blind eye to violence which, in my opinion, is unacceptable. We have arms but not only arms in the real sense. We have other arms in our arsenal to prevent war from continuing in this localised and regional form and which respects the Geneva Convention.
Mr President, in the occupied part of Cyprus political crimes are rampant and on the increase. Statistics bear that out. There appears to be a pattern. Turkish Cypriots who speak out for the preservation of Turkish Cypriot culture are systematically trampled on, both literally and figuratively, by the tens of thousands of Turks imported by Denktash but also, as Mrs Green has said, by Turkish troops and secret servicemen. Those who criticize are silenced. All efforts undertaken by the international community must be aimed at halting this. The entire island of Cyprus deserves stability and peace. I urge the international community to put pressure on the so-called Turkish Cypriot Government not to endanger the safety of its critics. The tragic killing of Mr Adali is bad enough. Let us not forget: this is a country which will soon be represented here by a number of spokesmen. So I think it is a good thing we are having this debate on Cyprus in the House and I hope it will not be the last time we do so.
Madam President, since appeals to respect human dignity have failed, and since strong condemnation of the use of violence against asylum-seekers are being added to the list of similar actions, already, alas, too long, the time has come to change to action.
Apart from the various types of pressure available to us to remind all those directly or indirectly involved of the misery of the boat people, we must show a solidarity that goes well beyond simple declarations of intent.
Our condemnations are addressed of course to China, to Hong Kong and to the Vietnamese authorities, who are not doing all they could to provide a decent welcome for these former refugees, but we must also be ready if necessary to share the burden created by the almost insoluble problem of the boat people and to accept into our countries any refugees coming to us as part of a fair distribution of the load.
I believe that, if we do not wish our declarations on respect for human rights and on the right of refugees to humane treatment to remain hollow words, we owe it to ourselves to move on to a very clear policy of solidarity.
Madam President, on 10 May there was a mass break-out of Vietnamese refugees from the Whitehead Detention Camp in Hong Kong. This highlights a worrying situation. There are still 25 000 Vietnamese 'boat people' in Asian camps, 15 000 of them in Hong Kong. Nevertheless, 50 000 boat people have returned voluntarily under a UN programme. In Hong Kong, however, about 2 000 people were also forcibly deported.
I criticize that, because we also have Vietnamese people in the Federal Republic of Germany who are due to be deported. I do not think that people can be simply expelled in this way. The right thing to do is to set up programmes and help them with their repatriation. For that reason, we oppose the deportation of these people from Hong Kong. On the other hand, we call on the Commission to use its efforts in international fora in order to ensure that funds are made available for new repatriation programmes under which people from Hong Kong and other Asian states or from Europe can settle in Vietnam, if that is what they want. No asylum-seekers must be expelled from Hong Kong or from the Federal Republic of Germany, and I think that the Commission should promote a programme for Vietnam, making use of the 17 million budgeted.
Madam President, the refugees in the detention centres in Hong Kong are being treated like criminals: their custody has been transferred from the Hong Kong housing services to the correctional services; they are being dealt with by staff who are trained to look after prisoners, not families in need of help; they are left in their cells, individually isolated from the world for 23 hours a day.
In the May riots 2, 000 cans of teargas were fired and, following that, 200 people were moved directly into prisons, including, disgracefully, one five-year-old girl who was kept in isolation for 12 days whilst the prison authorities lied to the parents about her being held.
What crime are these people guilty of? The crime of fear: fear of returning to Vietnam where each and every one of them would face three to four days of intensive interrogation about any political contacts they may have had within the camps; where they would face harassment; where they would face surveillance and where there are clear reports of arrests and of disappearances.
Today this Parliament must stand out against these forced repatriations - 600 in the last 4 weeks alone - as there has been a completely arbitrary denial of refugee status since 1988 in Hong Kong: these people are being denied their rights under the Geneva Convention.
In its answer today the Commission must stop condoning this breach of international human rights and ensure that our European aid goes to supporting the human rights of these people, not trying to sweep them under the carpet.
Ethiopia
Madam President, a few months ago during a hearing on freedom of the media organized by the Committee on Foreign Affairs I met members of the Ethiopian journalists' association who told me to my amazement that there were more journalists imprisoned there than in any other country and that they were maltreated almost weekly. Clearly there is much still to be done in this country which was freed just a few years ago from Mengistu's dictatorship. It looks as if too many of his mini-despots are still in charge there. The secession of Eritrea proceeded remarkably peacefully, but the democratization process has been very much a stop and start affair.
Mr Woldesmayat, the president of the Teachers' Association who is under arrest, must be freed immediately, if only as a symbol of hope for the other hundreds of political detainees who still languish in the country's jails. I hope the Council and the Commission too will press for this.
Madam President, my Group has been following with interest the political developments in Ethiopia, where the Addis Abbaba government has, over the past few years, taken some significant steps forward as regards democracy and human rights. We believe that this process should be supported by the European Union. It is, however, precisely for this reason that the news reaching us is so worrying, and especially the news of the arrest of Mr Taye, Chairman of the Ethiopian Teachers' Association. He was arrested without charge, which raises the probably well-founded suspicion that he was arrested for political reasons. We therefore request, as does the resolution, that he be released and that his case be dealt with with all due guarantees, because a political arrest is completely unacceptable.
Madam President, ladies and gentlemen, I am also concerned over the situation of Taye Woldesmayat, Chairman of the Ethiopian Teachers' Association, about whom we have been hearing here. He was arrested at Addis Ababa Airport without charges. I tried to do something for him and received a letter from the Embassy stating that he had been arrested on legitimate grounds. Detailed charges were not given but, basically, he is being accused of clandestine activity.
As he cannot engage a lawyer and has no contact with his family, legitimate conditions for detention under the rule of law do not apply. We must make it clear to the Embassy or the Government that we do not approve of that.
The Ethiopian Teachers' Association is constantly harassed and persecuted. We witnessed a similar case back in December 1993, when Mr Abera Yemane Ab was arrested in similar circumstances and legal action was taken against him without any indication of charges. We cannot accept this situation. We seek to defend human rights. For this reason, the Ethiopian Government should explain what these people are charged with, or it should release them.
Philippines
Madam President, many Irish priests have gone to work in the Philippines and have distinguished themselves in their fight for human rights and for bettering the lot of the people there.
Father Shay Cullen is in a very rich tradition. He has been campaigning and gaining worldwide attention for his campaign against the paedophile sex tourism in the Philippines. In the past few years he has rescued many children and has set up the orphanage in Olongapo City in the Philippines. While protesting peacefully against the erection of a high-tension electricity pylon right beside the orphanage, he was most viciously attacked by the police, arrested, denied medical attention and subsequently had great difficulty in obtaining medical treatment, as no doctor in the city was prepared to help him.
Clearly Father Shay Cullen's campaign against this vicious tourism, which Parliament has condemned many times, is causing considerable worry to the powerful and corrupt circle in the city in which he is campaigning. I believe his own personal safety is at risk and I hope that when Parliament votes on this resolution that the Philippine Government will be made aware of the serious concern we have for Father Cullen's personal safety and for his campaign to protect these very much at-risk children.
Madam President, I have little to add really to the points my colleague Mrs Banotti has outlined so well. Perhaps just this: this is one of the forms of exploitation, child prostitution and child pornography, which are found wherever the difference between rich and poor is extreme. We know that despite all our efforts this difference between rich and poor has increased in recent years and as a result so have these abhorrent forms of exploitation. Those like Father Shay Cullen who take it upon themselves to do something about it deserve our support. I venture to hope that Mrs Banotti's resolution, which will undoubtedly be adopted this afternoon, will ensure that such people are helped rather than penalized for the useful and essential work they do.
Madam President, I would like to join with my Irish colleague, Mrs Banotti, in expressing our concern for Father Shay Cullen. He has been a tireless campaigner against the evils of child prostitution and child pornography in the Philippines. In the face of intimidation and threats he has fiercely defended the most basic rights of the most vulnerable in any society, the children. Given the value of this work, it is inexplicable that he should have been treated so aggressively by the Philippine authorities.
Father Cullen was engaged in a peaceful protest when he was violently arrested, kicked and handcuffed by the police. Neither Father Cullen nor his colleague were given adequate medical treatment in police custody and both had to be taken for medical treatment at a later stage. Most ominously, the lives of Father Cullen, his assistant and legal adviser have been threatened. This is utterly unacceptable.
Instead of harassing Father Cullen, the Filipino authorities should welcome the work that he has been doing in their country. The work of Father Shay Cullen is typical of the work carried out by Irish missionaries not only in the Philippines but throughout the world. For many years now he has been a powerful advocate of children's rights and an implacable enemy of child abusers. He has acted as whistle-blower against those who engage in the vile practice of child abuse and he has been central in bringing such individuals to justice. He has railed against the sex tourism so predominant in the Philippines. This House should learn a great deal from the work and commitment of Father Shay Cullen.
There is a pressing need, in my view, for the introduction of international legislation to bring the perpetrators of child sex abuse to justice. It is clear that such individuals visit countries like the Philippines to carry out their vile practice. Each EU country, with the wholehearted support of this Parliament, should have legislation to ensure that, when child abusers return from their travels, they can have the full rigour of the law applied to them in their country of origin. My own party in Ireland has pioneered such legislation.
I hope that the House lends its full support to this important resolution.
Algeria
Madam President, the Algerian government does not accept critical journalists. In the name of the just and necessary fight against terrorism, muzzling the press is unfortunately the order of the day and freedom of speech is being threatened.
On 4 July, many European journalists could not obtain a visa to take part in a meeting to express solidarity with Algerian journalists. On the same day, the cartoonist Chawki Amari was imprisoned, his newspaper 'La Tribune' was banned and his management was placed under legal restrictions. Algerian journalists are in an unenviable situation. On the one hand, they are under permanent threat of terrorist attacks - 53 of them, may I remind you, have been murdered since 1993 - and on the other hand they are subjected to pressure from the authorities.
Our group supports their fight for press freedom. In our opinion, censorship and control of information can only weaken the battle for democracy and against fundamentalism.
That is why we are asking the Algerian authorities to release Chawki Amari, to allow republication of 'La Tribune' and to respect freedom of speech and information. At the same time, we are pleased at the continuation of the dialogue with democratic forces that is currently in progress, and we hope that this will lead to the settlement of a crisis which has lasted only too long.
We are also pleased about the opening of negotiations between the European Union and Algeria but, going by previous association agreements that we have voted on in Parliament and that have considerable consequences for the economy and employment in Mediterranean countries, we ask that democratic forces and trade union and professional organizations should be regularly consulted during these negotiations.
Madam President, I belong to the generation who came to understand what was going on in the colonised parts of the world through the Algerian war and I actively supported the Algerian freedom fighters. Many of us had very great hopes that Algeria would lead the way in respect of democracy, freedom and human rights in the Arab world. It was not long before we realised that it would not be so easy. As late as the 1970s and 1980s I visited Algeria a number of times. There was then certainly no democracy but there was nevertheless a certain sense of hope. When elections were then called there a few years ago we hoped that they would lead to democratic development.
As everyone knows, events took a very different turn. The arrest of Chawki Amari on 4 July is simply one of the most recent pieces of evidence that the Algerian regime is unable to deal with the problems in a democratic manner. As the previous speaker also emphasised, a great many journalists have been killed or arrested or have met with problems for having wished to carry out their democratic, journalistic obligations and report on what is really happening in the country.
A dialogue is now being conducted which still does not include all the parties in Algeria. Of course we are in no way supporters of the Islamic Salvation Front but I find it extremely difficult to understand how the dialogue which President Zérroual resumed yesterday with delegations from four parties can lead to anything if one does not in some way attempt also to include the other forces, even if they are in themselves not approved of. We believe that the European Union has a considerable responsibility to support democratic development in Algeria.
Madam President, at these times the European Parliament's message must be one of solidarity with Algerian journalists and a call for the release of the cartoonist Chawki Amari. We should also recognise that in Algeria - especially in Algeria - as in all countries in the world, the national flag arouses feelings of deep respect and pride.
Our message of solidarity from the European Parliament, firmly in favour of press freedom and calling for this journalist's release, must not in any way be seen as alien but as a point of departure for an attitude of dialogue and joint action as Euro-Mediterranean partners, since we share the same aims of peace and democracy.
Algeria is going through very difficult times but there are the multilateral talks which are hopeful and the start of negotiations on an association agreement. It is precisely the old, obsolete and outmoded code that President Zérroual has proposed to change. We must lend political support for the country to go down the road to pluralism and peace.
Madam President, Commissioner, ladies and gentlemen, freedom of expression and freedom of information should always be respected where respect for the rule of law and democracy is demanded. We cannot accept direct and indirect censorship measures and information controls affecting the press, which should be able to operate properly, free of controls.
It is important that such freedom be established in Algeria and in some other States, where freedom of the press is being seriously violated. The European Union should support measures and projects to help the Algerian media, which are currently in need of sufficient economic support to enable them to continue supplying the country with the information it needs.
In any case a political dialogue must be established as soon as possible with all the Algerian authorities and democratic powers, to find a solution to the current crisis and, hence, restore as quickly as possible the civil peace needed for the forthcoming legislative elections. Everyone in the country must join forces to launch the peace process that unfortunately has yet to begin. Finally, I should like to express my full solidarity with all those who are being deprived of their freedom because of violations of human rights and democracy, but especially because there is no freedom of expression and opinion.
Madam President, the arrest and imprisonment of the cartoonist Chawki Amari and banning of the publication of his newspaper are only another indication of the predicament the Algerian political authorities find themselves in.
The attack on the freedom of the press can only, and even then with difficulty, mask the powerlessness of the authorities to overcome attempts at destabilizing their country. Moreover, attempts to control information are stupid because they are anachronistic. Anachronistic because nothing can any longer prevent ideas from circulating. There are, fortunately, many examples to prove that attempts to deprive public opinion of information, embarrassing or not for the ruling regime, are doomed to fail. This at least is one of the positive aspects that can be credited to the worldwide information society.
The Algerian authorities would thus be well advised to use other means to re-establish the rule of law in Algeria and not to attack the powers of the press, one of the pillars of the new society they are preparing to build.
Salman Rushdie
Madam President, the Council of Ministers is currently holding discussions with Iran on a number of issues, including Salman Rushdie. We have no objection to this in itself but some of what has leaked out concerning these discussions gives cause for concern.
The aim of the Liberal Group's resolution is to make it quite clear to the Council where Parliament stands and we hope that Parliament will support this resolution. This must occur before the discussions between the Council and Iran result in any form of agreement, of whatever kind it may be.
We in the Liberal Group hope that Parliament, like us, will oppose anything which Iran can interpret as any kind of recognition - silent, implicit or indirect - of Khomeini's fatwa against Salman Rushdie. No religious leader or movement should be permitted the freedom to urge supporters in some kind of fatwa to commit murder. That, Madam President, is outrageous behaviour which must be exposed and combatted to the end by every true democrat.
Arrest of Father Tomislav Matanovic
Madam President, as you know yourself, our group was in Banja Luka exactly a week ago today. We saw there what is really going on in this so-called Serbian Republic. I can only say that, on the basis of our conversations with the local representatives and spokespeople of Mr Karadzic, I felt as though time had rolled back fifty years. Indeed, the way people talked and the arguments they used reminded me strongly of the most terrible Gauleiter of the Hitler period, quite apart from the Stalinists who were also represented there.
We really are talking about a gang of brigands, and the chief brigand, Karadzic, really has fomented infamy here. One of the worst cases was reported to us by the Bishop of Banja Luka, that of a priest who had been held in detention for nearly a year, since 24 August last year, together with his parents. The Serbian authorities maintain that they would have intervened on his behalf but that the local police chief will not authorize his release, although he has not been charged with anything - he has simply been thrown into jail. When the Bishop asked for our authorities and representatives to intervene, promises were made to him, but nothing has happened.
Hence it is high time that we, the European Parliament, took clear action on this situation, which is in direct breach of the Dayton Agreement, and demand that our representative, Mr Bildt, who after all is obligated to us, finally do something to ensure that Father Matanovic and his parents are released, which is their right. If we cannot achieve that, it would again be apparent how incapable we are of taking effective action. That would be a grave danger to peace.
Madam President, ladies and gentlemen, I will take the topics in the order in which Parliament has dealt with them, and I begin with Burma.
The Commission shares Parliament's concern about the deterioration in the political situation in Burma. It deplores the death of Mr Nichols in prison. The defamatory remarks recently published in the official Burmese press have particularly offended the Commission, which supports any initiative that might bring the Burmese government to adopt a line of conduct more in keeping with international practice. At the same time, it calls the attention of Parliament to the very limited effect any possible economic sanctions could have, given the small volume of trade between the Union and Burma. In 1995, this amounted to less than ECU 200 million, 66 for imports, 113 for exports.
As for the suspension of the Generalized System of Preferences, no decision can be taken on this until the investigation currently being carried out by Mr Marin's services is complete. I can assure you that the Commission is conducting this with due speed, due rigour and due vigilance. It will be finished in September.
The Commission supports the proposal from some Member States to use the next meetings with ASEAN, particularly in the Asian Regional Forum, to insist on the need to renew the dialogue between all democratic and ethnic forces in Burma.
Secondly, Cyprus. The Commission is deeply concerned at the escalation of violence observed during the last few months in the Turkish Cypriot community. It was shocked by the murder of Mr Adali, an eminent Turkish intellectual and journalist. The death of this highly respected person, well known and appreciated for his outspokenness and his defence of the identity of Turkish and Greek Cypriot values, and highly regarded for his attachment to human rights, can only be strongly deplored.
The Commission will continue its efforts at conciliation in Cyprus by making contact with the Turkish Cypriot community about the prospective accession of Cyprus to the European Union. I would remind you that European Union policy on Cyprus was reaffirmed at the last EU-Cyprus Association Council. It was reiterated that negotiations on the accession of Cyprus will get under way with a Commission proposal six months after the end of the Intergovernmental Conference, taking into account the results of that conference.
On that occasion, the Union also declared itself in favour of a global settlement of the Cyprus question along the lines of United Nations Security Council resolutions and based on the formation of a two zone and two community Cypriot federation.
Thirdly, the Vietnamese Boat People. While of course sharing the concern of the European Parliament, the Commission wishes to direct your attention to the following items of information: in March 1996, the Steering Committee responsible for the global plan of action of the International Conference on Refugees from IndoChina removed the principal remaining obstacles to a humanly acceptable solution to the tragedy of the Vietnamese Boat People (this agreement should now end this tragedy); Malaysia and Singapore closed their camps at the end of May and June 1996 and the same thing will happen in Indonesia, Thailand and the Philippines; in the case of Hong Kong, the majority of the repatriation operations have been progressing normally; Vietnam has accepted the return of some 70, 000 of its citizens and their situation is being closely monitored by the United Nations High Commission for Refugees, which has not observed any cases of discrimination.
Lastly, the European Commission shares Parliament's concern over the destination of Community aid. Such aid should be given directly to the Vietnamese returning to the country. It may be mainly in the form of support for starting up production enterprises, of grants for specialist training and of help towards micro-projects aimed at improving living standards in the communities into which the former refugees are being reintegrated. May I end by adding that, for the majority of non-refugees known as Vietnamese economic migrants, the only viable solution is a return to their country. The repatriation operations are progressing smoothly.
Fourthly, Ethiopia. The Commission and the Member States are increasingly concerned by developments in the human rights situation in Ethiopia. The Commission Delegation and the Heads of Missions of Member States, in close contact with the International Committee of the Red Cross, are monitoring very closely the situation of certain prisoners, such as Mr Abera Yemane Ab. I should stress that the Commission and the Member States are fully aware that for them to act effectively, the human rights situation must be painstakingly assessed and evaluated on the basis of individual cases. It has also been decided, in the context of coordination between Member States and the Commission in Addis Ababa, to undertake common action to collect, compare and verify data relating to violations of human rights and, of course, to speak to the government about this.
Fifthly, the Philippines. The Commission is engaged in open dialogue with the government of the Philippines and other governments in the region about human rights. As regards the particular case of Father Shay Cullen, the Commission is in a position to state that he was actually arrested on 13 June last but was quickly released. The Commission, which has had the opportunity to take part in some of the activities of Father Shay Cullen's Preda Foundation against child prostitution, nevertheless immediately asked that an enquiry be quickly carried out on the spot. The Commission will of course keep Parliament fully informed of the results of this enquiry and the conclusions to be drawn from it.
Sixth point, Algeria. Sadly, Algeria is in the throes of a crisis which is putting the political normalization of the country to the test. Several sectors of Algerian society are suffering from this, particularly the press.
Since the signature of the Barcelona Declaration in November 1995, the Algerian government has already committed itself multilaterally, and I quote: ' to respect human rights and fundamental freedoms and to guarantee the effective and legitimate exercise of these rights and freedoms, including freedom of speech' .
The Algerian government has also shown that it is keen to negotiate an association agreement with the European Union, in which respect for human rights and democratic principles will form an essential element.
Internally, the Algerian government has published a memorandum announcing a national conference, a referendum on revision of the constitution and parliamentary and local elections. The Commission is actively encouraging the Algerian government to implement its multilateral commitments and national measures that could lead to the political normalization of the country.
In addition, the Commission will soon be in a position to announce the first projects for financial aid to the press, adopted as part of the media-democracy programme created on the initiative of the European Parliament in 1996.
Point 7: the fatwa against Salman Rushdie. The Commission shares the profound concern of the European Parliament over the adoption and continuation of the fatwa against Salman Rushdie. The pronouncement of a death sentence on a citizen of a Member State of the European Union for having written a book is totally unacceptable and contrary to the Universal Declaration of Human Rights. The Commission therefore welcomes the declaration of the G7 Summit at its meeting in Lyons last June, calling on the Iranian government to abandon the path of terrorism and to stop supporting the death threats hanging over the head of Salman Rushdie.
I should also remind you that the General Affairs Council of 22 April 1996 decided to make the dialogue with Iran more critical. For the Commission, the continuation of a critical dialogue with Iran is an effective instrument for producing a change in Iran's behaviour sooner or later.
The eighth and last point is the arbitrary arrest of Tomislav Matanovic. The Commission is as concerned as the European Parliament by the arbitrary detention since 24 August 1995 of Father Tomislav Matanovic and his parents at Prijedor in the 'Republika Srpska' . The Commission has enquired about this case. It has raised the matter several times with the NGOs in Sarajevo and will be discussing the case with the competent Bosnian authorities, particularly with the mediators installed under the Dayton Accord. I can assure you that the Commission will also urge Mr Carl Bildt to intervene with the official institutions in the 'Republika Srpska' with a view to obtaining the immediate release of Tomislav Matanovic and his parents.
Madam President, may I be allowed to ask one or two supplementaries? In doing so I must express keen disappointment with the Commission statement about Burma, which I find less than satisfactory.
First of all I understood Mr Marin to say last month that he was opposed to the generalized system of preferences. There was no 'if' or 'but' about it and so I am surprised that the matter has been referred to a special committee.
Secondly, it may be that the trade is small but investment is not and I do not think the Commissioner said anything about Carlsberg or Heineken or forthcoming investment which I think is very important.
Thirdly, it was my understanding that there was to be a report shortly about forced labour. When is that report going to be made available, if it is indeed being prepared?
As regards the generalized system of preferences, I would remind you that there are Community procedures that the Commission must comply with, that these procedures begin with investigations, that these investigations are taking place, that they are confidential and that they then lead, depending on the situation, to proposals and decisions of the Commission about maintaining the generalized system of preferences.
I repeat that the Commission is currently carrying out these investigations. As they are confidential, I cannot of course reveal their contents. What I can say is that these investigations are being carried out speedily since they have to be completed by September and that the Commission will draw from them all the necessary conclusions. I can assure you that the Commission will take into account the essential elements concerning human rights and democracy, in accordance with the powers vested in it for the application of these regulations.
Madam President, I put questions which have not been answered. I think I am entitled to an answer to the two other questions concerning investment and the report on forced labour. If the Commissioner is not able to reply at this moment would he be good enough at least to give me a reply in writing?
Mr Moorhouse, I take good note of your request. I cannot answer you today, but we shall reply to you very shortly and directly.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0877/96 by Mr Haarder and others, on behalf of the Group of the European Liberal Democratic and Reformist Party, on Taiwan's role in international organizations; -B4-0881/96 by Mrs Laurila and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on Taiwan's role in international organizations; -B4-0904/96 by Mr Dupuis and others, on behalf of the Group of the European Radical Alliance in the European Parliament, on Taiwan's role in international organizations; -B4-0926/96 by Mr Aelvoet and others, on behalf of the Green Group in the European Parliament, on Taiwan's role in international organizations.
Madam President, the Liberal Group is a cosignatory of the joint resolution on Taiwan and this is not the first time that Parliament has been called on to stress the positive role played by Taiwan in the development of the Far East and its contribution to aid for developing countries.
This is not the first time, either, that we have to highlight the progress of democracy enabling the Chinese population to have a democratic Chinese state, which is a very happy state of affairs.
The aim of this proposal is to go further. Chancelleries are petrified by any relationship with Taiwan. The European Union has the advantage of more flexible formulae. Complaints are sometimes heard that Information Offices are not true ambassadors. Let us turn a handicap to advantage: the opening of a Commission Information Office in Taiwan would make it possible to develop and strengthen fruitful relationships and to do so without too much trouble.
Madam President, at last we have got round to discussing freely those recommendations which the Committee on Foreign Affairs adopted unanimously, with the exception of two members, as long ago as April. Now we are discussing the matter as an urgent topic because, if Parliament adopts these recommendations, they will have to be brought to the attention of the UN General Assembly when it reconvenes in the autumn.
I do not intend to take you all through the long history, which has led to there being a People's Republic of China and a Republic of China, referred to hereinafter as Continental China and Taiwan so that there will at least be no confusion in interpreting, as sometimes happens. We all remember that since 1971 Continental China has been the only official Chinese Member State in the UN. However, a lot has happened since 1971. First of all, in the 1980s there was the remarkable economic development which led to democratization, and also in the 1980s there was a rapprochement between Continental China and Taiwan and an improvement in relations between them. Then the Taiwanese began to go on quite frequent visits to Continental China, Taiwanese investments in Continental China became possible, etc. The situation suddenly changed in the 1990s, when relations cooled noticeably, partly because Taiwan's democratic development had speeded up considerably and Taiwan was beginning to be regarded as a fully democratic society along the West European model. The fact that Taiwan had repealed the laws from the period of martial law as early as the 1980s, did not help this cooling off in the 1990s. The lowest point in relations was reached this year in March, when Taiwan approached its fully democratic, free and direct presidential elections reflecting the people's choice. Before this Taiwan had already held democratic elections to a representative institution in 1991 and again in 1995. President Li was re-elected Taiwan's President in the general elections in March this year. In his discussions since the election he has stressed his desire to hold a dialogue with Continental China on cooperation and the relaxing of relationships.
Taiwan's international importance both in Asia and here in Europe is so great, and Taiwan's contribution is so important now in terms of development cooperation, environmental activities and other areas, that Taiwan can in my opinion no longer be left outside the international organizations under the auspices of the UN. I have myself drawn up a report on the subject in the Committee on Foreign Affairs, which was adopted here, as I mentioned, in April this year with only two members opposing it, but which owing to the opposition of the Socialist Group and for technical reasons it has not been possible to debate in this house. Now, to my surprise, I see that the Socialist Group is again opposing the adoption of these urgent motions for resolutions irrespective of the fact that all the Socialist Group members in the Foreign Affairs Committee supported the provisions of my report, which are just the same as the ones which we are adopting today in our vote. For example, I have not started from the assumption that Taiwan should be proposed as a full member of the UN, because I see that this is not realistic, but my recommendations assume that Taiwan should be able to take part in the activities of the organizations under the auspices of the UN, as well as in the organizations loosely associated with the UN. All the European Union Member States have their own information offices in Taipei, and I have therefore proposed that the European Union could also open an information office there.
These are the main recommendations which are being put forward in this proposal. A population of 21 million can no longer be sidelined, as if they had never existed. In my opinion we in Europe should feel a sense of responsibility because we have demanded democracy from Taiwan, and Taiwan has gone a long way down that road. This democracy should be rewarded.
Finally, Madam President, I would refer to the fact that there are two particularly bad translation errors in the Finnish translation: paragraph 1(b) and (d) have become quite comical. The Finnish translation should say 'in the activities of bodies answerable to the UN General Assembly' and in point (d) 'the Council urges the Commission to adopt measures'. The Finnish language translation is quite inappropriate, even though the original language of these recommendations was Finnish, and I do not know how this entirely inappropriate Finnish wording ended up here.
Madam President, ladies and gentlemen, Commissioner, by voting for this resolution today Parliament will show that it is appalled by realpolitik .
By voting for this resolution, Parliament will affirm, admittedly with moderation but with a great sense of responsibility, that the exclusion of Taiwan from the international community is unacceptable.
Yes, such exclusion is an example of the hypocrisy of the whole Western world and we must put an end to it as quickly as possible! Today Taiwan is an unquestionable democratic reality, whereas we are very far from being able to say the same about a neighbouring country, which day by day steps up its policy of repression but still has a privileged relationship with a Europe incapable of reconciling its essential commercial aspirations with the will to affirm respect for human rights and the promotion of democracy all over the world.
The Group of the European Radical Alliance will vote with conviction for a text which has had, as our colleague Mrs Laurila has reminded us, to surmount many obstacles before being put to the vote in this Parliament.
Madam President, the Green Group in the European Parliament has joined in tabling this joint motion for a resolution, since we support the legitimate desire of Taiwan to be admitted to the international community of nations.
Taiwan has made significant progress over the past year towards democratization. We want to give active encouragement to this process so that further advances will be possible, particularly in respect of human rights, employee rights, equality of opportunity for women and environmental protection. We think that democratic advances will be boosted by Taiwan's participation in international fora. No country in the region is threatened by Taiwan. The Taiwanese Government has for some time taken a serious interest in achieving détente in its relations with the People's Republic of China.
This gave us all the more reason for concern over China's sabre-rattling at the time of the elections in Taiwan. Next year the currently British colony of Hong Kong will be given back to China. The handover may prove to be a test-case to determine whether the People's Republic is willing to respect established social and political structures or whether China can only impose its authority by coercion and repression.
The EU should exert its influence on the People's Republic of China in order to promote the process of détente in the region. This state has long since ceased to meet the criteria for the label 'Red' China as, in economic policy terms, the Peking Government has for years been pursuing a muscular form of industrialization reminiscent of the early days of capitalism.
The European Commission has over the past two years been systematically promoting economic relations with China. It should now develop its cooperative links with Taiwan. A first concrete step would be to open a European Union information office in Taipei. This step, which would be a very important gesture in signalling the European Union's interest in the development of Taiwan, should be taken as soon as possible. I hope soon to get an answer from the Commission which will give the lie to the slogan which has become current: MEPs ask questions, Commission gives no answers.
Madam President, Commissioner, ladies and gentlemen, ever since the nationalists were forced to flee the Chinese mainland and seek refuge in former Formosa, now Taiwan, an enormous amount has been achieved on that island through hard work and intelligence and with the support of overseas Chinese elsewhere in the world. Taiwan, with only 21 million inhabitants, is an economic power to be reckoned with in the world economy. Despite the widening political differences between China and Taiwan, Taiwan is one of the leading investors on the mainland. The Chinese Government's recent aggressive sabre-rattling just before the elections did not inhibit progress towards democracy in Taiwan. Anything but! This aggressive action did, however, lead to a build-up of arms in the region, according to reliable sources. Immediately after the elections Taiwan made a gesture of peace to resume the interrupted negotiations with Beijing, but never received an answer. So today's resolution is on the one hand a tribute to democratic Taiwan, clearing the way for its membership of international organizations. It is also a call to encourage Taiwan to cooperate with the mainland.
I fully endorse this resolution. And I voted for it in the Foreign Affairs Committee, as Mrs Laurila said. But a sizeable proportion of my Group is not in favour of points B and D concerning an EU information office in Taipei and the consideration of possible membership of UN agencies. My Group will request a split vote on these points.
Madam President, I heartily concur with what the previous speakers have said, particularly the remarks of Mrs Laurila, for whose report I also voted in the Foreign Affairs Committee. I would like to add something, however. It is somewhat rare today that such matters have to be dealt with in a topical and urgent debate. It had been the long-standing custom of the European Parliament to draw up reports on the political situation in particular regions through its committees, especially the Committee on Foreign Affairs, Security and Defence Policy. In those committees, we were able to examine and discuss situations in all their aspects. Suddenly, that is becoming increasingly difficult and, in this case, quite impossible. So we have to use any opportunity we can get to put out an opinion of the European Parliament.
What is the actual reason for this opposition of the Social Democratic Group? They are otherwise always so keen on autonomy, self-determination, democracy and human rights. Why are they giving way to pressure from a country, which has incidentally put severe pressure on the rapporteur because of this report on Taiwan? Are they so eager to show deference to China? I really do not know. Why should the European Union not support a country which has great economic significance in the region, which is on the road to democracy, which in other words is also a factor of democracy, in a way which after all does not alter the political situation? Why do we seek to prevent a nation from realizing the capabilities and possibilities it possesses in the great network of international organizations? It is really incomprehensible, for we have had links with that country going back many years. We should above all remember who is exerting pressure here. Again and again, we find that human rights and concepts of democracy are at stake, and we should really not set a bad example here.
Madam President, ladies and gentlemen, what is the problem with Taiwan as regards international law? It is that of the recognition of a government. After a terrible war, both parties claimed to represent the whole of China. The authorities in Taipei did not lack arguments on this point: they were set up by the last legal government; the Communists had seized power by force; the Taiwan parliament resulted from the last free Chinese elections, imperfect as they were.
Today, forty-eight years after seizure of power by the Communists, the terms of the problem are different. It must be accepted that we can no longer be content to choose between the two Chinese authorities. Even States which maintain diplomatic relations solely with Beijing have to take account of this large island with a population of 20 million ruled by a genuine, effective, stable and peaceful power. Establishing international relations with Taiwan is in the interests of the international community and it is also in the interests of the whole of China, until continental China and the billion human beings living there are finally liberated from the bloody, totalitarian Marxist-Leninist dictatorship, which not long ago had, we should remember, so many ardent defenders even in this Chamber - and not only on the benches of the left, alas! Is it necessary to remind you, Mr Nordmann, that Mr Giscard d'Estaing once really believed that Mao Tse Tung could be described as 'a beacon of world thought' ?
So, Madam President, ladies and gentlemen, what satisfaction it is today to see the joint resolution catch up, after several decades, with the solutions proposed by the European Right to the problem of Taiwan!
Madam President, I am glad to be able to restate a number of arguments. In my view Taiwan is a sovereign state. Taiwan is a democracy. Taiwan upholds human rights. Taiwan is an important partner in the world economy and a significant trading partner of the European Union and most of the Member States. But Taiwan plays no official part on the world stage. 21 million people are deprived of a voice in the United Nations. 21 million people are unable to benefit from the information, expertise and experience of the World Health Organization. The people of Taiwan cannot benefit from UNESCO. Taiwan's children cannot benefit form the services of UNICEF. Taiwan respects the terms agreed for international trade. Taiwan is not a member of the World Trade Organization. Her membership of the World Trade Organization is in our interest too. So Taiwan should be made a member forthwith, and so should China. Membership of UNESCO, UNICEF and the World Trade Organization must not be withheld from the people of Taiwan. Nor must membership of the United Nations.
Madam President, ladies and gentlemen, the Commission has taken careful note of Parliament's call to open an information office in Taiwan. Today, and for the time being, the Commission has no intention of opening such an office. However, the question could be re-examined in the event of Taiwan acceding to the World Trade Organization, since that would bring a new element into the trade relations between that country and the European Union.
The question of opening an office once Taiwan becomes a member of the World Trade Organization could be re-examined, provided of course that there are sufficient budgetary resources. Any possible office of this type would not be a delegation with diplomatic status, but an office responsible for defending the interests of the Union. I would remind you in any case that the European Union's interests in Taiwan are mainly of a commercial nature, so that the work of the office in question would inevitably be centred on commercial matters, but could of course also be extended to areas such as information and culture as many European universities have links with Taiwan universities. Eventually, the office would be very similar to those that some Member States and a few third countries have already opened in Taiwan.
The decision to open such an office would therefore be in accordance with the policy long pursued by the Union in that part of the world. Consequently - and I emphasize this point - it would contribute nothing to a possible recognition of Taiwan as a sovereign state.
First, I should like to say to Mr Gollnisch that if we had both to take part in a debate on our relationships with Mr Giscard d'Estaing, it should not be limited to the latter's judgement of Mao Tse Tung.
But I have asked to speak in order to put a supplementary question to the Commissioner, who linked the opening of a Commission Information Office in Taiwan to that country's accession to the World Trade Organization. Is this a necessary or a sufficient condition?
I have not so much a question for the Commissioner, Madam President, more a comment in reply to Mrs Lenz. We had absolutely no wish for urgency on the subject of Taiwan. Nor did our Group put down a motion for a resolution. Really we wanted things to proceed in the usual manner via the Committee on Foreign Affairs and your colleague's report. I now have the impression that we are being reproached for our coolness on this resolution which does not really concern a matter of urgency. But to make things perfectly clear: we voted against urgency for Taiwan on Wednesday evening and we would far rather see the subject dealt with in the normal manner via a normal report by the Committee on Foreign Affairs. Just to clarify matters, Madam President.
Very briefly, Madam President. On this point at least, we are in agreement with Mr Nordmann. I do not understand the Commissioner's reply very well. Why wait for the green light from the World Trade Organization? Does that mean, to put it bluntly, that we await the permission of the Americans? While on its side the World Trade Organization is itself perhaps waiting for the European Union to take the initiative? If that is so, it could be a very long wait and since the Commissioner has told us very clearly that there is no question of diplomatic recognition, I do not really see why we are so afraid of the prospect of opening up trade representation.
Madam President, may I ask the Commissioner if the European Commission will be closing its delegations in all countries which are not members of the World Trade Organization?
Madam President, I should like to state very briefly that we should not be hypocritical and two-faced in this house but should discuss matters openly. We may disagree, but we must speak openly. We all know that the Socialist Group prevented the Foreign Affairs Committee from approving the report coming for debate. And that is what we are talking about today - not about the fact that the Socialist Group wished at all costs to prevent the subject of Taiwan being discussed as an urgent question. In any case, I refer to the procedure which has been in force in the Bureau. In my opinion we all benefit from the fact that we speak openly and call things by their real names. If we oppose something we must oppose it openly instead of saying that we have never opposed anything but its being debated as an urgency. We would have liked this to have become a normal report adopted by the Foreign Affairs Committee in the normal way. The Socialist Group has prevented this.
Madam President, necessary or sufficient condition? I repeat what I said very clearly: an essential condition for the re-examination of the question.
Do not worry, Mr Gollnisch, we are not waiting for the green light from the WTO, but the European Union has very precise powers as far as trade is concerned and hence it seems obvious that the day when Taiwan joins the World Trade Organization will have an effect on trade relations between the European Union and Taiwan. That is why, given the powers of the European Union, the WTO is taken into account; it is, of course, certainly not because we have to ask for authorization from the World Trade Organization, an authorization that in any case it would have great difficulty in giving us.
To answer another question that was raised, it is not a matter today of closing delegations. We are now engaged in a process relating to the World Trade Organization which dates back to the Marrakesh agreements two years ago. Under the terms of these agreements, we are now negotiating the entry into the World Trade Organization of a number of countries, which requires several conditions to be met, and we see in the enlargement of the World Trade Organization a strengthening of the 'multilateralization' of trade which is a good thing for the European Union which has every interest in preserving an open and multilateral trading system. I therefore think that the question on the agenda today is more that of the enlargement and opening up of the WTO to non-Member States rather than that of its closure.
Madam President, I have to say again that to argue in terms of the WTO, Commissioner, is not actually an answer. I could understand the social principles of the ILO being quoted. But the WTO is not exactly the personification of democracy. So this answer did not convince me at all. The European Union should pursue an independent policy; bringing the WTO into the discussion is really ridiculous.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0981/96 by Mr Bertens, on behalf of the Group of the European Liberal Democratic and Reformist Party, on the escalation of the fighting in Chechnya; -B4-0901/96 by Mrs Lalumière, on behalf of the Group of the European Radical Alliance, on the resumption of the fighting in Chechnya; -B4-0920/96 by Mr Puerta, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the situation in Chechnya; -B4-0925/96 by Mrs Schroedter and others, on behalf of the Green Group in the European Parliament, on the attacks of the Russian military on Chechnya; -B4-0948/96 by Mrs Hoff and others, on behalf of the Group of the Party of European Socialists, on the situation in Chechnya; -B4-0951/96 by Mr von Habsburg and Mrs Oomen-Ruiten, on behalf of the Group of the European People's Party, on developments in Chechnya.
Madam President, the tragic events in Chechnya mean quite simply that Yeltsin is rather less trustworthy than he purported to be at the time of the elections. Many Chechen citizens have already been killed. Many, many more have fled, and this is not only a slap in the face for the Chechen negotiators and the people of Russia but also a flagrant breach of the agreement which currently exists between the Union and Russia. A clear signal from our Union is thus called for, and I would remind the House that it is this same Russia which has just been admitted to the Council of Europe amid great fanfares and trumpeting. The intention in admitting Russia to the Council of Europe was to exert rather more influence on the situation on the ground. So we must make quite sure we convey our grave displeasure to Yeltsin, the duly elected President.
It should also be a signal to General Lebed, whom we cannot exactly be sure of either. His main election pledge was to end the war in Chechnya but now, after the bombing, he has pledged full support for Yeltsin's policy. Does that inspire confidence? I think not.
Madam President, what has happened in Chechnya is precisely what was very easy to foresee. Without even waiting for the official announcement of the result of the presidential elections, Mr Yeltsin went back on his statement that he wanted a peaceful solution to the Chechen problem and immediately ordered a new military offensive that has already caused hundreds of deaths over the past few days. In just a few short hours, all President Yeltsin's electoral promises went out of the window.
We even begin to wonder how much real power President Yeltsin has in ruling Russia. Mr Bertens' reference to General Lebed seems pertinent. My Group feels that the unilateral resumption, by the Russian army, of the military offensive in Chechnya is incompatible with the spirit and letter of the agreement currently in force between the European Union and the Russian Federation. We cannot sit back and watch the elimination of an entire population and the destabilization of an entire area, the Caucasus, which, because of the Chechen conflict, is again at risk of exploding with all its problems.
We therefore call on the Commission to use its legislative powers to propose suspension of the agreement between the European Union and Russia. I think this is the only way of exerting pressure, especially as the United States and the entire international community have already roundly condemned the resumption of hostilities in Chechnya. My Group also demands that all possible steps be taken to ensure that President Yeltsin withdraws Russian troops from Chechnya, in accordance with his own decree of 25 June 1996 and with the two cease-fire agreements signed by him before the elections, just a few weeks ago.
Madam President, my colleague is quite right. For a year and a half - with very few interruptions - Russian troops have been bombarding Chechen settlements. Thousands of civilians have fled, without recognition and without rights. Human rights violations in the filtration camps are hardly even mentioned. And western governments look on, pat Yeltsin on the back and praise his democratic reform process! I cannot help thinking of the Council statement after the elections.
What a democracy! And what mendacity! Instead of the expected peace talks, Yeltsin again deploys heavy artillery against the civilian population one day after the elections. In so doing, he destroys the confidence of all the voters in his country. There is not much hope left for a democratic development. Yet the agreement we have concluded with Russia sets democratic development and respect for human rights as preconditions. I remind the Commission that that was the basis for the interim agreement; you said that we could exert greater influence through the interim agreement. But, as I see things, absolutely nothing is happening.
At this point, I would like to ask the Commission: will it propose to the Council that the interim agreement be suspended? Will it ensure that a conciliation committee, as provided for under the interim agreement, is brought into operation? Has the Commission formulated a basis for concrete steps to be taken against the Russian Government? Or does the Commission accept these attacks on the civilian population in the northern Caucasus? Will it continue to look on? I would like a very concrete answer to these questions for, in this Parliament, it is our job to support democratic forces Russia, and they are growing ever weaker. We hope that we can support the soldiers' mothers, the peace groups, because they are the hope for that country.
Madam President, it is unfortunately not the first time the European Parliament has had to consider the war in Chechnya in a topical and urgent debate. After the start of negotiations and President Yeltsin's promises during the election campaign, we had every hope that this bloody and tragic conflict would be ended by a political solution and that actual peace negotiations would begin. That is what both the Russian and the Chechen people want. Sadly, however, that hope was short-lived. One increasingly gets the impression that the lofty promises were merely part of a coldly calculated election strategy. That kind of thing is cynical and shows contempt for humanity.
The European Parliament cannot and will not remain silent in the face of such conduct. Of course, we know here that there are plenty of groups on the Chechen side whose readiness for violence is not slow to manifest itself. But that does not excuse the behaviour of Russian soldiers who turn their guns on Chechen villages and destroy them and whose main victims are, once again, the civilian population.
The European Union supported President Yeltsin politically and materially during the election campaign. That was a pledge of confidence in advance, which must now be justified politically. Our message to the Russian President and to Russian politicians is quite clear: Russia cannot be admitted to the Council of Europe and demand the expansion and deepening of relations and cooperation with the European Union and, at the same time, fail to end the bloody war in Chechnya and the continuing violations of human rights, despite all protests, appeals and warnings. This is also a call to the new Russian Government. The great majority of Members of the European Parliament are interested in good and intensive cooperation with Russia. We are doing good preparatory work on this in the Delegation for Relations with Russia, but we cannot continue to do so regardless of the circumstances. Cooperation is a two-way street, and shutting our eyes or looking away from the bloody events in Chechnya cannot be allowed to become a principle of our policy. There will be no military solution to this conflict. I therefore call on everyone concerned, on behalf of the Socialist Group, finally to work seriously for a political solution that justifies the term peace negotiations.
Madam President, the Chechen drama furnishes yet another clear demonstration of what the words and promises of Russia, particularly the present Russian regime, are worth. We should not forget what Yeltsin proclaimed in his June decree, namely that he would withdraw the troops. General Lebed said up to election day that he was in favour of ending the Chechen war and after the election - bearing out what I said earlier - that he favoured a military solution. In a word: we have again been completely misled in the matter of this Chechen war, at least those who took the declarations seriously. I was not one of them, because I know a little history and hence am well aware that you cannot base anything on such words, and that advance benefits of any kind only bring about one result: they merely encourage certain personalities to continue their gangsterism.
Finally, Madam President, there is something else we must realize: Russia today, in the age of decolonization worldwide, is the last great colonial empire on earth. The French were in West Africa when the first Russian crossed the Urals in order to conquer Asian territory. And what is happening in Chechnya is only the start of decolonization in Russia. Hence, in order to save our credibility, we must really stand up for the selfdetermination of nations - that applies to the Chechens too - and we must put serious pressure on Russia to keep the promises it has made. If they break their word again, we must not reward those responsible by maintaining financial aid, which will only encourage them to carry on as before. Chechnya is a historic challenge for us. Whether we are up to it, only our future will tell.
Commissioner, I am afraid that we are repeating ourselves, but well, in this case I think it is not excessive. Those of us with little faith in Mr Yeltsin's democratic spirit felt, back in May, that the signing of agreements was no more than an unsubtle political manoeuvre. Unfortunately we were right because no sooner were the election results known than the bombings started and, as others have said, hundreds of civilians were killed and hundreds and thousands of civilians were forced to take flight.
It seems to us that, once and for all - and not only in the case of Chechnya but also Turkey and many other countries - the European Union must use the means of pressure at its disposal in its agreements, thanks to the democratic and human rights protection clauses, to avoid such massacres. The European Union, including the European Parliament, must be told that this pressure is absolutely necessary if we want to bring an end to killings in Chechnya and if we want to end the violations of human rights in so many countries. We in the European Parliament are aware of what is happening all the time to human rights in many other countries. All we can ask, Commissioner, is that pressure be exerted to stop killings.
Madam President, ladies and gentlemen, I have listened to your debate with much interest and I have taken careful note of what speakers said. For the most part, I share your anxiety and I can assure you that the Commission is seriously concerned by recent developments in the situation in Chechnya.
The Commission regrets that the two parties have not fulfilled the undertakings they gave in the cease-fire agreements of 21 May 1996 and 10 June 1996. The Commission is particularly worried about the difficulties experienced by the OSCE assistance group in Grozny, commissioned to mediate between the two sides.
The Commission is also concerned about the working conditions of the humanitarian aid organizations. The European Union is by far the largest provider of humanitarian aid to Chechnya. The aid teams do not have free and completely secure access to all Chechen regions. The Commission is monitoring the situation in close collaboration with Member States and strongly reiterates its disquiet over the new outburst of violence in Chechnya.
The Commission calls on Russia to honour the commitments it has made, particularly at the time of its accession to the Council of Europe. It is convinced that the only way to settle the issues in dispute between the parties is through negotiation and, in this respect, no efforts should be spared to achieve this objective.
Madam President, I have just one request, namely that the Commissioner answer my questions.
I am not going to repeat the words of the statement I made on behalf of the Commission, but I have taken careful note of Mrs Schroedter's statement which I will pass on to the responsible Commissioner.
The debate is closed.
We will now take the vote.
Reconstruction aid to former Yugoslavia (continuation)
The next item is the continuation of the debate on the report (A4-0247/96) by Mr Cars, on the proposal for a Council Regulation relating to aid for Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia.
Mr President, Mr Cars' report is most important in that it opens up new and improved perspectives for the whole of former Yugoslavia and Bosnia-Herzegovina in particular. The report properly details what needs to be done and on what conditions measures need to be tackled. I am especially pleased that a number of additions were made during the deliberations in committee which certainly deserve the support of my Group, the Christian Democrats. A notable omission for us is the position of Vojvodina which is not actually mentioned in the report. We discussed this in committee too and the Christian Democrats' amendment is worded in such a way that I think it will meet with the House's approval. The fact is that the cultural and political rights of the national minority in Vojvodina must be respected, and this must be one of the criteria for granting aid in the territory of the Republic of Serbia proper, for example, or the rump Yugoslavia.
So reconstruction in Bosnia-Herzegovina is tied to all manner of political considerations and conditions. That is not just a political idée fixe , or an excuse for steering people in a certain direction. Travelling round, in the Banja Luka area, for example, where there is no devastation, you see that the only things which need rebuilding are mosques and catholic churches. It only makes sense to rebuild these if the refugees who fled are coming back. There is thus a total overlap, between political considerations and the practical necessities. So it is most important that we make sure to help where help is needed and not where there is little actual damage. And the same goes for the East and West sectors of Mostar. There is no point putting money into West Mostar where hardly anything has been destroyed; East Mostar, however, has been flattened, so it makes sense to concentrate on rebuilding East Mostar. And to focus on activities which impel people to work together across ethnic lines.
In the Neretva valley there are also many villages which have simply been devastated; here too, reconstruction must be directly conditional on the return of refugees.
The Cars report raises an important question concerning the overseeing of policy. It is particularly regrettable that the Council has favoured Article 12 as a means of clipping the Commission's wings completely. This is something against which every parliamentarian should really protest vigorously. I think it is most important to get Article 12 changed, as Parliament wants. We are not going to have our supervisory powers taken away by a bunch of cowering despots whose only concern is to interpose extra red tape between the Commission and the job to be done.
I think this is a most important point and I hope the Commission and by extension the Council will act on our requests to change this article so that Parliament's powers of scrutiny remain undiminished.
Mr President, following the many political pronouncements on the form which aid to former Yugoslavia should take it is now time to discuss the regulation on the basis of which that aid may be given. It is high time the decisions were implemented.
The six months' delay caused by the Council and Commission is most regrettable. Rapporteur Cars rightly castigates the Council for unnecessarily complicating the procedures by introducing a regulatory committee, and Mr Oostlander is also right in the points he makes.
I compliment Mr Cars, who should have been sitting next to me but is, as we know, already busy elsewhere, on his alertness and his fresh ideas. I think it is important that this regulation too should include the conditionality to which we have already given so much attention in this House. No chance must be missed of ensuring that the parties punctiliously carry out the Dayton Agreement.
I warmly endorse the rapporteur's idea of allowing PHARE countries to submit bids within the limits of available funds. Given that some of the money for Yugoslavia comes from PHARE it is a good idea to allow the countries of Central and Eastern Europe to tender for contracts in former Yugoslavia. It will be good for all of us.
Finally I urge the Union institutions to get this regulation brought into effect as soon as possible. The building and sowing season is starting in Bosnia and it is most important, moreover, that the people of former Yugoslavia should see visible signs of progress in advance of September's elections.
Mr President, ladies and gentlemen, reconstruction aid for former Yugoslavia has to satisfy two criteria: it must be possible to deploy it quickly and efficiently. Unhappily the sad reality is that this is not the case. As a number of honourable Members have said, the money has been available since January but so far nothing can be paid out. That is an utter disgrace. To our mind the regulation as it currently stands focuses too much on a centrally managed aid programme, when the central structures in former Yugoslavia are still not functioning at all. Like Parliament's Committee on Budgets, we are very much in favour of having this aid deployed regionally and locally, naturally with the necessary guarantees of conditionality. The Green Group in Parliament has thus retabled the amendments of the Committee on Budgets in the hope that they will be supported by the plenary.
Mr President, ladies and gentlemen, of course the Commission proposal is rather late in coming. Something is not right with the bureaucracy in Brussels. I fear that this delay will continue in the field. With these aid measures, the reconstruction in Bosnia-Herzegovina and Croatia could be ready for take-off if the conditions demanded by Parliament were really enforced. One of the preconditions is of course that the refugees can return. Another is that freedom of movement in Bosnia-Herzegovina should be restored - something that should have happened by the end of March, but did not.
When the former Foreign Minister of Bosnia and current UN Ambassador can only travel to Banja Luka after three years under the protection of European parliamentarians, how can an ordinary mortal move around freely in that country? How do our EU authorities in the field act in the event of violations? I wonder whether indeed they do support projects the benefits of which only go, if at all, to part of the population or end up completely in the pockets of war profiteers. And, if we take our principles and conditions seriously, we must be able, wherever there are ruined houses, to force the local authorities into allowing the owners to return and then to help these people financially in the rebuilding work. In order to secure such an accommodating attitude on the part of the local authorities, supplementary economic or training projects could be financed on a local basis.
In this way, our taxes could be very well spent and achieve optimum benefit. Such aid in the field would enhance the possibilities of repatriation for refugees currently living in our countries, which would in turn ease the financial burden on our communities. The approach which seems to be adopted only too often by the High Representative, namely to give even-handedly to everyone and rather to turn a blind eye to gross violations of the Dayton Agreement, is the wrong one in my opinion and does not hold out much hope of really achieving our current aims.
Mr President, ladies and gentlemen, the Regulation under consideration today and submitted for the opinion of Parliament, is an important contribution to the efforts towards reconstruction undertaken as part of the peace process.
To consolidate the peace, the effects of war have to be obliterated. Reconstruction, which also has reconciliation as its aim, is therefore essential.
Last January, the reconstruction effort was started with the programme of essential aid, financed from PHARE appropriations. In 1996, about ECU 125 million will be allocated to this effort. Community programmes involve all the priority sectors: housing, employment, transport, energy, water supplies, telecommunications and health care. High priority is being given to the return of refugees.
The adoption of the Regulation now before you should provide the Union with the additional resources necessary for these activities. On the initiative of Parliament, three budget headings have been created, allocating a total of ECU 92 million. In view of the urgent nature of the reconstruction effort, a first instalment of ECU 27 million can already be committed.
In the meantime, plans have been worked out for the remaining amount. The budget heading 'aid to refugees' provided with ECU 30 million will be allocated as soon as possible, in consultation with the United Nations High Commissioner for Refugees and the Member States.
As for the proposed amendments, I should like to make the following brief comments. First, the Commission shares the wish of the Committee on Foreign Affairs, Security and Defence Policy to bring the consultation process to a conclusion as quickly as possible so as to ensure speedy distribution of aid for reconstruction. In this connection, the Commission is wholly in favour of Amendment No 17 which allows invitations to tender and markets to be extended to countries benefiting from the PHARE programme, as is already the case for the TACIS programme.
The Commission is also in favour of the amendments on: the duration of application of the Regulation, Amendment No 6; the transparency of its implementation, Amendment No 7; the conditions for the granting of aid, Amendment No 10, which also corresponds to the initial Commission proposal. It is also in favour of the principle of decentralization expressed in the first part of Amendment No 14; of the regular briefing of Parliament, of course, Amendment No 21; and of the comitology procedure, Amendment No 19. The Commission is also in a position to accept the principle of inserting a special suspension clause for cases where the conditions for the granting of aid are infringed, Amendment No 11. However, it is of the opinion that the proposed procedure is cumbersome and probably has little applicability.
Wishing to reserve the full role of Parliament in this area, the Commission intends to make a statement to the Council about the rapid briefing of your Assembly using a procedure identical to that agreed for financial cooperation with Turkey.
On the other hand, the Commission cannot accept a new budgetary formula - that is Amendment No 9 - it prefers to retain the traditional standard formula of the trialogue; neither can it accept a general relief from taxes and customs duties: Amendment No 16, which would pose other problems. The additional comment relating to elements of control and evaluation - Amendment No 20 - seems to us no longer necessary.
Lastly, and I shall end with this, the Commission notes the points made concerning the political process in the former Yugoslavia. This is the subject of Amendments Nos 1 to 5, 8, 12 and 13. The Commission is of the opinion however that these points are already sufficiently taken into account in the Regulation proper and in the many statements by the Union.
The debate is closed.
The vote will be taken tomorrow, at 9 a.m.
Petitions in 1995/1996
The next item is the report (A4-0191/96) by Mr Gutiérrez Díaz, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions in the parliamentary year 1995-1996.
Mr President, I am presenting to this Assembly the report on the deliberations of the Committee on Petitions of the European Parliament for the period 14 March 1995 to 11 March 1996.
This report sets out the work carried out not by the committee as a whole - that would not be accurate - but an active core, with the task of monitoring with rigour and out of a sense of service, I would say, presided over with authority and with rigour by Mr Newman.
Mr President, the Committee on Petitions is one of the European Union's bodies that brings us closest to European citizens. At this moment in time, as we are examining the Union Treaties at the IGC, where one of the main concerns is the notion of European citizenship, the practice of the right to petition is one of the clearest expressions of the condition of European citizenship. This we were able to ascertain through our work, given the number of citizens who approach the European Parliament to voice their complaints, concerns and denouncements. Although this number is modest, I wish to point out that we have examined 1169 petitions over the last year, of which just over 600 were declared admissible; however, if you bear in mind that many of these petitions are signed by large numbers of citizens - in the case of collective petitions - we see that more than 700, 000 citizens expressed their confidence in the European Parliament to voice their complaints and to ask it to act as go-between.
Therefore, this is an important question which the European Parliament is obliged to act upon with justice and speed. Here is the first question: at least the Committee on Petitions - through its chair, Mr Newman - should turn to other committees or delegations in the European Parliament and inform them of the content of these petitions and seek their support, information and opinion. From this point of view, I must emphasise the need for all committees and delegations to realise the importance of the concerns raised by the Committee on Petitions because this is really a way of responding to the confidence that our citizens have shown in us. These petitions are a way of gauging what concerns European citizens in respect of European legislation. But not only that. It also enables us to see where there are vacuums in European legislation, by looking at those petitions that cannot be answered because we lack the legal base; we should perhaps then think of the need to create European legislation to respond to those petitions.
Mr President, the problem is more important when we cooperate with the Commission. Indeed, we greatly depend on the Commission so that our committee can respond to this cooperation. This is carried out more slowly and with more difficulties because the Member States' governments fail to cooperate and the Commission, Commissioner, is too soft on them. It usually refuses to take proceedings for failure to respect European Directives.
Mr President, I think it is important for the Commission to be aware of the importance of the work carried out in the Committee on Petitions, which is now being backed up thanks to the cooperation of the European Ombudsman.
Finally, Mr President, there have been five amendments to the report. These amendments have been tabled by highly qualified members of the Committee on Petitions. I must say that I regret that they were not tabled within the Committee itself, which would have enabled us to discuss them and improve the text. In any case, Mr President, I wish to conclude by saying that I agree with No 1, with an amendment to the wording, by an oral amendment which I shall table when the vote takes place. But I agree with all the others, especially No 4, tabled by Mr Santini, which is important if we are to get information across to the citizens. But I cannot accept the last, No 5, also tabled by Mr Santini, because I think its interpretation would restrict the principle of the right...
(The President cut the speaker off)
Mr President, ladies and gentlemen, the Committee on Petitions is the body in Parliament that maintains direct contact with the citizens of the Union. But, for many petitioners, it is incomprehensible that it should take so long for their submissions to be considered or for a solution to be found. This results from three basic problems, which we raise year after year and to which no satisfactory solution has been found to date.
Firstly, the number of petitions, which has been rising for years, is making it increasingly difficult for the committee secretariat to cope with the work. Secondly, once a petition has been declared admissible, the Commission is asked for information. It increasingly often makes direct contact with the petitioner, thus shortening the circuitous route via the national representations. However, when it turns out that Member States are clearly in breach of Community law, the Commission hesitates for far too long before initiating proceedings for the violation of Treaty provisions.
Thirdly, the Council rarely observes the terms of the interinstitutional agreement, which require prompt information to be supplied. Stalling tactics are used to withhold and delay information. When the Committee attempts to speed things up through an own-initiative procedure, i.e. by inspection of documents, the correspondence with the Council is declared to be confidential and document inspection is refused. To that extent, the wording of paragraph 7 of the resolution is much too mild; we parliamentarians have direct experience of the exasperation felt at bureaucratic case-handling and delays. I hope that in the future we shall find a way of ensuring the more efficient handling of petitions by the Commission and the Council.
Even so, anyone who has read the report will have noted that, in many cases, it was possible to help petitioners in securing their rights. These petitions which reach a favourable outcome give us members of the Committee on Petitions the courage to persevere in applying all our energies to defending the interests of our fellow citizens.
Mr President, during the 1995-1996 parliamentary year the European Parliament received 1169 petitions. At the end of that parliamentary year the Committee on Petitions has 823 petitions still outstanding. The outcome of those petitions is detailed in the remarkable report by Mr Gutiérrez Díaz, who has produced a very readable account. It seems our citizens have quite a few problems with the functioning of the single market. It seems that our fellow-citizens complain about the poor functioning of freedom of movement for individuals, for example in the exercise of the right of residence, for example in the equivalence of qualifications. It seems that our citizens submit a lot of petitions on environmental protection, more specifically non-compliance with the directive on environmental impact assessment. Some petitions bear many signatures. One petition from my own region of Limburg obtained 37 000 signatures in connection with the difficulties of discrimination between frontier workers from Belgian Limburg working in Dutch Limburg.
The Maastricht Treaty introduced the notion of European citizenship. One of the most concrete rights for European citizens is the right to petition the European Parliament, and/or the European ombudsman. I should like to make three points in relation to this, Mr President.
Firstly, what is the use of conferring a right if the person enjoying that right does not know he has it? In other words, what use is the right to petition the European Parliament if Parliament does not publicize that right? For this reason Europe's citizens need to be informed more thoroughly and more extensively about Article 138d of the Treaty. But information and communication are not enough of course if they merely state the existence of the right to petition as such. It must also be made clear in what cases petitions may be submitted and on what conditions. I think there is a pressing need for Parliament's offices in the Member States to be involved in the provision of this information.
Secondly, there is no point announcing and publicizing a right if the exercise of that right is hampered by a lack of resources, both material and immaterial. In other words, petitions must be dealt with within a reasonable period of time, and it is here that we encounter problems. It is not just a question of infrastructure and logistics, though these too need to be improved; we should like to see the facilities for the secretariat expanded in terms of both staff and other necessary infrastructure.
And we want the citizen submitting a petition to have that petition dealt with in the best way possible. So let us take a good look at the present situation. We still have 500 petitions under consideration which are more than a year old. So we have a whole year's worth of backlog to make up and that means we need to increase not only our staff but also the rhythm of our meetings. So I think we have to agree on a more efficient pattern of meetings, so that we do not overlap with Parliament's other committees, and we could do that on Thursday afternoons and Friday mornings, because there are no other committee meetings then. In other words we have to take the citizen seriously, we have to take his petitions seriously and we as Parliament must undertake to clear as much of the existing backlog as possible quickly and take the measures needed to make this possible.
One again my thanks to the rapporteur for his excellent report and I commend our amendments to the House.
Mr President, the right to petition is very popular in the literal sense of the word, especially if you as a citizen can demonstrate serious infringements of a right, in this case Community law. The report compiled by my colleague and friend and occasional chairman, Mr Gutiérrez Díaz, is a reflection of that popular right. I have to say I am disappointed at the number of petitions received last year, more than a thousand. But it proves that a need is being met. Mr Chanterie rightly said, as did earlier speakers too, that the speed at which they are processed leaves much to be desired. Every effort must be made to clear the backlog created by the procedure for appointing the Ombudsman and I fully endorse what Mr Chanterie said about the meetings of the Committee on Petitions. Mea culpa, mea culpa , Mr Newman, you do not see much of me. You see me here, but not at your committee meetings, because they always clash either with the Committee on External Economic Relations or with the Foreign Affairs Committee for which I am the coordinator, so sadly I cannot always attend.
The single market does not always seem to work smoothly, certainly not as it should, and the environmental directives too seem to present problems here and there. Consequently many people use the petition route as an additional means of scrutinizing the quality of legislation on a given matter or of verifying its implementation. There are two useful sides to the work of the Committee on Petitions, I hardly need to tell you that: the Annual Report records progress here and there and quite properly identifies shortcomings. The processing of petitions takes too long, as I have already said, and the response from other committees is disappointing. Your rapporteur is right to advocate greater readiness to take things to the Court of Justice when Member States are clearly at fault. That is the basis of the European legal system. The Commission, Commissioner, is not the guardian of the Treaties for nothing.
Lastly, the Ombudsman. We have already discussed his Annual Report. But it is worth emphasizing the value of close cooperation with him in the interests of the Union's citizens and the residents. This is essential to the future of the Union. Once again, Mr Gutiérrez Díaz, my compliments on your report. Mr Newman, I hope we shall see more of each other in your Committee on Petitions.
Mr President, I should like to begin by saying that I personally and the Green Group approve Mr Gutiérrez Díaz' report. The work of the Committee on Petitions, which has until now provided one of the most important links between citizens and the European Parliament, constitutes, together with the appointment of the European Ombudsman, a major element in the right of Union citizenship established by the Treaties. The petitions reaching the Committee give us an insight into citizens' problems; for example, they have in the past often brought us face to face with important problems, concerning in particular the environment and freedom of movement. I fully support the proposals in the report and would stress especially the following points: closer interaction between the Committee on Petitions and the other committees, with a follow-up including legislation, on major issues raised in petitions; the need for a good collaborative relationship between the Committee on Petitions and the European Ombudsman; greater commitment by the Commission and Council to follow-up problems raised by the Committee on Petitions and the content of petitions submitted to it; criticism of delays and inadequate collaboration with the Member States named in petitions; finally, the need to deal with petitions speedily and effectively.
Mr President, ladies and gentlemen, the parliamentary year 1995-1996 was marked by the long procedure involved in electing the European Ombudsman. A few weeks ago, Mr Söderman also presented his first activity report and it has been possible to see a real willingness to cooperate between the European Ombudsman, a new body set up under the Maastricht Treaty, and our Committee on Petitions, which can pride itself on its long experience.
Such experience enables us to evaluate and appreciate the task of the European Ombudsman, and it is in the light of this that the rapporteur mentions the longer times taken to deal with petitions. Even if such delays can be attributed partly to the length of the procedure for electing the Ombudsman, we should nevertheless be very vigilant to prevent the right of citizens to petition from being undermined by procedural obstacles.
May I therefore make a suggestion about the organization of our work. As the European Ombudsman works from Strasbourg, the official seat of this body, we could well envisage holding meetings of our Committee in Strasbourg in order, firstly, to shorten the delays gradually and, secondly, to mark symbolically the close cooperation between the European Parliament and the Ombudsman in Strasbourg, their common seat.
The rapporteur rightly emphasizes - and I am still talking about organization - the effectiveness of the collaboration with the European Commission, which unfailingly expedites the complaints transmitted to it. It is regrettable that, in the case of Member States, this cooperation is somewhat grudging, particularly when the complainant alleges infringement of Community law by the Member State in question.
However, I do not support the rapporteur's wish that the Commission should proceed further against recalcitrant Member States before the Court of Justice by invoking Article 169 of the Treaty. This is because it is important for our citizens to avoid long and complex stages of litigation, when very often a favourable outcome can be achieved by negotiation. The Ombudsman should play a major role here.
Turning to the basis of the petitions recorded and dealt with, we see that a large number of complaints citing serious breaches of Community environmental legislation have been filed this year. You know that my group is very concerned about the full preservation of national sovereignties and a very strict respect for the principle of subsidiarity. Nevertheless, in environmental matters, it is important for the European Union to exercise wider powers in a field which, by definition, is not confined within national boundaries. Recent events, like mad cow disease or the disastrous situation of the nuclear submarine bases at Murmansk, clearly illustrate the need for strong restraining action at European level.
As the Member for Alsace, I am also very alive to the problems facing those who have to cross frontiers to work. Many of these workers suffer discrimination, particularly those working in Switzerland. I shall continue to keep a close watch on such difficulties and I hope that eventually this type of obstacle will be overcome through bilateral agreements.
In conclusion, I hope that the appointment of the Ombudsman will provide even more effective protection for citizen's rights. It is in this way that public opinion in our countries will appreciate the real nature of European construction which, I have to say, too often appears ponderous and remote.
Mr President, as chair of the Committee on Petitions I should like to congratulate the rapporteur, Mr Gutiérrez Díaz, on our latest annual report. Mr Gutiérrez Díaz is a very active and senior Member of Parliament in a range of areas, including the Committee on Petitions. He has put forward this report backed by a great deal of experience and knowledge of our work, of the issues raised by petitioners and of how we try to assist them. The quality of the report reflects his experience and involvement.
It is widely recognized that the European Union is too remote from ordinary citizens and that is why our Committee on Petitions tries to break down the barriers by giving all citizens and residents the right to put their views on any matter or their complaints on any grievance which falls within the competence of the European Union.
I do not want to repeat things which have already been said by the rapporteur and other speakers in the debate. Quite clearly the kind of issues we deal with concern agriculture, social affairs of various kinds and customs issues. There are a large number of environmental petitions usually alleging contravention of European Community environmental legislation. There are petitions concerning taxation matters, freedom of movement and recognition of diplomas, access to education, access to work, conditions of work, residence permits, transfer of social rights, border controls for all the people who are trying or have tried to exercise their rights of free movement, their rights within the European Union. So we try to assist the petitioners.
But we have some problems which we should try to resolve. I have tried to give a lead in helping to resolve them with the support of committee members over the past period. The committee is much more open than it used to be. It is the exception rather than the rule that we deal with petitions in private now. Most of our work is open to the public. It is very important that Parliament's external services, in particular Parliament's external offices take seriously the provision of information, informing citizens and residents of the Member States of their right to petition. Not enough is done there and it is important.
In the recent past a number of Members of Parliament who are not on the committee have realized the role and importance of the Committee on Petitions: when their constituents have put forward petitions they have come along to support them and have appreciated the opportunity to do that.
My last point is that our main problem is with the Member States. The Ombudsman deals with allegations of maladministration in European Community institutions and bodies. Our petitions usually deal with the fact that Member States do not implement European Community rules, regulations and laws properly to the detriment of citizens and residents. We do not get cooperation from the Member States. We do not get representatives of the Council or from the Permanent Representatives attending committee meetings. We have problems with the Commission but our principal problems getting assistance to citizens derive from the Member States and that is one of the reasons for the delays. One of the reasons why petitions sometimes stay open for two or three years is because we are batting them back and forwards to the Member States either via the Commission or directly, trying to get a response, trying to get assistance and support for the petitioner. The best way citizens can get support and we can get help in our work in assisting citizens is if the Member States take the right to petition the European Parliament - which they have agreed to in an Interinstitutional agreement and in the Maastricht Treaty - more seriously.
Mr President, after all, it was a trick to check whether this whole idea of petitions works. I had been excluded from the debate, I made a petition and now, here I am, speaking to the House. It is a good sign for this report, which opens the door to a new phase of activity. Firstly, I, too, would like to congratulate my colleague, Mr Gutiérrez Díaz, an ever-present and enthusiastic member of this Committee, which some people, perhaps wrongly, consider to be, perhaps not in the 'second division' , but at least rather less interesting than some of the other committees.
Personally, I have had occasion to get genuinely excited about some cases. You feel you are doing something useful: sometimes, you deal with a petition, discuss the issue and reach a concrete solution. I believe that if any European citizen, or indeed any Member of this House, could see this Committee at work, they would adopt a new philosophy and feel truly a part of European democratic life. After all, the right to petition is a reassuring guarantee for citizens, almost a form of insurance against the abuses that can undermine democracy. In a context of freedom, security, peace and progress, I would say that the European Union has found the right formula for making its citizens feel included, alongside and within European Institutions.
It is a formula that, amongst other things, makes it possible to iron out any defects in Community justice. And yet, having said this, I wonder how many citizens are aware of this wonderful opportunity. Article 138 of the Treaty states that: ' Any citizen of the Union, and any natural or legal person residing or having his registered office in a Member State, shall have the right to address, individually or in association with other citizens or persons, a petition to the European Parliament on a matter which comes within the Community's fields of activity...' , etc, etc.
Now, I wonder: how many people have access to the Treaties and how many people are familiar with them? Which suggests there is here a need to make citizens more aware, in a more practical and concrete way, of these instruments and, particularly, of the ways and means of gaining access to them. But citizens also need to be clear about the role of this Committee. Very well, it is a pettifogging Committee, but we must not give citizens excessive expectations or illusions. We must also clearly indicate the limits within which this Committee can and must work. This means it is important for there to be a link with the European Ombudsman, a symbiosis, that helps to create this guaranteed area of safety for citizens. This would imply less dispersal of resources and would also reduce the number of petitions that are so often met with a phrase that must be displeasing to a European citizen: rejected. That one word alone can give rise to a moment's disaffection.
So, my compliments to the rapporteur and Mr Newman and everyone who believes in this institution, which I believe is about to go up in our citizen's estimation.
Mr President, ladies and gentlemen, Parliament's annual appraisal of petitions addressed to it by European citizens provides an appropriate moment to reflect on the relationship existing between these citizens and the European Union.
When addressing a petition to the European Parliament, a citizen of the Union complains of the faulty application of Community legislation but by so doing, he also expresses his confidence that the European Parliament, together with the other institutions, will redress the injustice he believes he has suffered.
Dealing with petitions thoroughly and doing everything possible to satisfy citizens' complaints without delay: this is what is essential if we do not want the confidence of our citizens to be disappointed and if we wish the exercise of citizens' rights in Europe to have meaning in their eyes.
At a time when a debate is taking place in the context of the Intergovernmental Conference on ways of bringing the citizens of the European institutions closer to each other, such a direct relationship between the citizen and Parliament must be preserved and encouraged. The excellent report by Mr Gutiérrez Díaz shows once again that citizens address a very large number of petitions to Parliament and I associate myself here with the many congratulations offered to the rapporteur and to his work.
These petitions are concerned with such sensitive areas for our citizens as social security, the environment, taxation, freedom of movement for persons, recognition of diplomas and degrees, to quote only a few of the principal ones, but a few that undoubtedly concern the citizen most deeply.
To guarantee full respect for Community legislation in these areas and to strengthen this legislation for the benefit of the citizen: these are tasks that the Commission considers to be essential.
The Commission is pleased that Mr Gutiérrez Díaz's report instances progress in cooperation between the Committee on Petitions and the European Commission. The inclusion of the right to petition in the Treaty was, for the European Commission, an additional encouragement to reply as quickly and pertinently as possible to requests from the European Parliament relating to petitions.
Mr President, a few words now, if I may, on monitoring the application of Community law and on the information given by the European Commission to the Committee on Petitions. I will start with the infringement procedures since this question was raised several times during the preceding debate and since the question is, of course, also raised in Mr Gutiérrez Díaz's report. In expressing its opinion on the annual reports of the Commission relating to the application of Community law, Parliament has recognized the progress made in this area as well, but it has expressed wishes, of which the Commission has taken careful note, particularly as regards speeding up the infringement procedures: I can tell you that the Commission will be very willing to agree to make additional efforts to shorten the time taken for the transmission of these communications to the Committee on Petitions.
Among the criticisms habitually directed at the Commission are the length of the infringement procedures and, I would say, what is considered to be the over-cautious approach of the European Commission in this area. I should point out, however, that in this area the European Commission has a discretionary power as regards infringements and that it does its best to act consistently in the exercise of its discretionary powers. The Commission is also endeavouring to improve its procedures in order to make its actions consistent and effective.
As for the length of these procedures, mentioned several times by Members of Parliament, I can only repeat on behalf of the Commission that, as guardian of the Treaties, it does everything it can to ensure respect for the application of Community law, solely in accordance with the criteria of objectivity and of law. The time taken by infringement procedures reflects both the complexity of the matters dealt with, the thoroughness of the examination the Commission is required to carry out of the arguments put forward by the Member States and the constant care to achieve, if possible, the correct application of Community legislation without necessarily going before the Court of Justice. Parliament receives detailed information on the actions of the Commission in this area through the Commission's annual report on the application of Community law. It also draws up a very interesting and very instructive report every year on the subject of Community law.
As regards briefing of the Committee on Petitions, I should like to emphasize that the Commission has always given it complete and detailed information. In particular, it reports contacts made with national authorities. However, that does not mean that the Commission has the right to transmit confidential documents emanating from Member States, particularly in the context of preliminary legal procedures relating to the application of Community law. I can assure you that the Committee on Petitions will continue to receive from the European Commission all the information necessary for the effective treatment of citizens' petitions.
Mr President, there is something missing from the conduct of this sitting and it is for that reason that I asked to speak. We have looked at an excellent report, and you have heard an excellent account from the rapporteur and from the chairman of the Committee on Petitions too. You have also heard an excellent account from the Commissioner. But the person we have not heard from is the one responsible for the great hold-ups in the work of the Committee on Petitions, namely the President of the Bureau of Parliament who is also responsible for the Secretariat-General. All the questions asked so far about improvements to the situation have either not been answered or have not been answered properly. I would have appreciated it if the Bureau of Parliament had replied at this sitting to all the substantive arguments put forward here concerning the organization of Parliament itself, organization of the secretariat, the registering of petitions. There is not much that is right about this House and there is no point meeting again next year, debating another excellent report and then concluding that once again nothing has changed. That is what I wanted to say, Mr President, and I hope you will pass it on to the Bureau.
The debate is closed.
The vote will be taken tomorrow, at 9 a.m.
Scientific and technical cooperation with Israel
The next item is the report (A4-0250/96) by Mr Stockmann, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision concluding the Agreement for scientific and technical cooperation between the European Community and the State of Israel (COM(96)0205 - C4-0311/96-96/0134(CNS)).
Mr President, ladies and gentlemen, this House has been asked for its opinion on the proposal for a Council Decision concluding an Agreement for scientific and technical cooperation between the European Community and the State of Israel. The Committee on Research, Technological Development and Energy on Tuesday approved the Agreement by a large majority, and I expect - or at least I recommend - that Parliament will approve it tomorrow in plenary sitting.
The Agreement raises the long-standing and successful cooperation between Israeli scientists and research establishments and those of the European Community to a new level. Israel can participate in programmes of the Fourth Framework Programme for Research and Technological Development, except in the fields of nuclear safety and nuclear fusion. Scientists and research establishments in the European Union are free to participate in Israeli research activities.
Israel's financial contribution corresponds to the contributions of the Member States of the European Union in proportion to their respective gross domestic products. Hence, for the first time, a non-European country is participating extensively in the Community's framework programme for research in a relationship based on balance and reciprocality. The Agreement is in the interests of European research policy; I would like to stress that here.
In the Community and worldwide, we are witnessing the increasing internationalization, indeed globalization, of the research process. This development is within the logic of the differentiation and increasing specialization of research itself and its growing financing needs. At the same time, however, we are unfortunately witnessing a decline in national efforts to promote scientific activity. For that reason, we must, today more than ever, seek synergy effects through improved international research cooperation.
Israel has outstanding competence in a number of research areas. I expect new developments to be generated by increased cooperation in the fields such as information technology, for example data compression and image processing, and in medical research, for example immunology, epidemiology and cardiovascular diseases, to mention only a few. I also expect new impetus in the field of biotechnology, for example in neurobiology and biological water treatment, and in the development of technology for systems to harness renewable energies.
The research cooperation Agreement follows the Mediterranean Agreement recently concluded with Israel, which regulated economic and cultural cooperation and placed regular political dialogue on an institutional footing. Through both Agreements, the European Union seeks to contribute to the development of the Mediterranean region and to stabilize the peace process in the Middle East.
Our political message is: we seek to deepen relations and to promote continuity in political action by means of binding agreements and treaties. And that is also what we expect from our partners, indeed in every area.
I should like to add a few comments addressed to the Commission. Firstly, in future negotiations, the Commission should adhere to the existing arrangements under the Luns-Westerterp procedure and keep us continuously informed on the status of the negotiations - that did not happen in this case. Secondly, Israel should be involved in the assessment of the Fourth Framework Programme for Research and Technological Development and in the discussion on the direction of the Fifth Framework Programme. Thirdly, the Committee on Research, Technological Development and Energy wishes to have regular contacts with the members of the Knesset's Economic Affairs Committee, whose remit covers research policy. Fourthly, in order to promote peace and reconciliation in Israel, Israeli and Palestinian research establishments should be especially encouraged to respond jointly to invitations to tender. Fifthly, I hope to see a broad information campaign on the new possibilities for cooperation in our countries. The negotiation of measures to be covered by the Agreement took a long time; we now hope that it will be made operational in practice as quickly as possible.
Mr President, ladies and gentlemen, the excellent report by our colleague Mr Stockman on scientific and technical cooperation between the European Union and Israel explains clearly what this agreement is and why it is therefore necessary to vote for it without reservations and without uncertainties. This is a good agreement which has been reached through lengthy negotiations between the Union and Israel and which will be advantageous both for Israelis and for Europeans, since everybody will benefit from their separate and joint efforts. It is an important partnership agreement, cofinanced by Europe and Israel as part of the fourth research framework programme. This is also the first time that a non-European country will be able to take part in Community research. In return, Europe will have access to Israel's research and research programme.
As chairman of the Delegation for relations with Israel, I am happy with this and I approve of it. As a French socialist, I shall unhesitatingly vote for it. As a representative of the Party of European Socialists, I bring the support of my group. Should we, for all that, ignore the questions of some of our colleagues about the peace process after the recent Israeli elections? Certainly not! Their concern, and ours, is justified when we read the programme of the new Prime Minister, when we look at the composition of his government and when we hear some of the statements being made.
Having said that, it is clearly not for Europe to judge the results of a democratic election in a democratic country. Nor does anything today entitle anybody to prejudge the results of discussions which are only beginning between the new government and its neighbours. Lastly, and most importantly, is not the best way of helping the peace process to increase the European presence in the Middle East, its partnership with the Israelis, with the Palestinians and with their Arab neighbours? Our scientific cooperation agreement fits perfectly into this process. We must therefore implement it quickly, give it full scope, and form a partnership between the European Parliament and the Knesset through Parliament's Delegation for relations with Israel in order to monitor it.
We must look for ways of encouraging the Palestinians to participate in these efforts and their results. Peace has undoubtedly been declared but, above all, peace is alive! And for the survival of peace, all possible partnerships must be developed between us. Is not the agreement on the search for better living conditions today particularly symbolic? I think it is, and above all I think we must do everything we can to support it: I repeat my congratulations to Mr Stockman and I urge all my colleagues to approve the agreement of 25 March tomorrow.
Mr President, ladies and gentlemen, let me begin by quoting Professor Markel, the newly elected President of the Max Planck Society, who wrote about the shifting borders of Europe in the following terms: how important it is that, precisely as representatives of science and research, we avoid as far as possible speaking of Europe in terms of clearly defined geographic areas; we need no further argument for this than to single out the example of Israel today which - whatever else it may be - is also European.
In this context, I heartily welcome, on behalf of my group, the Agreement now to be concluded with Israel. Through it, we shall receive new impetus for our research and benefit from the outstanding competence of Israeli researchers.
The Weizman Institute, an excellent academic institution which has maintained an office in Brussels for years, bears witness to the European direction of research in Israel. Israel is the first country that will not pick and choose its topics. With the exception of programmes on fusion and nuclear safety, it works in all the fields covered by the Fourth Framework Programme. Israel will be able to participate straight away in invitations to tender for specific programmes.
There is one Israeli demand which the EU cannot accommodate - and my group supports this view. As a nonmember country, it cannot claim voting rights in the programme committees. Israel will be able to put forward experts for project assessment and selection and to present its concerns and preferred areas of research in a joint committee, the EC-Israel Research Committee.
As we are now embarking on the preparatory work for the Fifth Framework Programme, Israel will be able from the outset, on a consultative basis, to exert its influence on the direction of programmes and to assist in shaping cooperation agreements for the future. In parallel with the cooperation process, the parliamentary level, especially the two committees concerned in the Knesset and in the European Parliament, should establish regular working contacts.
Arrangements for the protection of intellectual property have been included in the Agreement. Whether they will always be satisfactory to both parties, experience in practice will show. As we are constantly refining our own legislation in this field - witness the hotly debated Directive on the patenting of genetically modified organisms - this point, i.e. protection of intellectual property, may need to be renegotiated for the next agreement.
The Water Task Force which has been set up will certainly be of great interest to Israel. Proper water management in the Mediterranean region, especially in the Middle East, contributes to peace among the nations of the area. Israel's experience in this field, amongst other things with desalination plants, will help us effectively to solve one of the greatest problems of the next century, i.e. the efficient supply of water to the population, and hence contribute to the wellbeing and peace of peoples throughout the region.
I should like to conclude these remarks on the Agreement with a word of thanks to the rapporteur for his good and agreeable cooperation and by quoting Professor Markel for a second time: there really is such a thing as a world scientific community, and it can span a cohesive network of intellectual and inter-personal relations which holds fast even where national differences, ideological divergence, hostilities between nations and competitive clashes over economic interests mercilessly separate most human beings. I hope this research Agreement will bring not only economic benefits, but also advances for the peace and wellbeing of peoples.
Mr President, Commissioner, under the agreement we are examining, a non-European country - Israel - will for the first time be extensively associated with the Community framework programme for research and technological development. The agreement grants Israel privileged status, because it will be the only non-European country to have direct access to a highly strategic Union programme, without even being part of the European Economic Area. This agreement will therefore allow Israeli laboratories to participate on an equal footing with European laboratories in competitive bidding for European Union research funding. The excellence and competence of Israeli laboratories are known, as is the quality of technicians and researchers in Israel, a country that has already attracted investment and the establishment of high-technology installations by private multinational companies.
In granting Israel such a, shall we say, exceptional position, the European Union has taken account of the advanced state of research in Israel but also, and particularly, of the political importance of this association in the context of the Middle East peace process. The peace process is obviously a cornerstone of all the Union's effort to collaborate in the development of countries bordering on the southern Mediterranean, an effort to which the Union, and this Parliament in particular, have given their full support. It seems to me that this agreement should therefore be seen by Israel and by its recently elected government as another important dividend of the peace process and as further encouragement from the European Union to pursue the path it has bravely taken towards developing good relations with neighbouring countries.
Mr President, ladies and gentlemen, cooperation in science and technology is the key to greater innovation. Israel has highly sophisticated scientific research and is technologically very advanced so can be profitable to the European Union. Of course a reciprocal interest is needed if cooperation is to be successful. Clearly there is such an interest between Israel and the Union. Technology cooperation with Israel may provide a stimulus to industry and the small business sector and may open up new markets in the emerging information society and multimedia. This may create more jobs. So the Liberal Group welcomes this cooperation.
But I have a number of questions to the Commissioner. Firstly concerning the financial memorandum. The largest single cost item is business travel by officials and European experts. This makes quite a hole in the budget for the specific programmes which make up the fourth, and shortly the fifth, framework programme. Parliament regularly points to the high costs of administering the programmes. I would like to ask the Commissioner why it is that these officials and experts have to fly business class, when even Dutch government officials and scientists regularly fly economy class. I myself flew economy class to the United States two weeks ago and I can tell you that it is just as quick and just as safe as business class.
My second question: has account been taken in the budget of the cost of translating all the forms, brochures and project presentations into Hebrew? This is not a European language and will be expensive.
And lastly I should like to challenge the procedure followed. The cooperation agreement was concluded by the Commission and representatives of Israel. During those negotiations Parliament was neither consulted nor informed even though this cooperation significantly affects the fourth framework programme. Decisions concerning the fourth framework programme are taken jointly with Parliament using the co-decision procedure. Why was Parliament not involved and not even informed, despite the existence of agreements in accordance with the procedure devised by my distinguished compatriots Mr Luns and Mr Westerterp?
Mr President, the issue of an agreement between the EU and Israel on research is not an entirely simple one. Nevertheless, the important parts which are very positive have been singled out. It is also good that EU research should not be geared solely to EU Member States and that the EU should open its eyes to the fact that a world exists outside the Union - this is tremendously important. It is also good that the conclusions mention how important it is that this should be seen as support for the peace process.
On the other hand, I am concerned about some of the content of the agreement. Even though the programme on fusion and nuclear safety is excluded from the agreement one must be aware that Israel undoubtedly has nuclear arms, despite its denials. It is therefore important to ensure that no resources go to nuclear research 'on the quiet' .
In this connection I would also like to mention that it will soon be ten years since the researcher Mordechai Vanunu was imprisoned after having spoken out about Israel's nuclear research programme. It would now be appropriate for Israel to release Vanunu as soon as possible.
We have our doubts about a number of the research sections of the fourth framework programme. These include biotechnology and research into space travel. This research appears harmless but may quite well be developed and used in areas which are far from being in our interests. We no more want such research to be carried out as a result of agreements with countries outside the EU than we want it to be carried out within the EU.
We do not intend to vote against the agreement but to abstain.
Mr President, I am very much in favour of EU research cooperation. I believe that those who favour a fortress Europe policy, limiting cooperation to within the Union, are making a mistake. We need to use the best researchers wherever they are in the world, let alone in Israel. Therefore I am very much in favour of the well-prepared report by my colleague, Mr Stockmann, where the Israeli Government is putting ECU 100 million, a third of its total research budget, into the programme. It is actually paying to join in this programme.
However, in respect of this report I have two concerns. One, which Mr Stockmann has raised, is the failure of the Commission to adequately consult and follow the Luns Westerterp procedure. I raised this issue in committee yesterday and was told that I would get a reply from the Commission in writing. I presume the Commission has not been struck dumb and that I might actually manage to get one this afternoon.
Secondly, flowing from this lack of clarity in terms of consultation, there are problems in a couple of areas. Firstly, in view of the secretive nature of the Israeli nuclear weapons programme as revealed 10 years ago by Mordechai Vanunu, I have reservations on Israeli participation in the nuclear sectors of research. The report says that nuclear safety and fusion power are excluded. But that does not cover all the areas of nuclear research, as I understand it, that are done in the European Commission. I am very much in favour of the peace process. It is going through a rocky period at the moment. I am happy, of course, that we have research in other than non-nuclear areas in Israel proper, but it would, in my opinion, be inappropriate for EU money to be allocated to research centres in the occupied West Bank or as part of an Israeli research programme without agreement from the Palestinians. It would be as inappropriate as for EU money to be given to Turkey, which would be spent in Turkish Northern Cyprus.
These points that I have raised give me pause for thought. I hope I can be reassured on these issues by the Commission and the Council.
Mr President, ladies and gentlemen, this agreement represents a great opportunity both for Israel and for the European Union. I would single out two areas in particular: Israel has a world lead in the field of computer security and anti-virus technology. Israel also points the way in the production of educational software. Several multinational software houses maintain research and development establishments in Israel.
As a member of both the Committee on Culture, Youth, Education and the Media and the Committee on Research, Technological Development and Energy, I have a strong interest in the link between research and education, training and continuing education. The particularly favourable position of Israel as regards educational software, which I have referred to, represents an ideal field of cooperation for the European Union. This sector, which is so important to training and continuing education in the future, more than any other offers a suitable field for combining the aspects of research and education in a very concrete way.
The Task Force on Multimedia and Educational Software, set up by the European Commission, has already taken on a supporting role in relation to possible projects in this field.
Representatives of both the Government and companies in Israel are already taking part in meetings of the Telematics Committee of the European Commission. Israel is also participating in the preparations for joint projects. The Task Force is further planning to initiate joint workshops during the current year.
The second field is biotechnology. In this field too, which is of outstanding importance to Europe, Israel has made great advances. Europe can only benefit from cooperating in this area with Israel, which is particularly active in fields such as seed production and environmental biology.
I particularly welcome the intention of the rapporteur to bring about regular contacts between the Committee on Research, Technological Development and Energy of the European Parliament and the Economic Affairs Committee of the Knesset, whose area of concern covers research. This would provide the means for efficient monitoring of the cooperation and for the evaluation of results with the aid of the European Parliament's Science and Technology Option Assessment (STOA).
Mr President, ladies and gentlemen, may I first thank you, and particularly Mr Stockman, for Parliament's hard work on the subject and for backing the Commission proposal. For the European Union the conclusion of such a scientific and technical cooperation agreement is an important step on the road to increased cooperation with Israel.
In this connection, I should first like to emphasize three particularly important points. Firstly, this agreement is of benefit to both parties. As your rapporteur has explained, it will enable European researchers and engineers to strengthen their capabilities and to develop synergies with first-class teams in many areas. Alongside the opening of the fourth outline research and development programme, it offers the Israelis access to a volume, a potential and results of extremely important research.
Secondly, this agreement represents, as Mr Stockman very rightly also stressed, the first association of a nonEuropean country with research activities in the Union. As such, it marks all the importance the Union attaches to strengthening its reciprocal ties with Israel, particularly in the field of science and technology. And to reassure some speakers, I shall add that this agreement relates to non-nuclear research, Mr Holm, and to non-nuclear research only. The agreement will have considerable industrial and economic spin-offs.
Thirdly, this agreement falls within the framework of the European Union's new policy towards Mediterranean countries.
Allow me to reply to a number of very intelligent questions raised quite rightly by several speakers. Firstly, as regards the information to be provided about the progress of the negotiations, I am told that the services of the Commission had already been able to brief the Committee on Research, Technological Development and Energy about the progress of the negotiations with Israel. Nevertheless, I can make the commitment to you that the Commission will not fail in future to keep Parliament as well informed as possible about the conclusions of future negotiations.
Secondly, concerning the encouragement of Israeli and Palestinian researchers to cooperate in order to participate in invitations to tender, I can say that the Palestinians and the Israelis can already participate jointly in the international programme for scientific and technological cooperation. This is activity 2 in the fourth Community outline programme and four large areas are therefore open to such cooperation: renewable natural resources, agriculture and the agri-industry, medicine and health, and advanced technologies such as information technology, biotechnology, materials and energy.
The third question concerned the participation of Israel in an evaluation of the fourth outline programme, which will be carried out by independent experts. As provided for in the agreement, the Commission will be able to call on Israeli experts as on experts from Member States of the European Union. The scientific and technological cooperation agreement with Israel will have been in force for only a short time when the preparation for the fifth outline programme begins. It is therefore likely that, at that time, we shall still only have a few results from the cooperation. Nevertheless, the available results will certainly be taken into consideration, together with those from other cooperation frameworks, for example, activity 2 of the fourth outline research programme.
The fourth question was about relations between the European Parliament, the Commission and the Knesset. It is not within the province of the Commission's representative to express an opinion on this point.
Mrs Plooij-van Gorsel, I can assure you with regard to travelling and management expenses, that the rules to be applied are those normally applicable to Commission officials in all their activities and that there will be no departures from this nor any special treatment. I can also reassure you by saying that the costs of translation into Hebrew will be an Israeli responsibility.
Concerning the sixth question, the problem of the Occupied Territories: the Gaza Strip, the West Bank and the Golan Heights are not considered to be part of the territory of Israel. This is the official position of the European Commission and the European Union. It is also that of the Israeli government. As a result, the scientific and technological cooperation agreement does not apply to these territories.
I think I have replied to all the question raised. May I say, in conclusion, that, beyond science and technology, the strengthening of cooperation between the Union, Israel and the other non-member Mediterranean countries helps to improve good neighbourly relations between those states. Such an agreement therefore represents a further step on the path to peace in that part of the world. Like your rapporteur, I also want to see scientific and technical relationships being developed between the Mediterranean countries themselves. Only cooperation like this will enable peace efforts to be given lasting and concrete expression.
Mr President, I asked a series of questions of the Commissioner. He went some way towards reassuring me. I was not entirely happy with all of his answers, but can I congratulate him at least for doing something that is unusual for some Commissioners - actually trying to deal with the questions rather than read out a prepared speech.
Thank you very much, Mr Ford. That was not really a point of order but I think that at this time of day - and as we are virtually en famille - we can interpret the Rules loosely.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.35 p.m.)